
	
		I
		112th CONGRESS
		1st Session
		H. R. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Cole (for
			 himself, Mr. Duncan of South Carolina,
			 Ms. Foxx, and
			 Mr. Smith of Nebraska) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committees on Energy and
			 Commerce, Ways and
			 Means, and the
			 Budget, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Indian Health Care Improvement Act to revise
		  and extend that Act, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Healthcare Improvement
			 Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Indian Health Care Improvement Act reauthorization and
				amendments
					Sec. 101. Reauthorization.
					Sec. 102. Findings.
					Sec. 103. Declaration of national Indian health
				policy.
					Sec. 104. Definitions.
					Subtitle A—Indian health manpower
					Sec. 111. Community Health Aide Program.
					Sec. 112. Health professional chronic shortage demonstration
				programs.
					Sec. 113. Exemption from payment of certain fees.
					Subtitle B—Health services
					Sec. 121. Indian Health Care Improvement Fund.
					Sec. 122. Catastrophic Health Emergency Fund.
					Sec. 123. Diabetes prevention, treatment, and
				control.
					Sec. 124. Other authority for provision of services; shared
				services for long-term care.
					Sec. 125. Reimbursement from certain third parties of costs of
				health services.
					Sec. 126. Crediting of reimbursements.
					Sec. 127. Behavioral health training and community education
				programs.
					Sec. 128. Cancer screenings.
					Sec. 129. Patient travel costs.
					Sec. 130. Epidemiology centers.
					Sec. 131. Indian youth grant program.
					Sec. 132. American Indians Into Psychology Program.
					Sec. 133. Prevention, control, and elimination of communicable
				and infectious diseases.
					Sec. 134. Methods to increase clinician recruitment and
				retention issues.
					Sec. 135. Liability for payment.
					Sec. 136. Offices of Indian Men’s Health and Indian Women’s
				Health.
					Sec. 137. Contract health service administration and
				disbursement formula.
					Subtitle C—Health facilities
					Sec. 141. Health care facility priority system.
					Sec. 142. Priority of certain projects protected.
					Sec. 143. Indian health care delivery demonstration
				projects.
					Sec. 144. Tribal management of federally owned
				quarters.
					Sec. 145. Other funding, equipment, and supplies for
				facilities.
					Sec. 146. Indian country modular component facilities
				demonstration program.
					Sec. 147. Mobile health stations demonstration
				program.
					Subtitle D—Access to health services
					Sec. 151. Treatment of payments under
				Social Security Act health benefits
				programs.
					Sec. 152. Purchasing health care coverage.
					Sec. 153. Grants to and contracts with the Service, Indian
				tribes, tribal organizations, and urban Indian organizations to facilitate
				outreach, enrollment, and coverage of Indians under Social Security Act health
				benefit programs and other health benefits programs.
					Sec. 154. Sharing arrangements with Federal
				agencies.
					Sec. 155. Eligible Indian veteran services.
					Sec. 156. Nondiscrimination under Federal health care programs
				in qualifications for reimbursement for services.
					Sec. 157. Access to Federal insurance.
					Sec. 158. General exceptions.
					Sec. 159. Navajo Nation Medicaid Agency feasibility
				study.
					Subtitle E—Health services for urban Indians
					Sec. 161. Facilities renovation.
					Sec. 162. Treatment of certain demonstration
				projects.
					Sec. 163. Requirement to confer with urban Indian
				organizations.
					Sec. 164. Expanded program authority for urban Indian
				organizations.
					Sec. 165. Community health representatives.
					Sec. 166. Use of Federal Government facilities and sources of
				supply; health information technology.
					Subtitle F—Organizational improvements
					Sec. 171. Establishment of the Indian Health Service as an
				agency of the Public Health Service.
					Sec. 172. Office of Direct Service Tribes.
					Sec. 173. Nevada area office.
					Subtitle G—Behavioral health programs
					Sec. 181. Behavioral health programs.
					Subtitle H—Miscellaneous
					Sec. 191. Confidentiality of medical quality assurance records;
				qualified immunity for participants.
					Sec. 192. Limitation on use of funds appropraited to the Indian
				Health Service.
					Sec. 193. Arizona, North Dakota, and South Dakota as contract
				health service delivery areas; eligibility of California Indians.
					Sec. 194. Methods to increase access to professionals of
				certain corps.
					Sec. 195. Health services for ineligible persons.
					Sec. 196. Annual budget submission.
					Sec. 197. Prescription drug monitoring.
					Sec. 198. Tribal health program option for cost
				sharing.
					Sec. 199. Disease and injury prevention report.
					Sec. 200. Other GAO reports.
					Sec. 201. Traditional health care practices.
					Sec. 202. Director of HIV/AIDS Prevention and
				Treatment.
					Title II—Amendments to other Acts and miscellaneous
				provisions
					Sec. 201. Elimination of sunset for reimbursement for all
				Medicare part B services furnished by certain Indian hospitals and
				clinics.
					Sec. 202. Including costs incurred by aids drug assistance
				programs and Indian health service in providing prescription drugs toward the
				annual out-of-pocket threshold under part D.
					Sec. 203. Prohibition of use of Federal funds for
				abortion.
					Sec. 204. Reauthorization of Native Hawaiian health care
				programs.
				
			IIndian Health Care Improvement Act
			 reauthorization and amendments
			101.Reauthorization
				(a)In generalSection 825 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1680o) is amended to read as follows:
					
						825.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for fiscal year 2010 and each fiscal year thereafter, to remain available until
				expended.
						.
				(b)RepealsThe following provisions of the Indian
			 Health Care Improvement Act are repealed:
					(1)Section 123 (25 U.S.C. 1616p).
					(2)Paragraph (6) of section 209(m) (25 U.S.C.
			 1621h(m)).
					(3)Subsection (g) of section 211 (25 U.S.C.
			 1621j).
					(4)Subsection (e) of section 216 (25 U.S.C.
			 1621o).
					(5)Section 224 (25 U.S.C. 1621w).
					(6)Section 309 (25 U.S.C. 1638a).
					(7)Section 407 (25 U.S.C. 1647).
					(8)Subsection (c) of section 512 (25 U.S.C.
			 1660b).
					(9)Section 514 (25 U.S.C. 1660d).
					(10)Section 603 (25 U.S.C. 1663).
					(11)Section 805 (25 U.S.C. 1675).
					(c)Conforming amendments
					(1)Section 204(c)(1) of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621c(c)(1)) is amended by striking through
			 fiscal year 2000.
					(2)Section 213 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621l) is amended by striking
			 (a) The Secretary and inserting The
			 Secretary.
					(3)Section 310 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1638b) is amended by striking funds provided
			 pursuant to the authorization contained in section 309 each place it
			 appears and inserting funds made available to carry out this
			 title.
					102.FindingsSection 2 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1601) is amended—
				(1)by redesignating subsections (a), (b), (c),
			 and (d) as paragraphs (1), (3), (4), and (5), respectively, and indenting the
			 paragraphs appropriately; and
				(2)by inserting after paragraph (1) (as so
			 redesignated) the following:
					
						(2)A major national goal of the United States
				is to provide the resources, processes, and structure that will enable Indian
				tribes and tribal members to obtain the quantity and quality of health care
				services and opportunities that will eradicate the health disparities between
				Indians and the general population of the United
				States.
						.
				103.Declaration of national Indian health
			 policySection 3 of the Indian
			 Health Care Improvement Act (25 U.S.C. 1602) is amended to read as
			 follows:
				
					3.Declaration of national Indian health
				policyCongress declares that
				it is the policy of this Nation, in fulfillment of its special trust
				responsibilities and legal obligations to Indians—
						(1)to ensure the highest possible health
				status for Indians and urban Indians and to provide all resources necessary to
				effect that policy;
						(2)to raise the health status of Indians and
				urban Indians to at least the levels set forth in the goals contained within
				the Healthy People 2010 initiative or successor objectives;
						(3)to ensure maximum Indian participation in
				the direction of health care services so as to render the persons administering
				such services and the services themselves more responsive to the needs and
				desires of Indian communities;
						(4)to increase the proportion of all degrees
				in the health professions and allied and associated health professions awarded
				to Indians so that the proportion of Indian health professionals in each
				Service area is raised to at least the level of that of the general
				population;
						(5)to require that all actions under this Act
				shall be carried out with active and meaningful consultation with Indian tribes
				and tribal organizations, and conference with urban Indian organizations, to
				implement this Act and the national policy of Indian self-determination;
						(6)to ensure that the United States and Indian
				tribes work in a government-to-government relationship to ensure quality health
				care for all tribal members; and
						(7)to provide funding for programs and
				facilities operated by Indian tribes and tribal organizations in amounts that
				are not less than the amounts provided to programs and facilities operated
				directly by the
				Service.
						.
			104.DefinitionsSection 4 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1603) is amended—
				(1)by striking the matter preceding subsection
			 (a) and inserting In this Act:;
				(2)in each of subsections (c), (j), (k), and
			 (l), by redesignating the paragraphs contained in the subsections as
			 subparagraphs and indenting the subparagraphs appropriately;
				(3)by redesignating subsections (a) through
			 (q) as paragraphs (17), (18), (13), (14), (26), (28), (27), (29), (1), (20),
			 (11), (7), (19), (10), (21), (8), and (9), respectively, indenting the
			 paragraphs appropriately, and moving the paragraphs so as to appear in
			 numerical order;
				(4)in each paragraph (as so redesignated), by
			 inserting a heading the text of which is comprised of the term defined in the
			 paragraph;
				(5)by inserting The term after
			 each paragraph heading;
				(6)by inserting after paragraph (1) (as
			 redesignated by paragraph (3)) the following:
					
						(2)Behavioral health
							(A)In generalThe term behavioral health
				means the blending of substance (alcohol, drugs, inhalants, and tobacco) abuse
				and mental health disorders prevention and treatment for the purpose of
				providing comprehensive services.
							(B)InclusionsThe term behavioral health
				includes the joint development of substance abuse and mental health treatment
				planning and coordinated case management using a multidisciplinary
				approach.
							(3)California IndianThe term California Indian
				means any Indian who is eligible for health services provided by the Service
				pursuant to section 809.
						(4)Community collegeThe term community college
				means—
							(A)a tribal college or university; or
							(B)a junior or community college.
							(5)Contract health serviceThe term contract health
				service means any health service that is—
							(A)delivered based on a referral by, or at the
				expense of, an Indian health program; and
							(B)provided by a public or private medical
				provider or hospital that is not a provider or hospital of the Indian health
				program.
							(6)DepartmentThe term Department, unless
				otherwise designated, means the Department of Health and Human
				Services.
						;
				(7)by striking paragraph (7) (as redesignated
			 by paragraph (3)) and inserting the following:
					
						(7)Disease prevention
							(A)In generalThe term disease prevention
				means any activity for—
								(i)the reduction, limitation, and prevention
				of—
									(I)disease; and
									(II)complications of disease; and
									(ii)the reduction of consequences of
				disease.
								(B)InclusionsThe term disease prevention
				includes an activity for—
								(i)controlling—
									(I)the development of diabetes;
									(II)high blood pressure;
									(III)infectious agents;
									(IV)injuries;
									(V)occupational hazards and
				disabilities;
									(VI)sexually transmittable diseases; or
									(VII)toxic agents; or
									(ii)providing—
									(I)fluoridation of water; or
									(II)immunizations.
									;
				(8)by striking paragraph (9) (as redesignated
			 by paragraph (3)) and inserting the following:
					
						(9)FASThe term fetal alcohol
				syndrome or FAS means a syndrome in which, with a history
				of maternal alcohol consumption during pregnancy, the following criteria are
				met:
							(A)Central nervous system involvement such as
				mental retardation, developmental delay, intellectual deficit, microencephaly,
				or neurologic abnormalities.
							(B)Craniofacial abnormalities with at least 2
				of the following: microophthalmia, short palpebral fissures, poorly developed
				philtrum, thin upper lip, flat nasal bridge, and short upturned nose.
							(C)Prenatal or postnatal growth
				delay.
							;
				(9)by striking paragraphs (11) and (12) (as
			 redesignated by paragraph (3)) and inserting the following:
					
						(11)Health promotionThe term health promotion
				means any activity for—
							(A)fostering social, economic, environmental,
				and personal factors conducive to health, including raising public awareness
				regarding health matters and enabling individuals to cope with health problems
				by increasing knowledge and providing valid information;
							(B)encouraging adequate and appropriate diet,
				exercise, and sleep;
							(C)promoting education and work in accordance
				with physical and mental capacity;
							(D)making available safe water and sanitary
				facilities;
							(E)improving the physical, economic, cultural,
				psychological, and social environment;
							(F)promoting culturally competent care;
				and
							(G)providing adequate and appropriate
				programs, including programs for—
								(i)abuse prevention (mental and
				physical);
								(ii)community health;
								(iii)community safety;
								(iv)consumer health education;
								(v)diet and nutrition;
								(vi)immunization and other methods of
				prevention of communicable diseases, including HIV/AIDS;
								(vii)environmental health;
								(viii)exercise and physical fitness;
								(ix)avoidance of fetal alcohol spectrum
				disorders;
								(x)first aid and CPR education;
								(xi)human growth and development;
								(xii)injury prevention and personal
				safety;
								(xiii)behavioral health;
								(xiv)monitoring of disease indicators between
				health care provider visits through appropriate means, including Internet-based
				health care management systems;
								(xv)personal health and wellness
				practices;
								(xvi)personal capacity building;
								(xvii)prenatal, pregnancy, and infant
				care;
								(xviii)psychological well-being;
								(xix)reproductive health and family
				planning;
								(xx)safe and adequate water;
								(xxi)healthy work environments;
								(xxii)elimination, reduction, and prevention of
				contaminants that create unhealthy household conditions (including mold and
				other allergens);
								(xxiii)stress control;
								(xxiv)substance abuse;
								(xxv)sanitary facilities;
								(xxvi)sudden infant death syndrome
				prevention;
								(xxvii)tobacco use cessation and reduction;
								(xxviii)violence prevention; and
								(xxix)such other activities identified by the
				Service, a tribal health program, or an urban Indian organization to promote
				achievement of any of the objectives referred to in section 3(2).
								(12)Indian health programThe term Indian health program
				means—
							(A)any health program administered directly by
				the Service;
							(B)any tribal health program; and
							(C)any Indian tribe or tribal organization to
				which the Secretary provides funding pursuant to section 23 of the Act of June
				25, 1910 (25 U.S.C. 47) (commonly known as the Buy Indian
				Act).
							;
				(10)by inserting after paragraph (14) (as
			 redesignated by paragraph (3)) the following:
					
						(15)Junior or community collegeThe term junior or community
				college has the meaning given the term in section 312(e) of the
				Higher Education Act of 1965 (20
				U.S.C. 1058(e)).
						(16)Reservation
							(A)In generalThe term reservation means a
				reservation, Pueblo, or colony of any Indian tribe.
							(B)InclusionsThe term reservation
				includes—
								(i)former reservations in Oklahoma;
								(ii)Indian allotments; and
								(iii)Alaska Native Regions established pursuant
				to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
				seq.).
								;
				(11)by striking paragraph (20) (as redesignated
			 by paragraph (3)) and inserting the following:
					
						(20)Service unitThe term Service unit means an
				administrative entity of the Service or a tribal health program through which
				services are provided, directly or by contract, to eligible Indians within a
				defined geographic
				area.
						;
				(12)by inserting after paragraph (21) (as
			 redesignated by paragraph (3)) the following:
					
						(22)TelehealthThe term telehealth has the
				meaning given the term in section 330K(a) of the Public Health Service Act (42 U.S.C.
				254c–16(a)).
						(23)TelemedicineThe term telemedicine means a
				telecommunications link to an end user through the use of eligible equipment
				that electronically links health professionals or patients and health
				professionals at separate sites in order to exchange health care information in
				audio, video, graphic, or other format for the purpose of providing improved
				health care services.
						(24)Tribal college or universityThe term tribal college or
				university has the meaning given the term in section 316(b) of the
				Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
						(25)Tribal health programThe term tribal health program
				means an Indian tribe or tribal organization that operates any health program,
				service, function, activity, or facility funded, in whole or part, by the
				Service through, or provided for in, a contract or compact with the Service
				under the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et
				seq.).
						;
				and
				(13)by striking paragraph (26) (as redesignated
			 by paragraph (3)) and inserting the following:
					
						(26)Tribal organizationThe term tribal organization
				has the meaning given the term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C.
				450b).
						.
				AIndian health manpower
				111.Community Health Aide ProgramSection 119 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1616l) is amended to read as
			 follows:
					
						119.Community Health Aide Program
							(a)General purposes of programPursuant to the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary,
				acting through the Service, shall develop and operate a Community Health Aide
				Program in the State of Alaska under which the Service—
								(1)provides for the training of Alaska Natives
				as health aides or community health practitioners;
								(2)uses those aides or practitioners in the
				provision of health care, health promotion, and disease prevention services to
				Alaska Natives living in villages in rural Alaska; and
								(3)provides for the establishment of
				teleconferencing capacity in health clinics located in or near those villages
				for use by community health aides or community health practitioners.
								(b)Specific program requirementsThe Secretary, acting through the Community
				Health Aide Program of the Service, shall—
								(1)using trainers accredited by the Program,
				provide a high standard of training to community health aides and community
				health practitioners to ensure that those aides and practitioners provide
				quality health care, health promotion, and disease prevention services to the
				villages served by the Program;
								(2)in order to provide such training, develop
				a curriculum that—
									(A)combines education regarding the theory of
				health care with supervised practical experience in the provision of health
				care;
									(B)provides instruction and practical
				experience in the provision of acute care, emergency care, health promotion,
				disease prevention, and the efficient and effective management of clinic
				pharmacies, supplies, equipment, and facilities; and
									(C)promotes the achievement of the health
				status objectives specified in section 3(2);
									(3)establish and maintain a Community Health
				Aide Certification Board to certify as community health aides or community
				health practitioners individuals who have successfully completed the training
				described in paragraph (1) or can demonstrate equivalent experience;
								(4)develop and maintain a system that
				identifies the needs of community health aides and community health
				practitioners for continuing education in the provision of health care,
				including the areas described in paragraph (2)(B), and develop programs that
				meet the needs for such continuing education;
								(5)develop and maintain a system that provides
				close supervision of community health aides and community health
				practitioners;
								(6)develop a system under which the work of
				community health aides and community health practitioners is reviewed and
				evaluated to ensure the provision of quality health care, health promotion, and
				disease prevention services; and
								(7)ensure that—
									(A)pulpal therapy (not including pulpotomies
				on deciduous teeth) or extraction of adult teeth can be performed by a dental
				health aide therapist only after consultation with a licensed dentist who
				determines that the procedure is a medical emergency that cannot be resolved
				with palliative treatment; and
									(B)dental health aide therapists are strictly
				prohibited from performing all other oral or jaw surgeries, subject to the
				condition that uncomplicated extractions shall not be considered oral surgery
				under this section.
									(c)Program review
								(1)Neutral panel
									(A)EstablishmentThe Secretary, acting through the Service,
				shall establish a neutral panel to carry out the study under paragraph
				(2).
									(B)MembershipMembers of the neutral panel shall be
				appointed by the Secretary from among clinicians, economists, community
				practitioners, oral epidemiologists, and Alaska Natives.
									(2)Study
									(A)In generalThe neutral panel established under
				paragraph (1) shall conduct a study of the dental health aide therapist
				services provided by the Community Health Aide Program under this section to
				ensure that the quality of care provided through those services is adequate and
				appropriate.
									(B)Parameters of studyThe Secretary, in consultation with
				interested parties, including professional dental organizations, shall develop
				the parameters of the study.
									(C)InclusionsThe study shall include a determination by
				the neutral panel with respect to—
										(i)the ability of the dental health aide
				therapist services under this section to address the dental care needs of
				Alaska Natives;
										(ii)the quality of care provided through those
				services, including any training, improvement, or additional oversight required
				to improve the quality of care; and
										(iii)whether safer and less costly alternatives
				to the dental health aide therapist services exist.
										(D)ConsultationIn carrying out the study under this
				paragraph, the neutral panel shall consult with Alaska tribal organizations
				with respect to the adequacy and accuracy of the study.
									(3)ReportThe neutral panel shall submit to the
				Secretary, the Committee on Indian Affairs of the Senate, and the Committee on
				Natural Resources of the House of Representatives a report describing the
				results of the study under paragraph (2), including a description of—
									(A)any determination of the neutral panel
				under paragraph (2)(C); and
									(B)any comments received from Alaska tribal
				organizations under paragraph (2)(D).
									(d)Nationalization of Program
								(1)In generalExcept as provided in paragraph (2), the
				Secretary, acting through the Service, may establish a national Community
				Health Aide Program in accordance with the program under this section, as the
				Secretary determines to be appropriate.
								(2)Requirement;
				exclusionSubject to paragraphs (3) and (4), in establishing a
				national program under paragraph (1), the Secretary—
									(A)shall not reduce
				the amounts provided for the Community Health Aide Program described in
				subsections (a) and (b); and
									(B)shall exclude
				dental health aide therapist services from services covered under the
				program.
									(3)Election of
				Indian tribe or tribal organization
									(A)In
				generalSubparagraph (B) of paragraph (2) shall not apply in the
				case of an election made by an Indian tribe or tribal organization located in a
				State (other than Alaska) in which the use of dental health aide therapist
				services or midlevel dental health provider services is authorized under State
				law to supply such services in accordance with State law.
									(B)Action by
				SecretaryOn an election by an Indian tribe or tribal
				organization under subparagraph (A), the Secretary, acting through the Service,
				shall facilitate implementation of the services elected.
									(4)VacanciesThe
				Secretary shall not fill any vacancy for a certified dentist in a program
				operated by the Service with a dental health aide therapist.
								(e)Effect of
				sectionNothing in this section shall restrict the ability of the
				Service, an Indian tribe, or a tribal organization to participate in any
				program or to provide any service authorized by any other Federal
				law.
							.
				112.Health professional chronic shortage
			 demonstration programsTitle I
			 of the Indian Health Care Improvement Act (25 U.S.C. 1611 et seq.) (as amended
			 by section 101(b)) is amended by adding at the end the following:
					
						123.Health professional chronic shortage
				demonstration programs
							(a)Demonstration programsThe Secretary, acting through the Service,
				may fund demonstration programs for Indian health programs to address the
				chronic shortages of health professionals.
							(b)Purposes of programsThe purposes of demonstration programs
				under subsection (a) shall be—
								(1)to provide direct clinical and practical
				experience within an Indian health program to health profession students and
				residents from medical schools;
								(2)to improve the quality of health care for
				Indians by ensuring access to qualified health professionals;
								(3)to provide academic and scholarly
				opportunities for health professionals serving Indians by identifying all
				academic and scholarly resources of the region; and
								(4)to provide training and support for
				alternative provider types, such as community health representatives, and
				community health aides.
								(c)Advisory
				boardThe demonstration
				programs established pursuant to subsection (a) shall incorporate a program
				advisory board, which may be composed of representatives of tribal governments,
				Indian health programs, and Indian communities in the areas to be served by the
				demonstration
				programs.
							.
				113.Exemption from payment of certain
			 feesTitle I of the Indian
			 Health Care Improvement Act (25 U.S.C. 1611 et seq.) (as amended by section
			 112) is amended by adding at the end the following:
					
						124.Exemption from payment of certain
				feesEmployees of a tribal
				health program or urban Indian organization shall be exempt from payment of
				licensing, registration, and any other fees imposed by a Federal agency to the
				same extent that officers of the commissioned corps of the Public Health
				Service and other employees of the Service are exempt from those
				fees.
						.
				BHealth services
				121.Indian Health
			 Care Improvement FundSection
			 201 of the Indian Health Care Improvement Act (25 U.S.C. 1621) is amended to
			 read as follows:
					
						201.Indian Health
				Care Improvement Fund
							(a)Use of
				fundsThe Secretary, acting through the Service, is authorized to
				expend funds, directly or under the authority of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), which are appropriated under
				the authority of this section, for the purposes of—
								(1)eliminating the
				deficiencies in health status and health resources of all Indian tribes;
								(2)eliminating
				backlogs in the provision of health care services to Indians;
								(3)meeting the health
				needs of Indians in an efficient and equitable manner, including the use of
				telehealth and telemedicine when appropriate;
								(4)eliminating
				inequities in funding for both direct care and contract health service
				programs; and
								(5)augmenting the
				ability of the Service to meet the following health service responsibilities
				with respect to those Indian tribes with the highest levels of health status
				deficiencies and resource deficiencies:
									(A)Clinical care,
				including inpatient care, outpatient care (including audiology, clinical eye,
				and vision care), primary care, secondary and tertiary care, and long-term
				care.
									(B)Preventive health,
				including mammography and other cancer screening.
									(C)Dental
				care.
									(D)Mental health,
				including community mental health services, inpatient mental health services,
				dormitory mental health services, therapeutic and residential treatment
				centers, and training of traditional health care practitioners.
									(E)Emergency medical
				services.
									(F)Treatment and
				control of, and rehabilitative care related to, alcoholism and drug abuse
				(including fetal alcohol syndrome) among Indians.
									(G)Injury prevention
				programs, including data collection and evaluation, demonstration projects,
				training, and capacity building.
									(H)Home health
				care.
									(I)Community health
				representatives.
									(J)Maintenance and
				improvement.
									(b)No offset or
				limitationAny funds appropriated under the authority of this
				section shall not be used to offset or limit any other appropriations made to
				the Service under this Act or the Act of November 2, 1921 (25 U.S.C. 13)
				(commonly known as the Snyder Act), or any other provision of
				law.
							(c)Allocation;
				use
								(1)In
				generalFunds appropriated under the authority of this section
				shall be allocated to Service units, Indian tribes, or tribal organizations.
				The funds allocated to each Indian tribe, tribal organization, or Service unit
				under this paragraph shall be used by the Indian tribe, tribal organization, or
				Service unit under this paragraph to improve the health status and reduce the
				resource deficiency of each Indian tribe served by such Service unit, Indian
				tribe, or tribal organization.
								(2)Apportionment of
				allocated fundsThe apportionment of funds allocated to a Service
				unit, Indian tribe, or tribal organization under paragraph (1) among the health
				service responsibilities described in subsection (a)(5) shall be determined by
				the Service in consultation with, and with the active participation of, the
				affected Indian tribes and tribal organizations.
								(d)Provisions
				relating to health status and resource deficienciesFor the
				purposes of this section, the following definitions apply:
								(1)DefinitionThe
				term health status and resource deficiency means the extent to
				which—
									(A)the health status
				objectives set forth in sections 3(1) and 3(2) are not being achieved;
				and
									(B)the Indian tribe
				or tribal organization does not have available to it the health resources it
				needs, taking into account the actual cost of providing health care services
				given local geographic, climatic, rural, or other circumstances.
									(2)Available
				resourcesThe health resources available to an Indian tribe or
				tribal organization include health resources provided by the Service as well as
				health resources used by the Indian tribe or tribal organization, including
				services and financing systems provided by any Federal programs, private
				insurance, and programs of State or local governments.
								(3)Process for
				review of determinationsThe Secretary shall establish procedures
				which allow any Indian tribe or tribal organization to petition the Secretary
				for a review of any determination of the extent of the health status and
				resource deficiency of such Indian tribe or tribal organization.
								(e)Eligibility for
				fundsTribal health programs shall be eligible for funds
				appropriated under the authority of this section on an equal basis with
				programs that are administered directly by the Service.
							(f)ReportBy
				no later than the date that is 3 years after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Secretary shall submit to Congress the current health
				status and resource deficiency report of the Service for each Service unit,
				including newly recognized or acknowledged Indian tribes. Such report shall set
				out—
								(1)the methodology
				then in use by the Service for determining tribal health status and resource
				deficiencies, as well as the most recent application of that
				methodology;
								(2)the extent of the
				health status and resource deficiency of each Indian tribe served by the
				Service or a tribal health program;
								(3)the amount of
				funds necessary to eliminate the health status and resource deficiencies of all
				Indian tribes served by the Service or a tribal health program; and
								(4)an estimate
				of—
									(A)the amount of
				health service funds appropriated under the authority of this Act, or any other
				Act, including the amount of any funds transferred to the Service for the
				preceding fiscal year which is allocated to each Service unit, Indian tribe, or
				tribal organization;
									(B)the number of
				Indians eligible for health services in each Service unit or Indian tribe or
				tribal organization; and
									(C)the number of
				Indians using the Service resources made available to each Service unit, Indian
				tribe or tribal organization, and, to the extent available, information on the
				waiting lists and number of Indians turned away for services due to lack of
				resources.
									(g)Inclusion in
				base budgetFunds appropriated under this section for any fiscal
				year shall be included in the base budget of the Service for the purpose of
				determining appropriations under this section in subsequent fiscal
				years.
							(h)ClarificationNothing
				in this section is intended to diminish the primary responsibility of the
				Service to eliminate existing backlogs in unmet health care needs, nor are the
				provisions of this section intended to discourage the Service from undertaking
				additional efforts to achieve equity among Indian tribes and tribal
				organizations.
							(i)Funding
				designationAny funds appropriated under the authority of this
				section shall be designated as the Indian Health Care Improvement
				Fund.
							.
				122.Catastrophic
			 Health Emergency FundSection
			 202 of the Indian Health Care Improvement Act (25 U.S.C. 1621a) is amended to
			 read as follows:
					
						202.Catastrophic
				Health Emergency Fund
							(a)EstablishmentThere
				is established an Indian Catastrophic Health Emergency Fund (hereafter in this
				section referred to as the CHEF) consisting of—
								(1)the amounts
				deposited under subsection (f); and
								(2)the amounts
				appropriated to CHEF under this section.
								(b)AdministrationCHEF
				shall be administered by the Secretary, acting through the headquarters of the
				Service, solely for the purpose of meeting the extraordinary medical costs
				associated with the treatment of victims of disasters or catastrophic illnesses
				who are within the responsibility of the Service.
							(c)Conditions on
				use of fundNo part of CHEF or its administration shall be
				subject to contract or grant under any law, including the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), nor
				shall CHEF funds be allocated, apportioned, or delegated on an Area Office,
				Service Unit, or other similar basis.
							(d)RegulationsThe
				Secretary shall promulgate regulations consistent with the provisions of this
				section to—
								(1)establish a
				definition of disasters and catastrophic illnesses for which the cost of the
				treatment provided under contract would qualify for payment from CHEF;
								(2)provide that a
				Service Unit shall not be eligible for reimbursement for the cost of treatment
				from CHEF until its cost of treating any victim of such catastrophic illness or
				disaster has reached a certain threshold cost which the Secretary shall
				establish at—
									(A)the 2000 level of
				$19,000; and
									(B)for any subsequent
				year, not less than the threshold cost of the previous year increased by the
				percentage increase in the medical care expenditure category of the consumer
				price index for all urban consumers (United States city average) for the
				12-month period ending with December of the previous year;
									(3)establish a
				procedure for the reimbursement of the portion of the costs that exceeds such
				threshold cost incurred by—
									(A)Service Units;
				or
									(B)whenever otherwise
				authorized by the Service, non-Service facilities or providers;
									(4)establish a
				procedure for payment from CHEF in cases in which the exigencies of the medical
				circumstances warrant treatment prior to the authorization of such treatment by
				the Service; and
								(5)establish a
				procedure that will ensure that no payment shall be made from CHEF to any
				provider of treatment to the extent that such provider is eligible to receive
				payment for the treatment from any other Federal, State, local, or private
				source of reimbursement for which the patient is eligible.
								(e)No offset or
				limitationAmounts appropriated to CHEF under this section shall
				not be used to offset or limit appropriations made to the Service under the
				authority of the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the
				Snyder Act), or any other law.
							(f)Deposit of
				reimbursement fundsThere shall be deposited into CHEF all
				reimbursements to which the Service is entitled from any Federal, State, local,
				or private source (including third party insurance) by reason of treatment
				rendered to any victim of a disaster or catastrophic illness the cost of which
				was paid from
				CHEF.
							.
				123.Diabetes
			 prevention, treatment, and controlSection 204 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621c) is amended to read as follows:
					
						204.Diabetes
				prevention, treatment, and control
							(a)Determinations
				regarding diabetesThe Secretary, acting through the Service, and
				in consultation with Indian tribes and tribal organizations, shall
				determine—
								(1)by Indian tribe
				and by Service unit, the incidence of, and the types of complications resulting
				from, diabetes among Indians; and
								(2)based on the
				determinations made pursuant to paragraph (1), the measures (including patient
				education and effective ongoing monitoring of disease indicators) each Service
				unit should take to reduce the incidence of, and prevent, treat, and control
				the complications resulting from, diabetes among Indian tribes within that
				Service unit.
								(b)Diabetes
				screeningTo the extent medically indicated and with informed
				consent, the Secretary shall screen each Indian who receives services from the
				Service for diabetes and for conditions which indicate a high risk that the
				individual will become diabetic and establish a cost-effective approach to
				ensure ongoing monitoring of disease indicators. Such screening and monitoring
				may be conducted by a tribal health program and may be conducted through
				appropriate Internet-based health care management programs.
							(c)Diabetes
				projectsThe Secretary shall
				continue to maintain each model diabetes project in existence on the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, any such other diabetes programs
				operated by the Service or tribal health programs, and any additional diabetes
				projects, such as the Medical Vanguard program provided for in title IV of
				Public Law 108–87, as implemented to serve Indian tribes. Tribal health
				programs shall receive recurring funding for the diabetes projects that they
				operate pursuant to this section, both at the date of enactment of the
				Indian Healthcare Improvement Act of
				2011 and for projects which are added and funded
				thereafter.
							(d)Dialysis
				programsThe Secretary is authorized to provide, through the
				Service, Indian tribes, and tribal organizations, dialysis programs, including
				the purchase of dialysis equipment and the provision of necessary
				staffing.
							(e)Other duties of
				the Secretary
								(1)In
				generalThe Secretary shall, to the extent funding is
				available—
									(A)in each area
				office, consult with Indian tribes and tribal organizations regarding programs
				for the prevention, treatment, and control of diabetes;
									(B)establish in each
				area office a registry of patients with diabetes to track the incidence of
				diabetes and the complications from diabetes in that area; and
									(C)ensure that data
				collected in each area office regarding diabetes and related complications
				among Indians are disseminated to all other area offices, subject to applicable
				patient privacy laws.
									(2)Diabetes control
				officers
									(A)In
				generalThe Secretary may establish and maintain in each area
				office a position of diabetes control officer to coordinate and manage any
				activity of that area office relating to the prevention, treatment, or control
				of diabetes to assist the Secretary in carrying out a program under this
				section or section 330C of the Public Health Service Act (42 U.S.C.
				254c–3).
									(B)Certain
				activitiesAny activity carried out by a diabetes control officer
				under subparagraph (A) that is the subject of a contract or compact under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),
				and any funds made available to carry out such an activity, shall not be
				divisible for purposes of that
				Act.
									.
				124.Other authority for provision of services;
			 shared services for long-term care
					(a)Other authority for provision of
			 services
						(1)In generalSection 205 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621d) is amended to read as follows:
							
								205.Other authority for provision of
				services
									(a)DefinitionsIn this section:
										(1)Assisted living serviceThe term assisted living
				service means any service provided by an assisted living facility (as
				defined in section 232(b) of the National Housing Act (12 U.S.C. 1715w(b))),
				except that such an assisted living facility—
											(A)shall not be required to obtain a license;
				but
											(B)shall meet all applicable standards for
				licensure.
											(2)Home- and community-based
				serviceThe term home-
				and community-based service means 1 or more of the services specified in
				paragraphs (1) through (9) of section 1929(a) of the Social Security Act (42
				U.S.C. 1396t(a)) (whether provided by the Service or by an Indian tribe or
				tribal organization pursuant to the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.)) that are or will be provided in
				accordance with applicable standards.
										(3)Hospice careThe term hospice care
				means—
											(A)the items and services specified in
				subparagraphs (A) through (H) of section 1861(dd)(1) of the Social Security Act
				(42 U.S.C. 1395x(dd)(1)); and
											(B)such other services as an Indian tribe or
				tribal organization determines are necessary and appropriate to provide in
				furtherance of that care.
											(4)Long-term care servicesThe term long-term care
				services has the meaning given the term qualified long-term care
				services in section 7702B(c) of the Internal Revenue Code of
				1986.
										(b)Funding authorizedThe Secretary, acting through the Service,
				Indian tribes, and tribal organizations, may provide funding under this Act to
				meet the objectives set forth in section 3 through health care-related services
				and programs not otherwise described in this Act for the following
				services:
										(1)Hospice care.
										(2)Assisted living services.
										(3)Long-term care services.
										(4)Home- and community-based services.
										(c)EligibilityThe following individuals shall be eligible
				to receive long-term care services under this section:
										(1)Individuals who are unable to perform a
				certain number of activities of daily living without assistance.
										(2)Individuals with a mental impairment, such
				as dementia, Alzheimer’s disease, or another disabling mental illness, who may
				be able to perform activities of daily living under supervision.
										(3)Such other individuals as an applicable
				tribal health program determines to be appropriate.
										(d)Authorization of convenient care
				servicesThe Secretary,
				acting through the Service, Indian tribes, and tribal organizations, may also
				provide funding under this Act to meet the objectives set forth in section 3
				for convenient care services programs pursuant to section
				307(c)(2)(A).
									.
						(2)RepealSection 821 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1680k) is repealed.
						(b)Shared services for long-Term
			 careSection 822 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1680l) is
			 amended to read as follows:
						
							822.Shared services for long-term care
								(a)Long-Term care
									(1)In generalNotwithstanding any other provision of law,
				the Secretary, acting through the Service, is authorized to provide directly,
				or enter into contracts or compacts under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.) with Indian tribes or tribal
				organizations for, the delivery of long-term care (including health care
				services associated with long-term care) provided in a facility to
				Indians.
									(2)InclusionsEach agreement under paragraph (1) shall
				provide for the sharing of staff or other services between the Service or a
				tribal health program and a long-term care or related facility owned and
				operated (directly or through a contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.)) by the Indian tribe or
				tribal organization.
									(b)Contents of agreementsAn agreement entered into pursuant to
				subsection (a)—
									(1)may, at the request of the Indian tribe or
				tribal organization, delegate to the Indian tribe or tribal organization such
				powers of supervision and control over Service employees as the Secretary
				determines to be necessary to carry out the purposes of this section;
									(2)shall provide that expenses (including
				salaries) relating to services that are shared between the Service and the
				tribal health program be allocated proportionately between the Service and the
				Indian tribe or tribal organization; and
									(3)may authorize the Indian tribe or tribal
				organization to construct, renovate, or expand a long-term care or other
				similar facility (including the construction of a facility attached to a
				Service facility).
									(c)Minimum requirementAny nursing facility provided for under
				this section shall meet the requirements for nursing facilities under section
				1919 of the Social Security Act (42
				U.S.C. 1396r).
								(d)Other assistanceThe Secretary shall provide such technical
				and other assistance as may be necessary to enable applicants to comply with
				this section.
								(e)Use of existing or underused
				facilitiesThe Secretary
				shall encourage the use of existing facilities that are underused, or allow the
				use of swing beds, for long-term or similar
				care.
								.
					125.Reimbursement from certain third parties of
			 costs of health servicesSection 206 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621e) is amended to read as follows:
					
						206.Reimbursement from certain third parties of
				costs of health services
							(a)Right of recoveryExcept as provided in subsection (f), the
				United States, an Indian tribe, or tribal organization shall have the right to
				recover from an insurance company, health maintenance organization, employee
				benefit plan, third-party tortfeasor, or any other responsible or liable third
				party (including a political subdivision or local governmental entity of a
				State) the reasonable charges billed by the Secretary, an Indian tribe, or
				tribal organization in providing health services through the Service, an Indian
				tribe, or tribal organization, or, if higher, the highest amount the third
				party would pay for care and services furnished by providers other than
				governmental entities, to any individual to the same extent that such
				individual, or any nongovernmental provider of such services, would be eligible
				to receive damages, reimbursement, or indemnification for such charges or
				expenses if—
								(1)such services had been provided by a
				nongovernmental provider; and
								(2)such individual had been required to pay
				such charges or expenses and did pay such charges or expenses.
								(b)Limitations on recoveries from
				StatesSubsection (a) shall
				provide a right of recovery against any State, only if the injury, illness, or
				disability for which health services were provided is covered under—
								(1)workers’ compensation laws; or
								(2)a no-fault automobile accident insurance
				plan or program.
								(c)Nonapplicability of other
				lawsNo law of any State, or
				of any political subdivision of a State and no provision of any contract,
				insurance or health maintenance organization policy, employee benefit plan,
				self-insurance plan, managed care plan, or other health care plan or program
				entered into or renewed after the date of enactment of the Indian Health Care
				Amendments of 1988, shall prevent or hinder the right of recovery of the United
				States, an Indian tribe, or tribal organization under subsection (a).
							(d)No effect on private rights of
				actionNo action taken by the
				United States, an Indian tribe, or tribal organization to enforce the right of
				recovery provided under this section shall operate to deny to the injured
				person the recovery for that portion of the person’s damage not covered
				hereunder.
							(e)Enforcement
								(1)In generalThe United States, an Indian tribe, or
				tribal organization may enforce the right of recovery provided under subsection
				(a) by—
									(A)intervening or joining in any civil action
				or proceeding brought—
										(i)by the individual for whom health services
				were provided by the Secretary, an Indian tribe, or tribal organization;
				or
										(ii)by any representative or heirs of such
				individual, or
										(B)instituting a separate civil action,
				including a civil action for injunctive relief and other relief and including,
				with respect to a political subdivision or local governmental entity of a
				State, such an action against an official thereof.
									(2)NoticeAll reasonable efforts shall be made to
				provide notice of action instituted under paragraph (1)(B) to the individual to
				whom health services were provided, either before or during the pendency of
				such action.
								(3)Recovery from tortfeasors
									(A)In generalIn any case in which an Indian tribe or
				tribal organization that is authorized or required under a compact or contract
				issued pursuant to the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.) to furnish or
				pay for health services to a person who is injured or suffers a disease on or
				after the date of enactment of the Indian
				Healthcare Improvement Act of 2011 under circumstances that
				establish grounds for a claim of liability against the tortfeasor with respect
				to the injury or disease, the Indian tribe or tribal organization shall have a
				right to recover from the tortfeasor (or an insurer of the tortfeasor) the
				reasonable value of the health services so furnished, paid for, or to be paid
				for, in accordance with the Federal Medical Care Recovery Act (42 U.S.C. 2651
				et seq.), to the same extent and under the same circumstances as the United
				States may recover under that Act.
									(B)TreatmentThe right of an Indian tribe or tribal
				organization to recover under subparagraph (A) shall be independent of the
				rights of the injured or diseased person served by the Indian tribe or tribal
				organization.
									(f)LimitationAbsent specific written authorization by
				the governing body of an Indian tribe for the period of such authorization
				(which may not be for a period of more than 1 year and which may be revoked at
				any time upon written notice by the governing body to the Service), the United
				States shall not have a right of recovery under this section if the injury,
				illness, or disability for which health services were provided is covered under
				a self-insurance plan funded by an Indian tribe, tribal organization, or urban
				Indian organization. Where such authorization is provided, the Service may
				receive and expend such amounts for the provision of additional health services
				consistent with such authorization.
							(g)Costs and attorney’s feesIn any action brought to enforce the
				provisions of this section, a prevailing plaintiff shall be awarded its
				reasonable attorney’s fees and costs of litigation.
							(h)Nonapplicability of claims filing
				requirementsAn insurance
				company, health maintenance organization, self-insurance plan, managed care
				plan, or other health care plan or program (under the
				Social Security Act or otherwise) may
				not deny a claim for benefits submitted by the Service or by an Indian tribe or
				tribal organization based on the format in which the claim is submitted if such
				format complies with the format required for submission of claims under title
				XVIII of the Social Security Act or
				recognized under section 1175 of such Act.
							(i)Application to urban Indian
				organizationsThe previous
				provisions of this section shall apply to urban Indian organizations with
				respect to populations served by such Organizations in the same manner they
				apply to Indian tribes and tribal organizations with respect to populations
				served by such Indian tribes and tribal organizations.
							(j)Statute of limitationsThe provisions of section 2415 of title 28,
				United States Code, shall apply to all actions commenced under this section,
				and the references therein to the United States are deemed to include Indian
				tribes, tribal organizations, and urban Indian organizations.
							(k)SavingsNothing in this section shall be construed
				to limit any right of recovery available to the United States, an Indian tribe,
				or tribal organization under the provisions of any applicable, Federal, State,
				or tribal law, including medical lien
				laws.
							.
				126.Crediting of reimbursementsSection 207 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621f) is amended to read as follows:
					
						207.Crediting of reimbursements
							(a)Use of amounts
								(1)Retention by programExcept as provided in sections 202(a)(2)
				and 813, all reimbursements received or recovered under any of the programs
				described in paragraph (2), including under section 813, by reason of the
				provision of health services by the Service, by an Indian tribe or tribal
				organization, or by an urban Indian organization, shall be credited to the
				Service, such Indian tribe or tribal organization, or such urban Indian
				organization, respectively, and may be used as provided in section 401. In the
				case of such a service provided by or through a Service Unit, such amounts
				shall be credited to such unit and used for such purposes.
								(2)Programs coveredThe programs referred to in paragraph (1)
				are the following:
									(A)Titles XVIII, XIX, and XXI of the
				Social Security Act.
									(B)This Act, including section 813.
									(C)Public Law 87–693.
									(D)Any other provision of law.
									(b)No offset of amountsThe Service may not offset or limit any
				amount obligated to any Service Unit or entity receiving funding from the
				Service because of the receipt of reimbursements under subsection
				(a).
							.
				127.Behavioral health training and community
			 education programsSection 209
			 of the Indian Health Care Improvement Act (25 U.S.C. 1621h) is amended by
			 striking subsection (d) and inserting the following:
					
						(d)Behavioral health training and community
				education programs
							(1)Study; listThe Secretary, acting through the Service,
				and the Secretary of the Interior, in consultation with Indian tribes and
				tribal organizations, shall conduct a study and compile a list of the types of
				staff positions specified in paragraph (2) whose qualifications include, or
				should include, training in the identification, prevention, education,
				referral, or treatment of mental illness, or dysfunctional and self destructive
				behavior.
							(2)PositionsThe positions referred to in paragraph (1)
				are—
								(A)staff positions within the Bureau of Indian
				Affairs, including existing positions, in the fields of—
									(i)elementary and secondary education;
									(ii)social services and family and child
				welfare;
									(iii)law enforcement and judicial services;
				and
									(iv)alcohol and substance abuse;
									(B)staff positions within the Service;
				and
								(C)staff positions similar to those identified
				in subparagraphs (A) and (B) established and maintained by Indian tribes and
				tribal organizations (without regard to the funding source).
								(3)Training criteria
								(A)In generalThe appropriate Secretary shall provide
				training criteria appropriate to each type of position identified in paragraphs
				(2)(A) and (2)(B) and ensure that appropriate training has been, or shall be
				provided to any individual in any such position. With respect to any such
				individual in a position identified pursuant to paragraph (2)(C), the
				respective Secretaries shall provide appropriate training to, or provide funds
				to, an Indian tribe or tribal organization for training of appropriate
				individuals. In the case of positions funded under a contract or compact under
				the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), the appropriate Secretary
				shall ensure that such training costs are included in the contract or compact,
				as the Secretary determines necessary.
								(B)Position specific training
				criteriaPosition specific
				training criteria shall be culturally relevant to Indians and Indian tribes and
				shall ensure that appropriate information regarding traditional health care
				practices is provided.
								(4)Community education on mental
				illnessThe Service shall
				develop and implement, on request of an Indian tribe, tribal organization, or
				urban Indian organization, or assist the Indian tribe, tribal organization, or
				urban Indian organization to develop and implement, a program of community
				education on mental illness. In carrying out this paragraph, the Service shall,
				upon request of an Indian tribe, tribal organization, or urban Indian
				organization, provide technical assistance to the Indian tribe, tribal
				organization, or urban Indian organization to obtain and develop community
				educational materials on the identification, prevention, referral, and
				treatment of mental illness and dysfunctional and self-destructive
				behavior.
							(5)PlanNot later than 90 days after the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, the Secretary shall develop a plan under
				which the Service will increase the health care staff providing behavioral
				health services by at least 500 positions within 5 years after the date of
				enactment of that Act, with at least 200 of such positions devoted to child,
				adolescent, and family services. The plan developed under this paragraph shall
				be implemented under the Act of November 2, 1921 (25 U.S.C. 13) (commonly known
				as the Snyder
				Act).
							.
				128.Cancer
			 screeningsSection 212 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1621k) is amended by inserting
			 and other cancer screenings before the period at the end.
				129.Patient travel costsSection 213 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621l) is amended to read as
			 follows:
					
						213.Patient travel costs
							(a)Definition of qualified
				escortIn this section, the
				term qualified escort means—
								(1)an adult escort (including a parent,
				guardian, or other family member) who is required because of the physical or
				mental condition, or age, of the applicable patient;
								(2)a health professional for the purpose of
				providing necessary medical care during travel by the applicable patient;
				or
								(3)other escorts, as the Secretary or
				applicable Indian Health Program determines to be appropriate.
								(b)Provision of fundsThe Secretary, acting through the Service
				and Tribal Health Programs, is authorized to provide funds for the following
				patient travel costs, including qualified escorts, associated with receiving
				health care services provided (either through direct or contract care or
				through a contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.)) under this Act—
								(1)emergency air transportation and
				non-emergency air transportation where ground transportation is
				infeasible;
								(2)transportation by private vehicle (where no
				other means of transportation is available), specially equipped vehicle, and
				ambulance; and
								(3)transportation by such other means as may
				be available and required when air or motor vehicle transportation is not
				available.
								.
				130.Epidemiology centersSection 214 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621m) is amended to read as follows:
					
						214.Epidemiology centers
							(a)Establishment of centers
								(1)In generalThe Secretary shall establish an
				epidemiology center in each Service area to carry out the functions described
				in subsection (b).
								(2)New centers
									(A)In generalSubject to subparagraph (B), any new center
				established after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011 may be operated under a grant authorized by subsection
				(d).
									(B)RequirementFunding provided in a grant described in
				subparagraph (A) shall not be divisible.
									(3)Funds not
				divisibleAn epidemiology center established under this
				subsection shall be subject to the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), but the funds for the center shall not
				be divisible.
								(b)Functions of centersIn consultation with and on the request of
				Indian tribes, tribal organizations, and urban Indian organizations, each
				Service area epidemiology center established under this section shall, with
				respect to the applicable Service area—
								(1)collect data relating to, and monitor
				progress made toward meeting, each of the health status objectives of the
				Service, the Indian tribes, tribal organizations, and urban Indian
				organizations in the Service area;
								(2)evaluate existing delivery systems, data
				systems, and other systems that impact the improvement of Indian health;
								(3)assist Indian tribes, tribal organizations,
				and urban Indian organizations in identifying highest-priority health status
				objectives and the services needed to achieve those objectives, based on
				epidemiological data;
								(4)make recommendations for the targeting of
				services needed by the populations served;
								(5)make recommendations to improve health care
				delivery systems for Indians and urban Indians;
								(6)provide requested technical assistance to
				Indian tribes, tribal organizations, and urban Indian organizations in the
				development of local health service priorities and incidence and prevalence
				rates of disease and other illness in the community; and
								(7)provide disease surveillance and assist
				Indian tribes, tribal organizations, and urban Indian communities to promote
				public health.
								(c)Technical assistanceThe Director of the Centers for Disease
				Control and Prevention shall provide technical assistance to the centers in
				carrying out this section.
							(d)Grants for studies
								(1)In generalThe Secretary may make grants to Indian
				tribes, tribal organizations, Indian organizations, and eligible intertribal
				consortia to conduct epidemiological studies of Indian communities.
								(2)Eligible intertribal
				consortiaAn intertribal
				consortium or Indian organization shall be eligible to receive a grant under
				this subsection if the intertribal consortium is—
									(A)incorporated for the primary purpose of
				improving Indian health; and
									(B)representative of the Indian tribes or
				urban Indian communities residing in the area in which the intertribal
				consortium is located.
									(3)ApplicationsAn application for a grant under this
				subsection shall be submitted in such manner and at such time as the Secretary
				shall prescribe.
								(4)RequirementsAn applicant for a grant under this
				subsection shall—
									(A)demonstrate the technical, administrative,
				and financial expertise necessary to carry out the functions described in
				paragraph (5);
									(B)consult and cooperate with providers of
				related health and social services in order to avoid duplication of existing
				services; and
									(C)demonstrate cooperation from Indian tribes
				or urban Indian organizations in the area to be served.
									(5)Use of fundsA grant provided under paragraph (1) may be
				used—
									(A)to carry out the functions described in
				subsection (b);
									(B)to provide information to, and consult
				with, tribal leaders, urban Indian community leaders, and related health staff
				regarding health care and health service management issues; and
									(C)in collaboration with Indian tribes, tribal
				organizations, and urban Indian organizations, to provide to the Service
				information regarding ways to improve the health status of Indians.
									(e)Access to information
								(1)In generalAn epidemiology center operated by a
				grantee pursuant to a grant awarded under subsection (d) shall be treated as a
				public health authority (as defined in section 164.501 of title 45, Code of
				Federal Regulations (or a successor regulation)) for purposes of the Health
				Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110
				Stat. 1936).
								(2)Access to informationThe Secretary shall grant to each
				epidemiology center described in paragraph (1) access to use of the data, data
				sets, monitoring systems, delivery systems, and other protected health
				information in the possession of the Secretary.
								(3)RequirementThe activities of an epidemiology center
				described in paragraph (1) shall be for the purposes of research and for
				preventing and controlling disease, injury, or disability (as those activities
				are described in section 164.512 of title 45, Code of Federal Regulations (or a
				successor regulation)), for purposes of the Health Insurance Portability and
				Accountability Act of 1996 (Public Law 104–191; 110 Stat.
				1936).
								.
				131.Indian youth
			 grant programSection
			 216(b)(2) of the Indian Health Care Improvement Act (25 U.S.C. 1621o(b)(2)) is
			 amended by striking section 209(m) and inserting section
			 708(c).
				132.American
			 Indians Into Psychology ProgramSection 217 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621p) is amended to read as follows:
					
						217.American
				Indians Into Psychology Program
							(a)Grants
				authorizedThe Secretary, acting through the Service, shall make
				grants of not more than $300,000 to each of 9 colleges and universities for the
				purpose of developing and maintaining Indian psychology career recruitment
				programs as a means of encouraging Indians to enter the behavioral health
				field. These programs shall be located at various locations throughout the
				country to maximize their availability to Indian students and new programs
				shall be established in different locations from time to time.
							(b)Quentin N.
				Burdick program grantThe Secretary shall provide a grant
				authorized under subsection (a) to develop and maintain a program at the
				University of North Dakota to be known as the Quentin N. Burdick
				American Indians Into Psychology Program. Such program shall, to the
				maximum extent feasible, coordinate with the Quentin N. Burdick Indian health
				programs authorized under section 117(b), the Quentin N. Burdick American
				Indians Into Nursing Program authorized under section 115(e), and existing
				university research and communications networks.
							(c)RegulationsThe
				Secretary shall issue regulations pursuant to this Act for the competitive
				awarding of grants provided under this section.
							(d)Conditions of
				grantApplicants under this section shall agree to provide a
				program which, at a minimum—
								(1)provides outreach
				and recruitment for health professions to Indian communities including
				elementary, secondary, and accredited and accessible community colleges that
				will be served by the program;
								(2)incorporates a
				program advisory board comprised of representatives from the tribes and
				communities that will be served by the program;
								(3)provides summer
				enrichment programs to expose Indian students to the various fields of
				psychology through research, clinical, and experimental activities;
								(4)provides stipends
				to undergraduate and graduate students to pursue a career in psychology;
								(5)develops
				affiliation agreements with tribal colleges and universities, the Service,
				university affiliated programs, and other appropriate accredited and accessible
				entities to enhance the education of Indian students;
								(6)to the maximum
				extent feasible, uses existing university tutoring, counseling, and student
				support services; and
								(7)to the maximum
				extent feasible, employs qualified Indians in the program.
								(e)Active duty
				service requirementThe active duty service obligation prescribed
				under section 338C of the Public Health Service
				Act (42 U.S.C. 254m) shall be met by each graduate who receives a
				stipend described in subsection (d)(4) that is funded under this section. Such
				obligation shall be met by service—
								(1)in an Indian
				health program;
								(2)in a program
				assisted under title V; or
								(3)in the private
				practice of psychology if, as determined by the Secretary, in accordance with
				guidelines promulgated by the Secretary, such practice is situated in a
				physician or other health professional shortage area and addresses the health
				care needs of a substantial number of Indians.
								(f)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $2,700,000 for fiscal
				year 2011 and each fiscal year
				thereafter.
							.
				133.Prevention, control, and elimination of
			 communicable and infectious diseasesSection 218 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621q) is amended to read as follows:
					
						218.Prevention, control, and elimination of
				communicable and infectious diseases
							(a)Grants authorizedThe Secretary, acting through the Service,
				and after consultation with the Centers for Disease Control and Prevention, may
				make grants available to Indian tribes and tribal organizations for the
				following:
								(1)Projects for the prevention, control, and
				elimination of communicable and infectious diseases, including tuberculosis,
				hepatitis, HIV, respiratory syncytial virus, hanta virus, sexually transmitted
				diseases, and H. pylori.
								(2)Public information and education programs
				for the prevention, control, and elimination of communicable and infectious
				diseases.
								(3)Education, training, and clinical skills
				improvement activities in the prevention, control, and elimination of
				communicable and infectious diseases for health professionals, including allied
				health professionals.
								(4)Demonstration projects for the screening,
				treatment, and prevention of hepatitis C virus (HCV).
								(b)Application requiredThe Secretary may provide funding under
				subsection (a) only if an application or proposal for funding is submitted to
				the Secretary.
							(c)Coordination with health
				agenciesIndian tribes and
				tribal organizations receiving funding under this section are encouraged to
				coordinate their activities with the Centers for Disease Control and Prevention
				and State and local health agencies.
							(d)Technical assistance; reportIn carrying out this section, the
				Secretary—
								(1)may, at the request of an Indian tribe or
				tribal organization, provide technical assistance; and
								(2)shall prepare and submit a report to
				Congress biennially on the use of funds under this section and on the progress
				made toward the prevention, control, and elimination of communicable and
				infectious diseases among Indians and urban
				Indians.
								.
				134.Methods to increase clinician recruitment
			 and retention issues
					(a)LicensingSection 221 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621t) is amended to read as follows:
						
							221.LicensingLicensed health professionals employed by a
				tribal health program shall be exempt, if licensed in any State, from the
				licensing requirements of the State in which the tribal health program performs
				the services described in the contract or compact of the tribal health program
				under the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et
				seq.).
							.
					(b)Continuing
			 education allowancesSection
			 106 of the Indian Health Care Improvement Act (25 U.S.C. 1615) is amended to
			 read as follows:
						
							106.Continuing
				education allowancesIn order
				to encourage scholarship and stipend recipients under sections 104, 105, and
				115 and health professionals, including community health representatives and
				emergency medical technicians, to join or continue in an Indian health program
				and to provide services in the rural and remote areas in which a significant
				portion of Indians reside, the Secretary, acting through the Service,
				may—
								(1)provide programs or allowances to
				transition into an Indian health program, including licensing, board or
				certification examination assistance, and technical assistance in fulfilling
				service obligations under sections 104, 105, and 115; and
								(2)provide programs or allowances to health
				professionals employed in an Indian health program to enable those
				professionals, for a period of time each year prescribed by regulation of the
				Secretary, to take leave of the duty stations of the professionals for
				professional consultation, management, leadership, and refresher training
				courses.
								.
					135.Liability for
			 paymentSection 222 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1621u) is amended to read as
			 follows:
					
						222.Liability for
				payment
							(a)No patient
				liabilityA patient who receives contract health care services
				that are authorized by the Service shall not be liable for the payment of any
				charges or costs associated with the provision of such services.
							(b)NotificationThe
				Secretary shall notify a contract care provider and any patient who receives
				contract health care services authorized by the Service that such patient is
				not liable for the payment of any charges or costs associated with the
				provision of such services not later than 5 business days after receipt of a
				notification of a claim by a provider of contract care services.
							(c)No
				recourseFollowing receipt of the notice provided under
				subsection (b), or, if a claim has been deemed accepted under section 220(b),
				the provider shall have no further recourse against the patient who received
				the
				services.
							.
				136.Offices of Indian Men’s Health and Indian
			 Women’s HealthSection 223 of
			 the Indian Health Care Improvement Act (25 U.S.C. 1621v) is amended—
					(1)by striking the section designation and
			 heading and all that follows through oversee efforts of the Service
			 to and inserting the following:
						
							223.Offices of Indian Men’s Health and Indian
				Women’s Health
								(a)Office of Indian Men’s Health
									(1)EstablishmentThe Secretary may establish within the
				Service an office, to be known as the Office of Indian Men’s
				Health.
									(2)Director
										(A)In generalThe Office of Indian Men’s Health shall be
				headed by a director, to be appointed by the Secretary.
										(B)DutiesThe director shall coordinate and promote
				the health status of Indian men in the United States.
										(3)ReportNot later than 2 years after the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, the Secretary, acting through the
				Service, shall submit to Congress a report describing—
										(A)any activity carried out by the director as
				of the date on which the report is prepared; and
										(B)any finding of the director with respect to
				the health of Indian men.
										(b)Office of Indian Women’s
				HealthThe Secretary, acting
				through the Service, shall establish an office, to be known as the
				Office of Indian Women’s Health,
				to
								; and
					(2)in subsection (b) (as so redesignated) by
			 inserting (including urban Indian women) before of all
			 ages.
					137.Contract health
			 service administration and disbursement formulaTitle II of the Indian Health Care
			 Improvement Act (25 U.S.C. 1621 et seq.) is amended by adding at the end the
			 following:
					
						226.Contract health
				service administration and disbursement formula
							(a)Submission of
				reportAs soon as practicable after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Comptroller General of the United States shall submit
				to the Secretary, the Committee on Indian Affairs of the Senate, and the
				Committee on Natural Resources of the House of Representatives, and make
				available to each Indian tribe, a report describing the results of the study of
				the Comptroller General regarding the funding of the contract health service
				program (including historic funding levels and a recommendation of the funding
				level needed for the program) and the administration of the contract health
				service program (including the distribution of funds pursuant to the program),
				as requested by Congress in March 2009, or pursuant to section 830.
							(b)Consultation
				with tribesOn receipt of the report under subsection (a), the
				Secretary shall consult with Indian tribes regarding the contract health
				service program, including the distribution of funds pursuant to the
				program—
								(1)to determine
				whether the current distribution formula would require modification if the
				contract health service program were funded at the level recommended by the
				Comptroller General;
								(2)to identify any
				inequities in the current distribution formula under the current funding level
				or inequitable results for any Indian tribe under the funding level recommended
				by the Comptroller General;
								(3)to identify any
				areas of program administration that may result in the inefficient or
				ineffective management of the program; and
								(4)to identify any
				other issues and recommendations to improve the administration of the contract
				health services program and correct any unfair results or funding disparities
				identified under paragraph (2).
								(c)Subsequent
				action by SecretaryIf, after consultation with Indian tribes
				under subsection (b), the Secretary determines that any issue described in
				subsection (b)(2) exists, the Secretary may initiate procedures under
				subchapter III of chapter 5 of title 5, United States Code, to negotiate or
				promulgate regulations to establish a disbursement formula for the contract
				health service program
				funding.
							.
				CHealth facilities
				141.Health care
			 facility priority systemSection 301 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1631) is amended—
					(1)by redesignating subsection (d) as
			 subsection (h); and
					(2)by striking subsection (c) and inserting
			 the following:
						
							(c)Health care
				facility priority system
								(1)In
				general
									(A)Priority
				systemThe Secretary, acting through the Service, shall maintain
				a health care facility priority system, which—
										(i)shall be developed
				in consultation with Indian tribes and tribal organizations;
										(ii)shall give Indian
				tribes’ needs the highest priority;
										(iii)(I)may include the lists
				required in paragraph (2)(B)(ii);
											(II)shall include the methodology required
				in paragraph (2)(B)(v); and
											(III)may include such health care
				facilities, and such renovation or expansion needs of any health care facility,
				as the Service may identify; and
											(iv)shall provide an
				opportunity for the nomination of planning, design, and construction projects
				by the Service, Indian tribes, and tribal organizations for consideration under
				the priority system at least once every 3 years, or more frequently as the
				Secretary determines to be appropriate.
										(B)Needs of
				facilities under ISDEAA agreementsThe Secretary shall ensure
				that the planning, design, construction, renovation, and expansion needs of
				Service and non-Service facilities operated under contracts or compacts in
				accordance with the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) are fully and equitably integrated into the health care
				facility priority system.
									(C)Criteria for
				evaluating needsFor purposes of this subsection, the Secretary,
				in evaluating the needs of facilities operated under a contract or compact
				under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450
				et seq.), shall use the criteria used by the Secretary in evaluating the needs
				of facilities operated directly by the Service.
									(D)Priority of
				certain projects protectedThe priority of any project
				established under the construction priority system in effect on the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011 shall not be affected by any change in
				the construction priority system taking place after that date if the
				project—
										(i)was identified in
				the fiscal year 2008 Service budget justification as—
											(I)1 of the 10
				top-priority inpatient projects;
											(II)1 of the 10
				top-priority outpatient projects;
											(III)1 of the 10
				top-priority staff quarters developments; or
											(IV)1 of the 10
				top-priority Youth Regional Treatment Centers;
											(ii)had completed
				both Phase I and Phase II of the construction priority system in effect on the
				date of enactment of such Act; or
										(iii)is not included
				in clause (i) or (ii) and is selected, as determined by the Secretary—
											(I)on the initiative
				of the Secretary; or
											(II)pursuant to a
				request of an Indian tribe or tribal organization.
											(2)Report;
				contents
									(A)Initial
				comprehensive report
										(i)DefinitionsIn
				this subparagraph:
											(I)Facilities
				Appropriation Advisory BoardThe term Facilities
				Appropriation Advisory Board means the advisory board, comprised of 12
				members representing Indian tribes and 2 members representing the Service,
				established at the discretion of the Director—
												(aa)to
				provide advice and recommendations for policies and procedures of the programs
				funded pursuant to facilities appropriations; and
												(bb)to
				address other facilities issues.
												(II)Facilities
				Needs Assessment WorkgroupThe term Facilities Needs
				Assessment Workgroup means the workgroup established at the discretion
				of the Director—
												(aa)to
				review the health care facilities construction priority system; and
												(bb)to
				make recommendations to the Facilities Appropriation Advisory Board for
				revising the priority system.
												(ii)Initial
				report
											(I)In
				generalNot later than 1 year after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Secretary shall submit to the Committee on Indian
				Affairs of the Senate and the Committee on Natural Resources of the House of
				Representatives a report that describes the comprehensive, national, ranked
				list of all health care facilities needs for the Service, Indian tribes, and
				tribal organizations (including inpatient health care facilities, outpatient
				health care facilities, specialized health care facilities (such as for
				long-term care and alcohol and drug abuse treatment), wellness centers, and
				staff quarters, and the renovation and expansion needs, if any, of such
				facilities) developed by the Service, Indian tribes, and tribal organizations
				for the Facilities Needs Assessment Workgroup and the Facilities Appropriation
				Advisory Board.
											(II)InclusionsThe
				initial report shall include—
												(aa)the
				methodology and criteria used by the Service in determining the needs and
				establishing the ranking of the facilities needs; and
												(bb)such other
				information as the Secretary determines to be appropriate.
												(iii)Updates of
				reportBeginning in calendar year 2011, the Secretary
				shall—
											(I)update the report
				under clause (ii) not less frequently that once every 5 years; and
											(II)include the
				updated report in the appropriate annual report under subparagraph (B) for
				submission to Congress under section 801.
											(B)Annual
				reportsThe Secretary shall submit to the President, for
				inclusion in the report required to be transmitted to Congress under section
				801, a report which sets forth the following:
										(i)A
				description of the health care facility priority system of the Service
				established under paragraph (1).
										(ii)Health care
				facilities lists, which may include—
											(I)the 10
				top-priority inpatient health care facilities;
											(II)the 10
				top-priority outpatient health care facilities;
											(III)the 10
				top-priority specialized health care facilities (such as long-term care and
				alcohol and drug abuse treatment); and
											(IV)the 10
				top-priority staff quarters developments associated with health care
				facilities.
											(iii)The
				justification for such order of priority.
										(iv)The projected
				cost of such projects.
										(v)The methodology
				adopted by the Service in establishing priorities under its health care
				facility priority system.
										(3)Requirements for
				preparation of reportsIn preparing the report required under
				paragraph (2), the Secretary shall—
									(A)consult with and
				obtain information on all health care facilities needs from Indian tribes and
				tribal organizations; and
									(B)review the total
				unmet needs of all Indian tribes and tribal organizations for health care
				facilities (including staff quarters), including needs for renovation and
				expansion of existing facilities.
									(d)Review of
				methodology used for health facilities construction priority system
								(1)In
				generalNot later than 1 year after the establishment of the
				priority system under subsection (c)(1)(A), the Comptroller General of the
				United States shall prepare and finalize a report reviewing the methodologies
				applied, and the processes followed, by the Service in making each assessment
				of needs for the list under subsection (c)(2)(A)(ii) and developing the
				priority system under subsection (c)(1), including a review of—
									(A)the
				recommendations of the Facilities Appropriation Advisory Board and the
				Facilities Needs Assessment Workgroup (as those terms are defined in subsection
				(c)(2)(A)(i)); and
									(B)the relevant
				criteria used in ranking or prioritizing facilities other than hospitals or
				clinics.
									(2)Submission to
				CongressThe Comptroller General of the United States shall
				submit the report under paragraph (1) to—
									(A)the Committees on
				Indian Affairs and Appropriations of the Senate;
									(B)the Committees on
				Natural Resources and Appropriations of the House of Representatives;
				and
									(C)the
				Secretary.
									(e)Funding
				conditionAll funds appropriated under the Act of November 2,
				1921 (25 U.S.C. 13) (commonly known as the Snyder Act), for the
				planning, design, construction, or renovation of health facilities for the
				benefit of 1 or more Indian Tribes shall be subject to the provisions of
				section 102 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450f) or sections 504 and 505 of that Act (25 U.S.C. 458aaa–3,
				458aaa–4).
							(f)Development of
				innovative approachesThe
				Secretary shall consult and cooperate with Indian tribes and tribal
				organizations, and confer with urban Indian organizations, in developing
				innovative approaches to address all or part of the total unmet need for
				construction of health facilities, that may include—
								(1)the establishment of an area distribution
				fund in which a portion of health facility construction funding could be
				devoted to all Service areas;
								(2)approaches provided for in other provisions
				of this title; and
								(3)other approaches, as the Secretary
				determines to be
				appropriate.
								.
					142.Priority of
			 certain projects protectedSection 301 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1631) (as amended by section 141) is amended by
			 adding at the end the following:
					
						(g)Priority of
				certain projects protectedThe priority of any project
				established under the construction priority system in effect on the date of
				enactment of this Indian Healthcare
				Improvement Act of 2011 shall not be affected by any change in
				the construction priority system taking place after that date if the
				project—
							(1)was identified in
				the fiscal year 2008 Service budget justification as—
								(A)1 of the 10
				top-priority inpatient projects;
								(B)1 of the 10
				top-priority outpatient projects;
								(C)1 of the 10
				top-priority staff quarters developments; or
								(D)1 of the 10
				top-priority Youth Regional Treatment Centers;
								(2)had completed both
				Phase I and Phase II of the construction priority system in effect on the date
				of enactment of such Act; or
							(3)is not included in
				clause (i) or (ii) and is selected, as determined by the Secretary—
								(A)on the initiative
				of the Secretary; or
								(B)pursuant to a
				request of an Indian tribe or tribal
				organization.
								.
				143.Indian health care delivery demonstration
			 projectsSection 307 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1637) is amended to read as
			 follows:
					
						307.Indian health care delivery demonstration
				projects
							(a)Purpose and general authority
								(1)PurposeThe purpose of this
				section is to encourage the establishment of demonstration projects that meet
				the applicable criteria of this section to be carried out by the Secretary,
				acting through the Service, or Indian tribes or tribal organizations acting
				pursuant to contracts or compacts under the Indian Self Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.)—
									(A)to test
				alternative means of delivering health care and services to Indians through
				facilities; or
									(B)to use alternative
				or innovative methods or models of delivering health care services to Indians
				(including primary care services, contract health services, or any other
				program or service authorized by this Act) through convenient care services (as
				defined in subsection (c)), community health centers, or cooperative agreements
				or arrangements with other health care providers that share or coordinate the
				use of facilities, funding, or other resources, or otherwise coordinate or
				improve the coordination of activities of the Service, Indian tribes, or tribal
				organizations, with those of the other health care providers.
									(2)AuthorityThe Secretary, acting through the Service,
				is authorized to carry out, or to enter into contracts or compacts under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) with Indian tribes or tribal
				organizations to carry out, health care delivery demonstration projects
				that—
									(A)test alternative means of delivering health
				care and services to Indians through facilities; or
									(B)otherwise carry
				out the purposes of this section.
									(b)Use of fundsThe Secretary, in approving projects
				pursuant to this section—
								(1)may authorize such contracts for the
				construction and renovation of hospitals, health centers, health stations, and
				other facilities to deliver health care services; and
								(2)is authorized—
									(A)to waive any leasing prohibition;
									(B)to permit use and carryover of funds
				appropriated for the provision of health care services under this Act
				(including for the purchase of health benefits coverage, as authorized by
				section 402(a));
									(C)to permit the use of other available funds,
				including other Federal funds, funds from third-party collections in accordance
				with sections 206, 207, and 401, and non-Federal funds contributed by State or
				local governmental agencies or facilities or private health care providers
				pursuant to cooperative or other agreements with the Service, 1 or more Indian
				tribes, or tribal organizations;
									(D)to permit the use of funds or property
				donated or otherwise provided from any source for project purposes;
									(E)to provide for the reversion of donated
				real or personal property to the donor; and
									(F)to permit the use of Service funds to match
				other funds, including Federal funds.
									(c)Health care demonstration projects
								(1)Definition of convenient care
				serviceIn this subsection,
				the term convenient care service means any primary health care
				service, such as urgent care services, nonemergent care services, prevention
				services and screenings, and any service authorized by section 203 or 205(d),
				that is offered—
									(A)at an alternative setting; or
									(B)during hours other than regular working
				hours.
									(2)General projects
									(A)CriteriaThe Secretary may approve under this
				section demonstration projects that meet the following criteria:
										(i)There is a need for a new facility or
				program, such as a program for convenient care services, or an improvement in,
				increased efficiency at, or reorientation of an existing facility or
				program.
										(ii)A significant number of Indians, including
				Indians with low health status, will be served by the project.
										(iii)The project has the potential to deliver
				services in an efficient and effective manner.
										(iv)The project is economically viable.
										(v)For projects carried out by an Indian tribe
				or tribal organization, the Indian tribe or tribal organization has the
				administrative and financial capability to administer the project.
										(vi)The project is integrated with providers of
				related health or social services (including State and local health care
				agencies or other health care providers) and is coordinated with, and avoids
				duplication of, existing services in order to expand the availability of
				services.
										(B)PriorityIn approving demonstration projects under
				this paragraph, the Secretary shall give priority to demonstration projects, to
				the extent the projects meet the criteria described in subparagraph (A),
				located in any of the following Service units:
										(i)Cass Lake, Minnesota.
										(ii)Mescalero, New Mexico.
										(iii)Owyhee and Elko, Nevada.
										(iv)Schurz, Nevada.
										(v)Ft. Yuma, California.
										(3)Innovative health services delivery
				demonstration project
									(A)Application or
				requestOn receipt of an application or request from an Indian
				tribe, a consortium of Indian tribes, or a tribal organization within a Service
				area, the Secretary shall take into consideration alternative or innovated
				methods to deliver health care services within the Service area (or a portion
				of, or facility within, the Service area) as described in the application or
				request, including medical, dental, pharmaceutical, nursing, clinical
				laboratory, contract health services, convenient care services, community
				health centers, or any other health care services delivery models designed to
				improve access to, or efficiency or quality of, the health care, health
				promotion, or disease prevention services and programs under this Act.
									(B)ApprovalIn addition to projects described in
				paragraph (2), in any fiscal year, the Secretary is authorized under this
				paragraph to approve not more than 10 applications for health care delivery
				demonstration projects that meet the criteria described in subparagraph
				(C).
									(C)CriteriaThe Secretary shall approve under
				subparagraph (B) demonstration projects that meet all of the following
				criteria:
										(i)The criteria set forth in paragraph
				(2)(A).
										(ii)There is a lack of access to health care
				services at existing health care facilities, which may be due to limited hours
				of operation at those facilities or other factors.
										(iii)The project—
											(I)expands the availability of services;
				or
											(II)reduces—
												(aa)the burden on Contract Health Services;
				or
												(bb)the need for emergency room visits.
												(d)Technical assistanceOn receipt of an application or request
				from an Indian tribe, a consortium of Indian tribes, or a tribal organization,
				the Secretary shall provide such technical and other assistance as may be
				necessary to enable applicants to comply with this section, including
				information regarding the Service unit budget and available funding for
				carrying out the proposed demonstration project.
							(e)Service to ineligible personsSubject to section 813, the authority to
				provide services to persons otherwise ineligible for the health care benefits
				of the Service, and the authority to extend hospital privileges in Service
				facilities to non-Service health practitioners as provided in section 813, may
				be included, subject to the terms of that section, in any demonstration project
				approved pursuant to this section.
							(f)Equitable treatmentFor purposes of subsection (c), the
				Secretary, in evaluating facilities operated under any contract or compact
				under the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.), shall use the same
				criteria that the Secretary uses in evaluating facilities operated directly by
				the Service.
							(g)Equitable integration of
				facilitiesThe Secretary
				shall ensure that the planning, design, construction, renovation, and expansion
				needs of Service and non-Service facilities that are the subject of a contract
				or compact under the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.) for health
				services are fully and equitably integrated into the implementation of the
				health care delivery demonstration projects under this
				section.
							.
				144.Tribal management of federally owned
			 quartersTitle III of the
			 Indian Health Care Improvement Act (as amended by section 101(b)) is amended by
			 inserting after section 308 (25 U.S.C. 1638) the following:
					
						309.Tribal management of federally owned
				quarters
							(a)Rental rates
								(1)EstablishmentNotwithstanding any other provision of law,
				a tribal health program that operates a hospital or other health facility and
				the federally owned quarters associated with such a facility pursuant to a
				contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.) may establish the rental rates charged to the occupants of those
				quarters, on providing notice to the Secretary.
								(2)ObjectivesIn establishing rental rates under this
				subsection, a tribal health program shall attempt—
									(A)to base the rental rates on the reasonable
				value of the quarters to the occupants of the quarters; and
									(B)to generate sufficient funds to prudently
				provide for the operation and maintenance of the quarters, and at the
				discretion of the tribal health program, to supply reserve funds for capital
				repairs and replacement of the quarters.
									(3)Equitable fundingA federally owned quarters the rental rates
				for which are established by a tribal health program under this subsection
				shall remain eligible to receive improvement and repair funds to the same
				extent that all federally owned quarters used to house personnel in programs of
				the Service are eligible to receive those funds.
								(4)Notice of rate changeA tribal health program that establishes a
				rental rate under this subsection shall provide occupants of the federally
				owned quarters a notice of any change in the rental rate by not later than the
				date that is 60 days notice before the effective date of the change.
								(5)Rates in AlaskaA rental rate established by a tribal
				health program under this section for a federally owned quarters in the State
				of Alaska may be based on the cost of comparable private rental housing in the
				nearest established community with a year-round population of 1,500 or more
				individuals.
								(b)Direct collection of rent
								(1)In generalNotwithstanding any other provision of law,
				and subject to paragraph (2), a tribal health program may collect rent directly
				from Federal employees who occupy federally owned quarters if the tribal health
				program submits to the Secretary and the employees a notice of the election of
				the tribal health program to collect rents directly from the employees.
								(2)Action by employeesOn receipt of a notice described in
				paragraph (1)—
									(A)the affected Federal employees shall pay
				rent for occupancy of a federally owned quarters directly to the applicable
				tribal health program; and
									(B)the Secretary shall not have the authority
				to collect rent from the employees through payroll deduction or
				otherwise.
									(3)Use of paymentsThe rent payments under this
				subsection—
									(A)shall be retained by the applicable tribal
				health program in a separate account, which shall be used by the tribal health
				program for the maintenance (including capital repairs and replacement) and
				operation of the quarters, as the tribal health program determines to be
				appropriate; and
									(B)shall not be made payable to, or otherwise
				be deposited with, the United States.
									(4)Retrocession of authorityIf a tribal health program that elected to
				collect rent directly under paragraph (1) requests retrocession of the
				authority of the tribal health program to collect that rent, the retrocession
				shall take effect on the earlier of—
									(A)the first day of the month that begins not
				less than 180 days after the tribal health program submits the request;
				and
									(B)such other date as may be mutually agreed
				on by the Secretary and the tribal health
				program.
									.
				145.Other funding, equipment, and supplies for
			 facilitiesTitle III of the
			 Indian Health Care Improvement Act (25 U.S.C. 1631 et seq.) is amended by
			 adding at the end the following:
					
						311.Other funding, equipment, and supplies for
				facilities
							(a)Authorization
								(1)Authority to
				transfer fundsThe head of any Federal agency to which funds,
				equipment, or other supplies are made available for the planning, design,
				construction, or operation of a health care or sanitation facility may transfer
				the funds, equipment, or supplies to the Secretary for the planning, design,
				construction, or operation of a health care or sanitation facility to
				achieve—
									(A)the purposes of this Act; and
									(B)the purposes for which the funds,
				equipment, or supplies were made available to the Federal agency.
									(2)Authority to accept fundsThe Secretary may—
									(A)accept from any source, including Federal
				and State agencies, funds, equipment, or supplies that are available for the
				construction or operation of health care or sanitation facilities; and
									(B)use those funds, equipment, and supplies to
				plan, design, construct, and operate health care or sanitation facilities for
				Indians, including pursuant to a contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
									(3)Effect of receiptReceipt of funds by the Secretary under
				this subsection shall not affect any priority established under section
				301.
								(b)Interagency agreementsThe Secretary may enter into interagency
				agreements with Federal or State agencies and other entities, and accept funds,
				equipment, or other supplies from those entities, to provide for the planning,
				design, construction, and operation of health care or sanitation facilities to
				be administered by Indian health programs to achieve—
								(1)the purposes of this Act; and
								(2)the purposes for which the funds were
				appropriated or otherwise provided.
								
					
						(c)Establishment of
				standards
							(1)In
				generalThe Secretary, acting through the Service, shall
				establish, by regulation, standards for the planning, design, construction, and
				operation of health care or sanitation facilities serving Indians under this
				Act.
							(2)Other
				regulationsNotwithstanding any other provision of law, any other
				applicable regulations of the Department shall apply in carrying out projects
				using funds transferred under this section.
							(d)Definition of
				sanitation facilityIn this section, the term sanitation
				facility means a safe and adequate water supply system, sanitary sewage
				disposal system, or sanitary solid waste system (including all related
				equipment and support
				infrastructure).
						.
				146.Indian country modular component facilities
			 demonstration programTitle
			 III of the Indian Health Care Improvement Act (25 U.S.C. 1631 et seq.) (as
			 amended by section 145) is amended by adding at the end the following:
					
						312.Indian country modular component facilities
				demonstration program
							(a)Definition of modular component health care
				facilityIn this section, the
				term modular component health care facility means a health care
				facility that is constructed—
								(1)off-site using prefabricated component
				units for subsequent transport to the destination location; and
								(2)represents a more economical method for
				provision of health care facility than a traditionally constructed health care
				building.
								(b)EstablishmentThe Secretary, acting through the Service,
				shall establish a demonstration program under which the Secretary shall award
				no less than 3 grants for purchase, installation and maintenance of modular
				component health care facilities in Indian communities for provision of health
				care services.
							(c)Selection of locations
								(1)Petitions
									(A)SolicitationThe Secretary shall solicit from Indian
				tribes petitions for location of the modular component health care facilities
				in the Service areas of the petitioning Indian tribes.
									(B)PetitionTo be eligible to receive a grant under
				this section, an Indian tribe or tribal organization must submit to the
				Secretary a petition to construct a modular component health care facility in
				the Indian community of the Indian tribe, at such time, in such manner, and
				containing such information as the Secretary may require.
									(2)SelectionIn selecting the location of each modular
				component health care facility to be provided under the demonstration program,
				the Secretary shall give priority to projects already on the Indian Health
				Service facilities construction priority list and petitions which demonstrate
				that erection of a modular component health facility—
									(A)is more economical than construction of a
				traditionally constructed health care facility;
									(B)can be constructed and erected on the
				selected location in less time than traditional construction; and
									(C)can adequately house the health care
				services needed by the Indian population to be served.
									(3)Effect of selectionA modular component health care facility
				project selected for participation in the demonstration program shall not be
				eligible for entry on the facilities construction priorities list entitled
				IHS Health Care Facilities FY 2011 Planned Construction Budget
				and dated May 7, 2009 (or any successor list).
								(d)Eligibility
								(1)In generalAn Indian tribe may submit a petition under
				subsection (c)(1)(B) regardless of whether the Indian tribe is a party to any
				contract or compact under the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
								(2)AdministrationAt the election of an Indian tribe or
				tribal organization selected for participation in the demonstration program,
				the funds provided for the project shall be subject to the provisions of the
				Indian Self-Determination and Education Assistance Act.
								(e)ReportsNot later than 1 year after the date on
				which funds are made available for the demonstration program and annually
				thereafter, the Secretary shall submit to Congress a report describing—
								(1)each activity carried out under the
				demonstration program, including an evaluation of the success of the activity;
				and
								(2)the potential benefits of increased use of
				modular component health care facilities in other Indian communities.
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated $50,000,000 to carry out the demonstration
				program under this section for the first 5 fiscal years, and such sums as may
				be necessary to carry out the program in subsequent fiscal
				years.
							.
				147.Mobile health stations demonstration
			 programTitle III of the
			 Indian Health Care Improvement Act (25 U.S.C. 1631 et seq.) (as amended by
			 section 146) is amended by adding at the end the following:
					
						313.Mobile health stations demonstration
				program
							(a)DefinitionsIn this section:
								(1)Eligible tribal consortiumThe term eligible tribal
				consortium means a consortium composed of 2 or more Service units
				between which a mobile health station can be transported by road in up to 8
				hours. A Service unit operated by the Service or by an Indian tribe or tribal
				organization shall be equally eligible for participation in such
				consortium.
								(2)Mobile health stationThe term mobile health station
				means a health care unit that—
									(A)is constructed, maintained, and capable of
				being transported within a semi-trailer truck or similar vehicle;
									(B)is equipped for the provision of 1 or more
				specialty health care services; and
									(C)can be equipped to be docked to a
				stationary health care facility when appropriate.
									(3)Specialty health care service
									(A)In generalThe term specialty health care
				service means a health care service which requires the services of a
				health care professional with specialized knowledge or experience.
									(B)InclusionsThe term specialty health care
				service includes any service relating to—
										(i)dialysis;
										(ii)surgery;
										(iii)mammography;
										(iv)dentistry; or
										(v)any other specialty health care
				service.
										(b)EstablishmentThe Secretary, acting through the Service,
				shall establish a demonstration program under which the Secretary shall provide
				at least 3 mobile health station projects.
							(c)PetitionTo be eligible to receive a mobile health
				station under the demonstration program, an eligible tribal consortium shall
				submit to the Secretary, a petition at such time, in such manner, and
				containing—
								(1)a description of the Indian population to
				be served;
								(2)a description of the specialty service or
				services for which the mobile health station is requested and the extent to
				which such service or services are currently available to the Indian population
				to be served; and
								(3)such other information as the Secretary may
				require.
								(d)Use of fundsThe Secretary shall use amounts made
				available to carry out the demonstration program under this section—
								(1)(A)to establish, purchase, lease, or maintain
				mobile health stations for the eligible tribal consortia selected for projects;
				and
									(B)to provide, through the mobile health
				station, such specialty health care services as the affected eligible tribal
				consortium determines to be necessary for the Indian population served;
									(2)to employ an existing mobile health station
				(regardless of whether the mobile health station is owned or rented and
				operated by the Service) to provide specialty health care services to an
				eligible tribal consortium; and
								(3)to establish, purchase, or maintain docking
				equipment for a mobile health station, including the establishment or
				maintenance of such equipment at a modular component health care facility (as
				defined in section 312(a)), if applicable.
								(e)ReportsNot later than 1 year after the date on
				which the demonstration program is established under subsection (b) and
				annually thereafter, the Secretary, acting through the Service, shall submit to
				Congress a report describing—
								(1)each activity carried out under the
				demonstration program including an evaluation of the success of the activity;
				and
								(2)the potential benefits of increased use of
				mobile health stations to provide specialty health care services for Indian
				communities.
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated $5,000,000 per year to carry out the
				demonstration program under this section for the first 5 fiscal years, and such
				sums as may be needed to carry out the program in subsequent fiscal
				years.
							.
				DAccess to health services
				151.Treatment of payments under
			 Social Security Act health benefits
			 programsSection 401 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1641) is amended to read as
			 follows:
					
						401.Treatment of payments under
				Social Security Act health benefits
				programs
							(a)Disregard of Medicare, Medicaid, and CHIP
				payments in determining appropriationsAny payments received by an Indian health
				program or by an urban Indian organization under title XVIII, XIX, or XXI of
				the Social Security Act for services
				provided to Indians eligible for benefits under such respective titles shall
				not be considered in determining appropriations for the provision of health
				care and services to Indians.
							(b)Nonpreferential treatmentNothing in this Act authorizes the
				Secretary to provide services to an Indian with coverage under title XVIII,
				XIX, or XI of the Social Security Act
				in preference to an Indian without such coverage.
							(c)Use of funds
								(1)Special fund
									(A)100 percent pass-through of payments due to
				facilitiesNotwithstanding
				any other provision of law, but subject to paragraph (2), payments to which a
				facility of the Service is entitled by reason of a provision of title XVIII or
				XIX of the Social Security Act shall
				be placed in a special fund to be held by the Secretary. In making payments
				from such fund, the Secretary shall ensure that each Service unit of the
				Service receives 100 percent of the amount to which the facilities of the
				Service, for which such Service unit makes collections, are entitled by reason
				of a provision of either such title.
									(B)Use of fundsAmounts received by a facility of the
				Service under subparagraph (A) by reason of a provision of title XVIII or XIX
				of the Social Security Act shall first be used (to such extent or in such
				amounts as are provided in appropriation Acts) for the purpose of making any
				improvements in the programs of the Service operated by or through such
				facility which may be necessary to achieve or maintain compliance with the
				applicable conditions and requirements of such respective title. Any amounts so
				received that are in excess of the amount necessary to achieve or maintain such
				conditions and requirements shall, subject to consultation with the Indian
				tribes being served by the Service unit, be used for reducing the health
				resource deficiencies (as determined in section 201(c)) of such Indian tribes,
				including the provision of services pursuant to section 205.
									(2)Direct payment optionParagraph (1) shall not apply to a tribal
				health program upon the election of such program under subsection (d) to
				receive payments directly. No payment may be made out of the special fund
				described in such paragraph with respect to reimbursement made for services
				provided by such program during the period of such election.
								(d)Direct billing
								(1)In generalSubject to complying with the requirements
				of paragraph (2), a tribal health program may elect to directly bill for, and
				receive payment for, health care items and services provided by such program
				for which payment is made under title XVIII, XIX, or XXI of the
				Social Security Act or from any other
				third party payor.
								(2)Direct reimbursement
									(A)Use of fundsEach tribal health program making the
				election described in paragraph (1) with respect to a program under a title of
				the Social Security Act shall be reimbursed directly by that program for items
				and services furnished without regard to subsection (c)(1), except that all
				amounts so reimbursed shall be used by the tribal health program for the
				purpose of making any improvements in facilities of the tribal health program
				that may be necessary to achieve or maintain compliance with the conditions and
				requirements applicable generally to such items and services under the program
				under such title and to provide additional health care services, improvements
				in health care facilities and tribal health programs, any health care-related
				purpose (including coverage for a service or service within a contract health
				service delivery area or any portion of a contract health service delivery area
				that would otherwise be provided as a contract health service), or otherwise to
				achieve the objectives provided in section 3 of this Act.
									(B)AuditsThe amounts paid to a tribal health program
				making the election described in paragraph (1) with respect to a program under
				title XVIII, XIX, or XXI of the Social Security
				Act shall be subject to all auditing requirements applicable to the
				program under such title, as well as all auditing requirements applicable to
				programs administered by an Indian health program. Nothing in the preceding
				sentence shall be construed as limiting the application of auditing
				requirements applicable to amounts paid under title XVIII, XIX, or XXI of the
				Social Security Act.
									(C)Identification of source of
				paymentsAny tribal health
				program that receives reimbursements or payments under title XVIII, XIX, or XXI
				of the Social Security Act shall
				provide to the Service a list of each provider enrollment number (or other
				identifier) under which such program receives such reimbursements or
				payments.
									(3)Examination and implementation of
				changes
									(A)In generalThe Secretary, acting through the Service
				and with the assistance of the Administrator of the Centers for Medicare &
				Medicaid Services, shall examine on an ongoing basis and implement any
				administrative changes that may be necessary to facilitate direct billing and
				reimbursement under the program established under this subsection, including
				any agreements with States that may be necessary to provide for direct billing
				under a program under title XIX or XXI of the Social Security Act.
									(B)Coordination of informationThe Service shall provide the Administrator
				of the Centers for Medicare & Medicaid Services with copies of the lists
				submitted to the Service under paragraph (2)(C), enrollment data regarding
				patients served by the Service (and by tribal health programs, to the extent
				such data is available to the Service), and such other information as the
				Administrator may require for purposes of administering title XVIII, XIX, or
				XXI of the Social Security Act.
									(4)Withdrawal from programA tribal health program that bills directly
				under the program established under this subsection may withdraw from
				participation in the same manner and under the same conditions that an Indian
				tribe or tribal organization may retrocede a contracted program to the
				Secretary under the authority of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.). All cost accounting and billing authority under the program established
				under this subsection shall be returned to the Secretary upon the Secretary’s
				acceptance of the withdrawal of participation in this program.
								(5)Termination for failure to comply with
				requirementsThe Secretary
				may terminate the participation of a tribal health program or in the direct
				billing program established under this subsection if the Secretary determines
				that the program has failed to comply with the requirements of paragraph (2).
				The Secretary shall provide a tribal health program with notice of a
				determination that the program has failed to comply with any such requirement
				and a reasonable opportunity to correct such noncompliance prior to terminating
				the program's participation in the direct billing program established under
				this subsection.
								(e)Related provisions under the Social
				Security ActFor provisions
				related to subsections (c) and (d), see sections 1880, 1911, and 2107(e)(1)(D)
				of the Social Security
				Act.
							.
				152.Purchasing health care
			 coverageSection 402 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1642) is amended to read as
			 follows:
					
						402.Purchasing health care coverage
							(a)In generalInsofar as amounts are made available under
				law (including a provision of the Social Security Act, the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), or
				other law, other than under section 404) to Indian tribes, tribal
				organizations, and urban Indian organizations for health benefits for Service
				beneficiaries, Indian tribes, tribal organizations, and urban Indian
				organizations may use such amounts to purchase health benefits coverage
				(including coverage for a service, or service within a contract health service
				delivery area, or any portion of a contract health service delivery area that
				would otherwise be provided as a contract health service) for such
				beneficiaries in any manner, including through—
								(1)a tribally owned and operated health care
				plan;
								(2)a State or locally authorized or licensed
				health care plan;
								(3)a health insurance provider or managed care
				organization;
								(4)a self-insured plan; or
								(5)a high deductible or health savings account
				plan.
								(b)Financial
				needThe purchase of coverage
				under subsection (a) by an Indian tribe, tribal organization, or urban Indian
				organization may be based on the financial needs of such beneficiaries (as
				determined by the 1 or more Indian tribes being served based on a schedule of
				income levels developed or implemented by such 1 ore more Indian
				tribes).
							(c)Expenses for self-Insured
				planIn the case of a
				self-insured plan under subsection (a)(4), the amounts may be used for expenses
				of operating the plan, including administration and insurance to limit the
				financial risks to the entity offering the plan.
							(d)ConstructionNothing in this section shall be construed
				as affecting the use of any amounts not referred to in subsection
				(a).
							.
				153.Grants to and contracts with the Service,
			 Indian tribes, tribal organizations, and urban Indian organizations to
			 facilitate outreach, enrollment, and coverage of Indians under Social Security
			 Act health benefit programs and other health benefits programsSection 404 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1644) is amended to read as follows:
					
						404.Grants to and contracts with the Service,
				Indian tribes, tribal organizations, and urban Indian organizations to
				facilitate outreach, enrollment, and coverage of Indians under Social Security
				Act health benefit programs and other health benefits programs
							(a)Indian tribes and tribal
				organizationsThe Secretary,
				acting through the Service, shall make grants to or enter into contracts with
				Indian tribes and tribal organizations to assist such tribes and tribal
				organizations in establishing and administering programs on or near
				reservations and trust lands, including programs to provide outreach and
				enrollment through video, electronic delivery methods, or telecommunication
				devices that allow real-time or time-delayed communication between individual
				Indians and the benefit program, to assist individual Indians—
								(1)to enroll for benefits under a program
				established under title XVIII, XIX, or XXI of the Social Security Act and other health benefits
				programs; and
								(2)with respect to such programs for which the
				charging of premiums and cost sharing is not prohibited under such programs, to
				pay premiums or cost sharing for coverage for such benefits, which may be based
				on financial need (as determined by the Indian tribe or tribes or tribal
				organizations being served based on a schedule of income levels developed or
				implemented by such tribe, tribes, or tribal organizations).
								(b)ConditionsThe Secretary, acting through the Service,
				shall place conditions as deemed necessary to effect the purpose of this
				section in any grant or contract which the Secretary makes with any Indian
				tribe or tribal organization pursuant to this section. Such conditions shall
				include requirements that the Indian tribe or tribal organization successfully
				undertake—
								(1)to determine the population of Indians
				eligible for the benefits described in subsection (a);
								(2)to educate Indians with respect to the
				benefits available under the respective programs;
								(3)to provide transportation for such
				individual Indians to the appropriate offices for enrollment or applications
				for such benefits; and
								(4)to develop and implement methods of
				improving the participation of Indians in receiving benefits under such
				programs.
								(c)Application to urban Indian
				organizations
								(1)In generalThe provisions of subsection (a) shall
				apply with respect to grants and other funding to urban Indian organizations
				with respect to populations served by such organizations in the same manner
				they apply to grants and contracts with Indian tribes and tribal organizations
				with respect to programs on or near reservations.
								(2)RequirementsThe Secretary shall include in the grants
				or contracts made or provided under paragraph (1) requirements that are—
									(A)consistent with the requirements imposed by
				the Secretary under subsection (b);
									(B)appropriate to urban Indian organizations
				and urban Indians; and
									(C)necessary to effect the purposes of this
				section.
									(d)Facilitating cooperationThe Secretary, acting through the Centers
				for Medicare & Medicaid Services, shall develop and disseminate best
				practices that will serve to facilitate cooperation with, and agreements
				between, States and the Service, Indian tribes, tribal organizations, or urban
				Indian organizations with respect to the provision of health care items and
				services to Indians under the programs established under title XVIII, XIX, or
				XXI of the Social Security Act.
							(e)Agreements relating to improving enrollment
				of Indians under Social Security Act health benefits programsFor provisions relating to agreements of
				the Secretary, acting through the Service, for the collection, preparation, and
				submission of applications by Indians for assistance under the Medicaid and
				children’s health insurance programs established under titles XIX and XXI of
				the Social Security Act, and benefits
				under the Medicare program established under title XVIII of such Act, see
				subsections (a) and (b) of section 1139 of the Social Security Act.
							(f)Definition of premiums and cost
				sharingIn this
				section:
								(1)PremiumThe term premium includes any
				enrollment fee or similar charge.
								(2)Cost sharingThe term cost sharing includes
				any deduction, deductible, copayment, coinsurance, or similar
				charge.
								.
				154.Sharing arrangements with Federal
			 agenciesSection 405 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1645) is amended to read as
			 follows:
					
						405.Sharing arrangements with Federal
				agencies
							(a)Authority
								(1)In generalThe Secretary may enter into (or expand)
				arrangements for the sharing of medical facilities and services between the
				Service, Indian tribes, and tribal organizations and the Department of Veterans
				Affairs and the Department of Defense.
								(2)Consultation by Secretary
				requiredThe Secretary may
				not finalize any arrangement between the Service and a Department described in
				paragraph (1) without first consulting with the Indian tribes which will be
				significantly affected by the arrangement.
								(b)LimitationsThe Secretary shall not take any action
				under this section or under subchapter IV of chapter 81 of title 38, United
				States Code, which would impair—
								(1)the priority access of any Indian to health
				care services provided through the Service and the eligibility of any Indian to
				receive health services through the Service;
								(2)the quality of health care services
				provided to any Indian through the Service;
								(3)the priority access of any veteran to
				health care services provided by the Department of Veterans Affairs;
								(4)the quality of health care services
				provided by the Department of Veterans Affairs or the Department of Defense;
				or
								(5)the eligibility of any Indian who is a
				veteran to receive health services through the Department of Veterans
				Affairs.
								(c)ReimbursementThe Service, Indian tribe, or tribal
				organization shall be reimbursed by the Department of Veterans Affairs or the
				Department of Defense (as the case may be) where services are provided through
				the Service, an Indian tribe, or a tribal organization to beneficiaries
				eligible for services from either such Department, notwithstanding any other
				provision of law.
							(d)ConstructionNothing in this section may be construed as
				creating any right of a non-Indian veteran to obtain health services from the
				Service.
							.
				155.Eligible Indian veteran
			 servicesTitle IV of the
			 Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) (as amended by
			 section 101(b)) is amended by adding at the end the following:
					
						407.Eligible Indian veteran services
							(a)Findings; purpose
								(1)FindingsCongress finds that—
									(A)collaborations between the Secretary and
				the Secretary of Veterans Affairs regarding the treatment of Indian veterans at
				facilities of the Service should be encouraged to the maximum extent
				practicable; and
									(B)increased enrollment for services of the
				Department of Veterans Affairs by veterans who are members of Indian tribes
				should be encouraged to the maximum extent practicable.
									(2)PurposeThe purpose of this section is to reaffirm
				the goals stated in the document entitled Memorandum of Understanding
				Between the VA/Veterans Health Administration And HHS/Indian Health
				Service and dated February 25, 2003 (relating to cooperation and
				resource sharing between the Veterans Health Administration and
				Service).
								(b)DefinitionsIn this section:
								(1)Eligible Indian veteranThe term eligible Indian
				veteran means an Indian or Alaska Native veteran who receives any
				medical service that is—
									(A)authorized under the laws administered by
				the Secretary of Veterans Affairs; and
									(B)administered at a facility of the Service
				(including a facility operated by an Indian tribe or tribal organization
				through a contract or compact with the Service under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.)) pursuant to a local
				memorandum of understanding.
									(2)Local memorandum of
				understandingThe term
				local memorandum of understanding means a memorandum of
				understanding between the Secretary (or a designee, including the director of
				any area office of the Service) and the Secretary of Veterans Affairs (or a
				designee) to implement the document entitled Memorandum of Understanding
				Between the VA/Veterans Health Administration And HHS/Indian Health
				Service and dated February 25, 2003 (relating to cooperation and
				resource sharing between the Veterans Health Administration and Indian Health
				Service).
								(c)Eligible Indian veterans expenses
								(1)In generalNotwithstanding any other provision of law,
				the Secretary shall provide for veteran-related expenses incurred by eligible
				Indian veterans as described in subsection (b)(1)(B).
								(2)Method of paymentThe Secretary shall establish such
				guidelines as the Secretary determines to be appropriate regarding the method
				of payments to the Secretary of Veterans Affairs under paragraph (1).
								(d)Tribal approval of memorandaIn negotiating a local memorandum of
				understanding with the Secretary of Veterans Affairs regarding the provision of
				services to eligible Indian veterans, the Secretary shall consult with each
				Indian tribe that would be affected by the local memorandum of
				understanding.
							(e)Funding
								(1)TreatmentExpenses incurred by the Secretary in
				carrying out subsection (c)(1) shall not be considered to be Contract Health
				Service expenses.
								(2)Use of fundsOf funds made available to the Secretary in
				appropriations Acts for the Service (excluding funds made available for
				facilities, Contract Health Services, or contract support costs), the Secretary
				shall use such sums as are necessary to carry out this
				section.
								.
				156.Nondiscrimination under Federal health care
			 programs in qualifications for reimbursement for servicesTitle IV of the Indian Health Care
			 Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 155) is amended
			 by adding at the end the following:
					
						408.Nondiscrimination under Federal health care
				programs in qualifications for reimbursement for services
							(a)Requirement To satisfy generally applicable
				participation requirements
								(1)In generalA Federal health care program must accept
				an entity that is operated by the Service, an Indian tribe, tribal
				organization, or urban Indian organization as a provider eligible to receive
				payment under the program for health care services furnished to an Indian on
				the same basis as any other provider qualified to participate as a provider of
				health care services under the program if the entity meets generally applicable
				State or other requirements for participation as a provider of health care
				services under the program.
								(2)Satisfaction of State or local licensure or
				recognition requirementsAny
				requirement for participation as a provider of health care services under a
				Federal health care program that an entity be licensed or recognized under the
				State or local law where the entity is located to furnish health care services
				shall be deemed to have been met in the case of an entity operated by the
				Service, an Indian tribe, tribal organization, or urban Indian organization if
				the entity meets all the applicable standards for such licensure or
				recognition, regardless of whether the entity obtains a license or other
				documentation under such State or local law. In accordance with section 221,
				the absence of the licensure of a health professional employed by such an
				entity under the State or local law where the entity is located shall not be
				taken into account for purposes of determining whether the entity meets such
				standards, if the professional is licensed in another State.
								(b)Application of exclusion from participation
				in Federal health care programs
								(1)Excluded entitiesNo entity operated by the Service, an
				Indian tribe, tribal organization, or urban Indian organization that has been
				excluded from participation in any Federal health care program or for which a
				license is under suspension or has been revoked by the State where the entity
				is located shall be eligible to receive payment or reimbursement under any such
				program for health care services furnished to an Indian.
								(2)Excluded individualsNo individual who has been excluded from
				participation in any Federal health care program or whose State license is
				under suspension shall be eligible to receive payment or reimbursement under
				any such program for health care services furnished by that individual,
				directly or through an entity that is otherwise eligible to receive payment for
				health care services, to an Indian.
								(3)Federal health care program
				definedIn this subsection,
				the term, Federal health care program has the meaning given that
				term in section 1128B(f) of the Social Security
				Act (42 U.S.C. 1320a–7b(f)), except that, for purposes of this
				subsection, such term shall include the health insurance program under chapter
				89 of title 5, United States Code.
								(c)Related provisionsFor provisions related to nondiscrimination
				against providers operated by the Service, an Indian tribe, tribal
				organization, or urban Indian organization, see section 1139(c) of the
				Social Security Act (42 U.S.C.
				1320b–9(c)).
							.
				157.Access to Federal insuranceTitle IV of the Indian Health Care
			 Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 156) is amended
			 by adding at the end the following:
					
						409.Access to Federal insuranceNotwithstanding the provisions of title 5,
				United States Code, Executive order, or administrative regulation, an Indian
				tribe or tribal organization carrying out programs under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) or an
				urban Indian organization carrying out programs under title V of this Act shall
				be entitled to purchase coverage, rights, and benefits for the employees of
				such Indian tribe or tribal organization, or urban Indian organization, under
				chapter 89 of title 5, United States Code, and chapter 87 of such title if
				necessary employee deductions and agency contributions in payment for the
				coverage, rights, and benefits for the period of employment with such Indian
				tribe or tribal organization, or urban Indian organization, are currently
				deposited in the applicable Employee’s Fund under such
				title.
						.
				158.General exceptionsTitle IV of the Indian Health Care
			 Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 157) is amended
			 by adding at the end the following:
					
						410.General exceptionsThe requirements of this title shall not
				apply to any excepted benefits described in paragraph (1)(A) or (3) of section
				2791(c) of the Public Health Service
				Act (42 U.S.C.
				300gg–91).
						.
				159.Navajo Nation
			 Medicaid Agency feasibility studyTitle IV of the Indian Health Care
			 Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 158) is amended
			 by adding at the end the following:
					
						411.Navajo Nation
				Medicaid Agency feasibility study
							(a)StudyThe
				Secretary shall conduct a study to determine the feasibility of treating the
				Navajo Nation as a State for the purposes of title XIX of the
				Social Security Act, to provide
				services to Indians living within the boundaries of the Navajo Nation through
				an entity established having the same authority and performing the same
				functions as single-State medicaid agencies responsible for the administration
				of the State plan under title XIX of the Social
				Security Act.
							(b)ConsiderationsIn
				conducting the study, the Secretary shall consider the feasibility of—
								(1)assigning and
				paying all expenditures for the provision of services and related
				administration funds, under title XIX of the Social Security Act, to Indians living within
				the boundaries of the Navajo Nation that are currently paid to or would
				otherwise be paid to the State of Arizona, New Mexico, or Utah;
								(2)providing
				assistance to the Navajo Nation in the development and implementation of such
				entity for the administration, eligibility, payment, and delivery of medical
				assistance under title XIX of the Social Security
				Act;
								(3)providing an
				appropriate level of matching funds for Federal medical assistance with respect
				to amounts such entity expends for medical assistance for services and related
				administrative costs; and
								(4)authorizing the
				Secretary, at the option of the Navajo Nation, to treat the Navajo Nation as a
				State for the purposes of title XIX of the Social
				Security Act (relating to the State children’s health insurance
				program) under terms equivalent to those described in paragraphs (2) through
				(4).
								(c)ReportNot
				later then 3 years after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Secretary shall submit to the Committee on Indian
				Affairs and Committee on Finance of the Senate and the Committee on Natural
				Resources and Committee on Energy and Commerce of the House of Representatives
				a report that includes—
								(1)the results of the
				study under this section;
								(2)a summary of any
				consultation that occurred between the Secretary and the Navajo Nation, other
				Indian Tribes, the States of Arizona, New Mexico, and Utah, counties which
				include Navajo Lands, and other interested parties, in conducting this
				study;
								(3)projected costs or
				savings associated with establishment of such entity, and any estimated impact
				on services provided as described in this section in relation to probable costs
				or savings; and
								(4)legislative
				actions that would be required to authorize the establishment of such entity if
				such entity is determined by the Secretary to be
				feasible.
								.
				EHealth services for urban Indians
				161.Facilities
			 renovationSection 509 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1659) is amended by inserting
			 or construction or expansion of facilities after
			 renovations to facilities.
				162.Treatment of
			 certain demonstration projectsSection 512 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1660b) is amended to read as follows:
					
						512.Treatment of
				certain demonstration projectsNotwithstanding any other provision of law,
				the Tulsa Clinic and Oklahoma City Clinic demonstration projects shall—
							(1)be permanent
				programs within the Service’s direct care program;
							(2)continue to be
				treated as Service units and operating units in the allocation of resources and
				coordination of care; and
							(3)continue to meet
				the requirements and definitions of an urban Indian organization in this Act,
				and shall not be subject to the provisions of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et
				seq.).
							.
				163.Requirement to confer with urban Indian
			 organizations
					(a)Conferring with urban Indian
			 organizationsTitle V of the
			 Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by
			 section 101(b)) is amended by adding at the end the following:
						
							514.Conferring with urban Indian
				organizations
								(a)Definition of conferIn this section, the term
				confer means to engage in an open and free exchange of information
				and opinions that—
									(1)leads to mutual understanding and
				comprehension; and
									(2)emphasizes trust, respect, and shared
				responsibility.
									(b)RequirementThe Secretary shall ensure that the Service
				confers, to the maximum extent practicable, with urban Indian organizations in
				carrying out this
				Act.
								.
					(b)Contracts with, and grants to, urban Indian
			 organizationsSection 502 of
			 the Indian Health Care Improvement Act (25 U.S.C. 1652) is amended to read as
			 follows:
						
							502.Contracts with, and grants to, urban Indian
				organizations
								(a)In generalPursuant to the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary,
				acting through the Service, shall enter into contracts with, or make grants to,
				urban Indian organizations to assist the urban Indian organizations in the
				establishment and administration, within urban centers, of programs that meet
				the requirements of this title.
								(b)ConditionsSubject to section 506, the Secretary,
				acting through the Service, shall include such conditions as the Secretary
				considers necessary to effect the purpose of this title in any contract into
				which the Secretary enters with, or in any grant the Secretary makes to, any
				urban Indian organization pursuant to this
				title.
								.
					164.Expanded program authority for urban Indian
			 organizationsTitle V of the
			 Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by
			 section 163(a)) is amended by adding at the end the following:
					
						515.Expanded program authority for urban Indian
				organizationsNotwithstanding
				any other provision of this Act, the Secretary, acting through the Service, is
				authorized to establish programs, including programs for awarding grants, for
				urban Indian organizations that are identical to any programs established
				pursuant to sections 218, 702, and
				708(g).
						.
				165.Community health
			 representativesTitle V of the
			 Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by
			 section 164) is amended by adding at the end the following:
					
						516.Community health
				representativesThe Secretary,
				acting through the Service, may enter into contracts with, and make grants to,
				urban Indian organizations for the employment of Indians trained as health
				service providers through the Community Health Representative Program under
				section 107 in the provision of health care, health promotion, and disease
				prevention services to urban
				Indians.
						.
				166.Use of Federal
			 Government facilities and sources of supply; health information
			 technologyTitle V of the
			 Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by
			 section 165) is amended by adding at the end the following:
					
						517.Use of Federal
				Government facilities and sources of supply
							(a)In
				generalThe Secretary may permit an urban Indian organization
				that has entered into a contract or received a grant pursuant to this title, in
				carrying out the contract or grant, to use, in accordance with such terms and
				conditions for use and maintenance as are agreed on by the Secretary and the
				urban Indian organizations—
								(1)any existing
				facility under the jurisdiction of the Secretary;
								(2)all equipment
				contained in or pertaining to such an existing facility; and
								(3)any other personal
				property of the Federal Government under the jurisdiction of the
				Secretary.
								(b)DonationsSubject
				to subsection (d), the Secretary may donate to an urban Indian organization
				that has entered into a contract or received a grant pursuant to this title any
				personal or real property determined to be excess to the needs of the Service
				or the General Services Administration for the purposes of carrying out the
				contract or grant.
							(c)Acquisition of
				propertyThe Secretary may acquire excess or surplus personal or
				real property of the Federal Government for donation, subject to subsection
				(d), to an urban Indian organization that has entered into a contract or
				received a grant pursuant to this title if the Secretary determines that the
				property is appropriate for use by the urban Indian organization for purposes
				of the contract or grant.
							(d)PriorityIf
				the Secretary receives from an urban Indian organization or an Indian tribe or
				tribal organization a request for a specific item of personal or real property
				described in subsection (b) or (c), the Secretary shall give priority to the
				request for donation to the Indian tribe or tribal organization, if the
				Secretary receives the request from the Indian tribe or tribal organization
				before the earlier of—
								(1)the date on which
				the Secretary transfers title to the property to the urban Indian organization;
				and
								(2)the date on which
				the Secretary transfers the property physically to the urban Indian
				organization.
								(e)Executive agency
				statusFor purposes of section 501(a) of title 40, United States
				Code, an urban Indian organization that has entered into a contract or received
				a grant pursuant to this title may be considered to be an Executive agency in
				carrying out the contract or grant.
							518.Health
				information technologyThe
				Secretary, acting through the Service, may make grants to urban Indian
				organizations under this title for the development, adoption, and
				implementation of health information technology (as defined in section 3000 of
				the Public Health Service Act (42 U.S.C. 300jj)), telemedicine services
				development, and related
				infrastructure.
						.
				FOrganizational improvements
				171.Establishment of the Indian Health Service
			 as an agency of the Public Health ServiceSection 601 of the Indian Health Care
			 Improvement Act (25 U.S.C. 1661) is amended to read as follows:
					
						601.Establishment of the Indian Health Service
				as an agency of the Public Health Service
							(a)Establishment
								(1)In generalIn order to more effectively and
				efficiently carry out the responsibilities, authorities, and functions of the
				United States to provide health care services to Indians and Indian tribes, as
				are or may be hereafter provided by Federal statute or treaties, there is
				established within the Public Health Service of the Department the Indian
				Health Service.
								(2)DirectorThe Service shall be administered by a
				Director, who shall be appointed by the President, by and with the advice and
				consent of the Senate. The Director shall report to the Secretary. Effective
				with respect to an individual appointed by the President, by and with the
				advice and consent of the Senate, after January 1, 2008, the term of service of
				the Director shall be 4 years. A Director may serve more than 1 term.
								(3)IncumbentThe individual serving in the position of
				Director of the Service on the day before the date of enactment of the
				Indian Healthcare Improvement Act of
				2011 shall serve as Director.
								(4)Advocacy and consultationThe position of Director is established to,
				in a manner consistent with the government-to-government relationship between
				the United States and Indian Tribes—
									(A)facilitate advocacy for the development of
				appropriate Indian health policy; and
									(B)promote consultation on matters relating to
				Indian health.
									(b)AgencyThe Service shall be an agency within the
				Public Health Service of the Department, and shall not be an office, component,
				or unit of any other agency of the Department.
							(c)DutiesThe Director shall—
								(1)perform all functions that were, on the day
				before the date of enactment of the Indian
				Healthcare Improvement Act of 2011, carried out by or under the
				direction of the individual serving as Director of the Service on that
				day;
								(2)perform all functions of the Secretary
				relating to the maintenance and operation of hospital and health facilities for
				Indians and the planning for, and provision and utilization of, health services
				for Indians, including by ensuring that all agency directors, managers, and
				chief executive officers have appropriate and adequate training, experience,
				skill levels, knowledge, abilities, and education (including continuing
				training requirements) to competently fulfill the duties of the positions and
				the mission of the Service;
								(3)administer all health programs under which
				health care is provided to Indians based upon their status as Indians which are
				administered by the Secretary, including programs under—
									(A)this Act;
									(B)the Act of November 2, 1921 (25 U.S.C.
				13);
									(C)the Act of August 5, 1954 (42 U.S.C. 2001
				et seq.);
									(D)the Act of August 16, 1957 (42 U.S.C. 2005
				et seq.); and
									(E)the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.);
									(4)administer all scholarship and loan
				functions carried out under title I;
								(5)directly advise the Secretary concerning
				the development of all policy- and budget-related matters affecting Indian
				health;
								(6)collaborate with the Assistant Secretary
				for Health concerning appropriate matters of Indian health that affect the
				agencies of the Public Health Service;
								(7)advise each Assistant Secretary of the
				Department concerning matters of Indian health with respect to which that
				Assistant Secretary has authority and responsibility;
								(8)advise the heads of other agencies and
				programs of the Department concerning matters of Indian health with respect to
				which those heads have authority and responsibility;
								(9)coordinate the activities of the Department
				concerning matters of Indian health; and
								(10)perform such other functions as the
				Secretary may designate.
								(d)Authority
								(1)In generalThe Secretary, acting through the Director,
				shall have the authority—
									(A)except to the extent provided for in
				paragraph (2), to appoint and compensate employees for the Service in
				accordance with title 5, United States Code;
									(B)to enter into contracts for the procurement
				of goods and services to carry out the functions of the Service; and
									(C)to manage, expend, and obligate all funds
				appropriated for the Service.
									(2)Personnel actionsNotwithstanding any other provision of law,
				the provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25
				U.S.C. 472), shall apply to all personnel actions taken with respect to new
				positions created within the Service as a result of its establishment under
				subsection
				(a).
								.
				172.Office of Direct Service
			 TribesTitle VI of the Indian
			 Health Care Improvement Act (25 U.S.C. 1661 et seq.) (as amended by section
			 101(b)) is amended by adding at the end the following:
					
						603.Office of Direct Service Tribes
							(a)EstablishmentThere is established within the Service an
				office, to be known as the Office of Direct Service
				Tribes.
							(b)TreatmentThe Office of Direct Service Tribes shall
				be located in the Office of the Director.
							(c)DutiesThe Office of Direct Service Tribes shall
				be responsible for—
								(1)providing Service-wide leadership, guidance
				and support for direct service tribes to include strategic planning and program
				evaluation;
								(2)ensuring maximum flexibility to tribal
				health and related support systems for Indian beneficiaries;
								(3)serving as the focal point for consultation
				and participation between direct service tribes and organizations and the
				Service in the development of Service policy;
								(4)holding no less than biannual consultations
				with direct service tribes in appropriate locations to gather information and
				aid in the development of health policy; and
								(5)directing a national program and providing
				leadership and advocacy in the development of health policy, program
				management, budget formulation, resource allocation, and delegation support for
				direct service
				tribes.
								.
				173.Nevada area officeTitle VI of the Indian Health Care
			 Improvement Act (25 U.S.C. 1661 et seq.) (as amended by section 172) is amended
			 by adding at the end the following:
					
						604.Nevada area
				office
							(a)In
				generalNot later than 1 year after the date of enactment of this
				section, in a manner consistent with the tribal consultation policy of the
				Service, the Secretary shall submit to Congress a plan describing the manner
				and schedule by which an area office, separate and distinct from the Phoenix
				Area Office of the Service, can be established in the State of Nevada.
							(b)Failure To
				submit plan
								(1)Definition of
				operations fundsIn this subsection, the term operations
				funds means only the funds used for—
									(A)the administration
				of services, including functional expenses such as overtime, personnel
				salaries, and associated benefits; or
									(B)related tasks that
				directly affect the operations described in subparagraph (A).
									(2)Withholding of
				fundsIf the Secretary fails to submit a plan in accordance with
				subsection (a), the Secretary shall withhold the operations funds reserved for
				the Office of the Director, subject to the condition that the withholding shall
				not adversely impact the capacity of the Service to deliver health care
				services.
								(3)RestorationThe
				operations funds withheld pursuant to paragraph (2) may be restored, at the
				discretion of the Secretary, to the Office of the Director on achievement by
				that Office of compliance with this
				section.
								.
				GBehavioral health programs
				181.Behavioral health programsTitle VII of the Indian Health Care
			 Improvement Act (25 U.S.C. 1665 et seq.) is amended to read as follows:
					
						VIIBehavioral health programs
							AGeneral programs
								701.DefinitionsIn this subtitle:
									(1)Alcohol-related neurodevelopmental
				disorders; ARNDThe term
				alcohol-related neurodevelopmental disorders or ARND
				means, with a history of maternal alcohol consumption during pregnancy, central
				nervous system abnormalities, which may range from minor intellectual deficits
				and developmental delays to mental retardation. ARND children may have
				behavioral problems, learning disabilities, problems with executive
				functioning, and attention disorders. The neurological defects of ARND may be
				as severe as FAS, but facial anomalies and other physical characteristics are
				not present in ARND, thus making diagnosis difficult.
									(2)AssessmentThe term assessment means the
				systematic collection, analysis, and dissemination of information on health
				status, health needs, and health problems.
									(3)Behavioral health aftercareThe term behavioral health
				aftercare includes those activities and resources used to support
				recovery following inpatient, residential, intensive substance abuse, or mental
				health outpatient or outpatient treatment. The purpose is to help prevent or
				deal with relapse by ensuring that by the time a client or patient is
				discharged from a level of care, such as outpatient treatment, an aftercare
				plan has been developed with the client. An aftercare plan may use such
				resources as a community-based therapeutic group, transitional living
				facilities, a 12-step sponsor, a local 12-step or other related support group,
				and other community-based providers.
									(4)Dual
				diagnosisThe term dual
				diagnosis means coexisting substance abuse and mental illness conditions
				or diagnosis. Such clients are sometimes referred to as mentally ill chemical
				abusers (MICAs).
									(5)Fetal alcohol spectrum disorders
										(A)In generalThe term fetal alcohol spectrum
				disorders includes a range of effects that can occur in an individual
				whose mother drank alcohol during pregnancy, including physical, mental,
				behavioral, and/or learning disabilities with possible lifelong
				implications.
										(B)InclusionsThe term fetal alcohol spectrum
				disorders may include—
											(i)fetal alcohol syndrome (FAS);
											(ii)partial fetal alcohol syndrome (partial
				FAS);
											(iii)alcohol-related birth defects (ARBD);
				and
											(iv)alcohol-related neurodevelopmental
				disorders (ARND).
											(6)FAS or fetal alcohol syndromeThe term FAS or fetal
				alcohol syndrome means a syndrome in which, with a history of maternal
				alcohol consumption during pregnancy, the following criteria are met:
										(A)Central nervous system involvement, such as
				mental retardation, developmental delay, intellectual deficit, microencephaly,
				or neurological abnormalities.
										(B)Craniofacial abnormalities with at least 2
				of the following:
											(i)Microophthalmia.
											(ii)Short palpebral fissures.
											(iii)Poorly developed philtrum.
											(iv)Thin upper lip.
											(v)Flat nasal bridge.
											(vi)Short upturned nose.
											(C)Prenatal or postnatal growth delay.
										(7)RehabilitationThe term rehabilitation means
				medical and health care services that—
										(A)are recommended by a physician or licensed
				practitioner of the healing arts within the scope of their practice under
				applicable law;
										(B)are furnished in a facility, home, or other
				setting in accordance with applicable standards; and
										(C)have as their purpose any of the
				following:
											(i)The maximum attainment of physical, mental,
				and developmental functioning.
											(ii)Averting deterioration in physical or
				mental functional status.
											(iii)The maintenance of physical or mental
				health functional status.
											(8)Substance abuseThe term substance abuse
				includes inhalant abuse.
									702.Behavioral health prevention and treatment
				services
									(a)PurposesThe purposes of this section are as
				follows:
										(1)To authorize and direct the Secretary,
				acting through the Service, Indian tribes, and tribal organizations, to develop
				a comprehensive behavioral health prevention and treatment program which
				emphasizes collaboration among alcohol and substance abuse, social services,
				and mental health programs.
										(2)To provide information, direction, and
				guidance relating to mental illness and dysfunction and self-destructive
				behavior, including child abuse and family violence, to those Federal, tribal,
				State, and local agencies responsible for programs in Indian communities in
				areas of health care, education, social services, child and family welfare,
				alcohol and substance abuse, law enforcement, and judicial services.
										(3)To assist Indian tribes to identify
				services and resources available to address mental illness and dysfunctional
				and self-destructive behavior.
										(4)To provide authority and opportunities for
				Indian tribes and tribal organizations to develop, implement, and coordinate
				with community-based programs which include identification, prevention,
				education, referral, and treatment services, including through
				multidisciplinary resource teams.
										(5)To ensure that Indians, as citizens of the
				United States and of the States in which they reside, have the same access to
				behavioral health services to which all citizens have access.
										(6)To modify or supplement existing programs
				and authorities in the areas identified in paragraph (2).
										(b)Plans
										(1)DevelopmentThe Secretary, acting through the Service,
				Indian tribes, and tribal organizations, shall encourage Indian tribes and
				tribal organizations to develop tribal plans, and urban Indian organizations to
				develop local plans, and for all such groups to participate in developing
				areawide plans for Indian Behavioral Health Services. The plans shall include,
				to the extent feasible, the following components:
											(A)An assessment of the scope of alcohol or
				other substance abuse, mental illness, and dysfunctional and self-destructive
				behavior, including suicide, child abuse, and family violence, among Indians,
				including—
												(i)the number of Indians served who are
				directly or indirectly affected by such illness or behavior; or
												(ii)an estimate of the financial and human cost
				attributable to such illness or behavior.
												(B)An assessment of the existing and
				additional resources necessary for the prevention and treatment of such illness
				and behavior, including an assessment of the progress toward achieving the
				availability of the full continuum of care described in subsection (c).
											(C)An estimate of the additional funding
				needed by the Service, Indian tribes, tribal organizations, and urban Indian
				organizations to meet their responsibilities under the plans.
											(2)National clearinghouseThe Secretary, acting through the Service,
				shall coordinate with existing national clearinghouses and information centers
				to include at the clearinghouses and centers plans and reports on the outcomes
				of such plans developed by Indian tribes, tribal organizations, urban Indian
				organizations, and Service areas relating to behavioral health. The Secretary
				shall ensure access to these plans and outcomes by any Indian tribe, tribal
				organization, urban Indian organization, or the Service.
										(3)Technical assistanceThe Secretary shall provide technical
				assistance to Indian tribes, tribal organizations, and urban Indian
				organizations in preparation of plans under this section and in developing
				standards of care that may be used and adopted locally.
										(c)ProgramsThe Secretary, acting through the Service,
				shall provide, to the extent feasible and if funding is available, programs
				including the following:
										(1)Comprehensive careA comprehensive continuum of behavioral
				health care which provides—
											(A)community-based prevention, intervention,
				outpatient, and behavioral health aftercare;
											(B)detoxification (social and medical);
											(C)acute hospitalization;
											(D)intensive outpatient/day treatment;
											(E)residential treatment;
											(F)transitional living for those needing a
				temporary, stable living environment that is supportive of treatment and
				recovery goals;
											(G)emergency shelter;
											(H)intensive case management;
											(I)diagnostic services; and
											(J)promotion of healthy approaches to risk and
				safety issues, including injury prevention.
											(2)Child careBehavioral health services for Indians from
				birth through age 17, including—
											(A)preschool and school age fetal alcohol
				spectrum disorder services, including assessment and behavioral
				intervention;
											(B)mental health and substance abuse services
				(emotional, organic, alcohol, drug, inhalant, and tobacco);
											(C)identification and treatment of
				co-occurring disorders and comorbidity;
											(D)prevention of alcohol, drug, inhalant, and
				tobacco use;
											(E)early intervention, treatment, and
				aftercare;
											(F)promotion of healthy approaches to risk and
				safety issues; and
											(G)identification and treatment of neglect and
				physical, mental, and sexual abuse.
											(3)Adult careBehavioral health services for Indians from
				age 18 through 55, including—
											(A)early intervention, treatment, and
				aftercare;
											(B)mental health and substance abuse services
				(emotional, alcohol, drug, inhalant, and tobacco), including sex specific
				services;
											(C)identification and treatment of
				co-occurring disorders (dual diagnosis) and comorbidity;
											(D)promotion of healthy approaches for
				risk-related behavior;
											(E)treatment services for women at risk of
				giving birth to a child with a fetal alcohol spectrum disorder; and
											(F)sex specific treatment for sexual assault
				and domestic violence.
											(4)Family careBehavioral health services for families,
				including—
											(A)early intervention, treatment, and
				aftercare for affected families;
											(B)treatment for sexual assault and domestic
				violence; and
											(C)promotion of healthy approaches relating to
				parenting, domestic violence, and other abuse issues.
											(5)Elder careBehavioral health services for Indians 56
				years of age and older, including—
											(A)early intervention, treatment, and
				aftercare;
											(B)mental health and substance abuse services
				(emotional, alcohol, drug, inhalant, and tobacco), including sex specific
				services;
											(C)identification and treatment of
				co-occurring disorders (dual diagnosis) and comorbidity;
											(D)promotion of healthy approaches to managing
				conditions related to aging;
											(E)sex specific treatment for sexual assault,
				domestic violence, neglect, physical and mental abuse and exploitation;
				and
											(F)identification and treatment of dementias
				regardless of cause.
											(d)Community behavioral health plan
										(1)EstablishmentThe governing body of any Indian tribe,
				tribal organization, or urban Indian organization may adopt a resolution for
				the establishment of a community behavioral health plan providing for the
				identification and coordination of available resources and programs to
				identify, prevent, or treat substance abuse, mental illness, or dysfunctional
				and self-destructive behavior, including child abuse and family violence, among
				its members or its service population. This plan should include behavioral
				health services, social services, intensive outpatient services, and continuing
				aftercare.
										(2)Technical assistanceAt the request of an Indian tribe, tribal
				organization, or urban Indian organization, the Bureau of Indian Affairs and
				the Service shall cooperate with and provide technical assistance to the Indian
				tribe, tribal organization, or urban Indian organization in the development and
				implementation of such plan.
										(3)FundingThe Secretary, acting through the Service,
				Indian tribes, and tribal organizations, may make funding available to Indian
				tribes and tribal organizations which adopt a resolution pursuant to paragraph
				(1) to obtain technical assistance for the development of a community
				behavioral health plan and to provide administrative support in the
				implementation of such plan.
										(e)Coordination for availability of
				servicesThe Secretary,
				acting through the Service, shall coordinate behavioral health planning, to the
				extent feasible, with other Federal agencies and with State agencies, to
				encourage comprehensive behavioral health services for Indians regardless of
				their place of residence.
									(f)Mental health care need
				assessmentNot later than 1
				year after the date of enactment of the Indian Healthcare Improvement Act of 2011,
				the Secretary, acting through the Service, shall make an assessment of the need
				for inpatient mental health care among Indians and the availability and cost of
				inpatient mental health facilities which can meet such need. In making such
				assessment, the Secretary shall consider the possible conversion of existing,
				underused Service hospital beds into psychiatric units to meet such
				need.
									703.Memoranda of agreement with the Department
				of Interior
									(a)ContentsNot later than 1 year after the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, the Secretary, acting through the
				Service, and the Secretary of the Interior shall develop and enter into a
				memoranda of agreement, or review and update any existing memoranda of
				agreement, as required by section 4205 of the Indian Alcohol and Substance
				Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411) under which the
				Secretaries address the following:
										(1)The scope and nature of mental illness and
				dysfunctional and self-destructive behavior, including child abuse and family
				violence, among Indians.
										(2)The existing Federal, tribal, State, local,
				and private services, resources, and programs available to provide behavioral
				health services for Indians.
										(3)The unmet need for additional services,
				resources, and programs necessary to meet the needs identified pursuant to
				paragraph (1).
										(4)(A)The right of Indians, as citizens of the
				United States and of the States in which they reside, to have access to
				behavioral health services to which all citizens have access.
											(B)The right of Indians to participate in, and
				receive the benefit of, such services.
											(C)The actions necessary to protect the
				exercise of such right.
											(5)The responsibilities of the Bureau of
				Indian Affairs and the Service, including mental illness identification,
				prevention, education, referral, and treatment services (including services
				through multidisciplinary resource teams), at the central, area, and agency and
				Service unit, Service area, and headquarters levels to address the problems
				identified in paragraph (1).
										(6)A strategy for the comprehensive
				coordination of the behavioral health services provided by the Bureau of Indian
				Affairs and the Service to meet the problems identified pursuant to paragraph
				(1), including—
											(A)the coordination of alcohol and substance
				abuse programs of the Service, the Bureau of Indian Affairs, and Indian tribes
				and tribal organizations (developed under the Indian Alcohol and Substance
				Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2401 et seq.)) with
				behavioral health initiatives pursuant to this Act, particularly with respect
				to the referral and treatment of dually diagnosed individuals requiring
				behavioral health and substance abuse treatment; and
											(B)ensuring that the Bureau of Indian Affairs
				and Service programs and services (including multidisciplinary resource teams)
				addressing child abuse and family violence are coordinated with such
				non-Federal programs and services.
											(7)Directing appropriate officials of the
				Bureau of Indian Affairs and the Service, particularly at the agency and
				Service unit levels, to cooperate fully with tribal requests made pursuant to
				community behavioral health plans adopted under section 702(c) and section 4206
				of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986
				(25 U.S.C. 2412).
										(8)Providing for an annual review of such
				agreement by the Secretaries which shall be provided to Congress and Indian
				tribes and tribal organizations.
										(b)Specific provisions requiredThe memoranda of agreement updated or
				entered into pursuant to subsection (a) shall include specific provisions
				pursuant to which the Service shall assume responsibility for—
										(1)the determination of the scope of the
				problem of alcohol and substance abuse among Indians, including the number of
				Indians within the jurisdiction of the Service who are directly or indirectly
				affected by alcohol and substance abuse and the financial and human
				cost;
										(2)an assessment of the existing and needed
				resources necessary for the prevention of alcohol and substance abuse and the
				treatment of Indians affected by alcohol and substance abuse; and
										(3)an estimate of the funding necessary to
				adequately support a program of prevention of alcohol and substance abuse and
				treatment of Indians affected by alcohol and substance abuse.
										(c)PublicationEach memorandum of agreement entered into
				or renewed (and amendments or modifications thereto) under subsection (a) shall
				be published in the Federal Register. At the same time as publication in the
				Federal Register, the Secretary shall provide a copy of such memoranda,
				amendment, or modification to each Indian tribe, tribal organization, and urban
				Indian organization.
									704.Comprehensive behavioral health prevention
				and treatment program
									(a)Establishment
										(1)In generalThe Secretary, acting through the Service,
				shall provide a program of comprehensive behavioral health, prevention,
				treatment, and aftercare, which may include, if feasible and appropriate,
				systems of care, and shall include—
											(A)prevention, through educational
				intervention, in Indian communities;
											(B)acute detoxification, psychiatric
				hospitalization, residential, and intensive outpatient treatment;
											(C)community-based rehabilitation and
				aftercare;
											(D)community education and involvement,
				including extensive training of health care, educational, and community-based
				personnel;
											(E)specialized residential treatment programs
				for high-risk populations, including pregnant and postpartum women and their
				children; and
											(F)diagnostic services.
											(2)Target populationsThe target population of such programs
				shall be members of Indian tribes. Efforts to train and educate key members of
				the Indian community shall also target employees of health, education,
				judicial, law enforcement, legal, and social service programs.
										(b)Contract health services
										(1)In generalThe Secretary, acting through the Service,
				may enter into contracts with public or private providers of behavioral health
				treatment services for the purpose of carrying out the program required under
				subsection (a).
										(2)Provision of assistanceIn carrying out this subsection, the
				Secretary shall provide assistance to Indian tribes and tribal organizations to
				develop criteria for the certification of behavioral health service providers
				and accreditation of service facilities which meet minimum standards for such
				services and facilities.
										705.Mental health technician program
									(a)In generalPursuant to the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary
				shall establish and maintain a mental health technician program within the
				Service which—
										(1)provides for the training of Indians as
				mental health technicians; and
										(2)employs such technicians in the provision
				of community-based mental health care that includes identification, prevention,
				education, referral, and treatment services.
										(b)Paraprofessional trainingIn carrying out subsection (a), the
				Secretary, acting through the Service, shall provide high-standard
				paraprofessional training in mental health care necessary to provide quality
				care to the Indian communities to be served. Such training shall be based upon
				a curriculum developed or approved by the Secretary which combines education in
				the theory of mental health care with supervised practical experience in the
				provision of such care.
									(c)Supervision and evaluation of
				techniciansThe Secretary,
				acting through the Service, shall supervise and evaluate the mental health
				technicians in the training program.
									(d)Traditional health care
				practicesThe Secretary,
				acting through the Service, shall ensure that the program established pursuant
				to this section involves the use and promotion of the traditional health care
				practices of the Indian tribes to be served.
									706.Licensing requirement for mental health
				care workers
									(a)In generalSubject to section 221, and except as
				provided in subsection (b), any individual employed as a psychologist, social
				worker, or marriage and family therapist for the purpose of providing mental
				health care services to Indians in a clinical setting under this Act is
				required to be licensed as a psychologist, social worker, or marriage and
				family therapist, respectively.
									(b)TraineesAn individual may be employed as a trainee
				in psychology, social work, or marriage and family therapy to provide mental
				health care services described in subsection (a) if such individual—
										(1)works under the direct supervision of a
				licensed psychologist, social worker, or marriage and family therapist,
				respectively;
										(2)is enrolled in or has completed at least 2
				years of course work at a post-secondary, accredited education program for
				psychology, social work, marriage and family therapy, or counseling; and
										(3)meets such other training, supervision, and
				quality review requirements as the Secretary may establish.
										707.Indian women treatment programs
									(a)GrantsThe Secretary, consistent with section 702,
				may make grants to Indian tribes, tribal organizations, and urban Indian
				organizations to develop and implement a comprehensive behavioral health
				program of prevention, intervention, treatment, and relapse prevention services
				that specifically addresses the cultural, historical, social, and child care
				needs of Indian women, regardless of age.
									(b)Use of grant fundsA grant made pursuant to this section may
				be used—
										(1)to develop and provide community training,
				education, and prevention programs for Indian women relating to behavioral
				health issues, including fetal alcohol spectrum disorders;
										(2)to identify and provide psychological
				services, counseling, advocacy, support, and relapse prevention to Indian women
				and their families; and
										(3)to develop prevention and intervention
				models for Indian women which incorporate traditional health care practices,
				cultural values, and community and family involvement.
										(c)CriteriaThe Secretary, in consultation with Indian
				tribes and tribal organizations, shall establish criteria for the review and
				approval of applications and proposals for funding under this section.
									(d)Allocation of funds for urban Indian
				organizationsTwenty percent
				of the funds appropriated pursuant to this section shall be used to make grants
				to urban Indian organizations.
									708.Indian youth program
									(a)Detoxification and
				rehabilitationThe Secretary,
				acting through the Service, consistent with section 702, shall develop and
				implement a program for acute detoxification and treatment for Indian youths,
				including behavioral health services. The program shall include regional
				treatment centers designed to include detoxification and rehabilitation for
				both sexes on a referral basis and programs developed and implemented by Indian
				tribes or tribal organizations at the local level under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.). Regional centers shall be
				integrated with the intake and rehabilitation programs based in the referring
				Indian community.
									(b)Alcohol and substance abuse treatment
				centers or facilities
										(1)Establishment
											(A)In generalThe Secretary, acting through the Service,
				shall construct, renovate, or, as necessary, purchase, and appropriately staff
				and operate, at least 1 youth regional treatment center or treatment network in
				each area under the jurisdiction of an area office.
											(B)Area office in CaliforniaFor the purposes of this subsection, the
				area office in California shall be considered to be 2 area offices, 1 office
				whose jurisdiction shall be considered to encompass the northern area of the
				State of California, and 1 office whose jurisdiction shall be considered to
				encompass the remainder of the State of California for the purpose of
				implementing California treatment networks.
											(2)FundingFor the purpose of staffing and operating
				such centers or facilities, funding shall be pursuant to the Act of November 2,
				1921 (25 U.S.C. 13).
										(3)LocationA youth treatment center constructed or
				purchased under this subsection shall be constructed or purchased at a location
				within the area described in paragraph (1) agreed upon (by appropriate tribal
				resolution) by a majority of the Indian tribes to be served by such
				center.
										(4)Specific provision of funds
											(A)In generalNotwithstanding any other provision of this
				title, the Secretary may, from amounts authorized to be appropriated for the
				purposes of carrying out this section, make funds available to—
												(i)the Tanana Chiefs Conference, Incorporated,
				for the purpose of leasing, constructing, renovating, operating, and
				maintaining a residential youth treatment facility in Fairbanks, Alaska;
				and
												(ii)the Southeast Alaska Regional Health
				Corporation to staff and operate a residential youth treatment facility without
				regard to the proviso set forth in section 4(l) of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b(l)).
												(B)Provision of services to eligible
				youthsUntil additional
				residential youth treatment facilities are established in Alaska pursuant to
				this section, the facilities specified in subparagraph (A) shall make every
				effort to provide services to all eligible Indian youths residing in
				Alaska.
											(c)Intermediate adolescent behavioral health
				services
										(1)In generalThe Secretary, acting through the Service,
				may provide intermediate behavioral health services, which may , if feasible
				and appropriate, incorporate systems of care, to Indian children and
				adolescents, including—
											(A)pretreatment assistance;
											(B)inpatient, outpatient, and aftercare
				services;
											(C)emergency care;
											(D)suicide prevention and crisis intervention;
				and
											(E)prevention and treatment of mental illness
				and dysfunctional and self-destructive behavior, including child abuse and
				family violence.
											(2)Use of fundsFunds provided under this subsection may be
				used—
											(A)to construct or renovate an existing health
				facility to provide intermediate behavioral health services;
											(B)to hire behavioral health
				professionals;
											(C)to staff, operate, and maintain an
				intermediate mental health facility, group home, sober housing, transitional
				housing or similar facilities, or youth shelter where intermediate behavioral
				health services are being provided;
											(D)to make renovations and hire appropriate
				staff to convert existing hospital beds into adolescent psychiatric units;
				and
											(E)for intensive home- and community-based
				services.
											(3)CriteriaThe Secretary, acting through the Service,
				shall, in consultation with Indian tribes and tribal organizations, establish
				criteria for the review and approval of applications or proposals for funding
				made available pursuant to this subsection.
										(d)Federally owned structures
										(1)In generalThe Secretary, in consultation with Indian
				tribes and tribal organizations, shall—
											(A)identify and use, where appropriate,
				federally owned structures suitable for local residential or regional
				behavioral health treatment for Indian youths; and
											(B)establish guidelines for determining the
				suitability of any such federally owned structure to be used for local
				residential or regional behavioral health treatment for Indian youths.
											(2)Terms and conditions for use of
				structureAny structure
				described in paragraph (1) may be used under such terms and conditions as may
				be agreed upon by the Secretary and the agency having responsibility for the
				structure and any Indian tribe or tribal organization operating the
				program.
										(e)Rehabilitation and aftercare
				services
										(1)In generalThe Secretary, Indian tribes, or tribal
				organizations, in cooperation with the Secretary of the Interior, shall develop
				and implement within each Service unit, community-based rehabilitation and
				follow-up services for Indian youths who are having significant behavioral
				health problems, and require long-term treatment, community reintegration, and
				monitoring to support the Indian youths after their return to their home
				community.
										(2)AdministrationServices under paragraph (1) shall be
				provided by trained staff within the community who can assist the Indian youths
				in their continuing development of self-image, positive problem-solving skills,
				and nonalcohol or substance abusing behaviors. Such staff may include alcohol
				and substance abuse counselors, mental health professionals, and other health
				professionals and paraprofessionals, including community health
				representatives.
										(f)Inclusion of family in youth treatment
				programIn providing the
				treatment and other services to Indian youths authorized by this section, the
				Secretary, acting through the Service, shall provide for the inclusion of
				family members of such youths in the treatment programs or other services as
				may be appropriate. Not less than 10 percent of the funds appropriated for the
				purposes of carrying out subsection (e) shall be used for outpatient care of
				adult family members related to the treatment of an Indian youth under that
				subsection.
									(g)Multidrug abuse programThe Secretary, acting through the Service,
				shall provide, consistent with section 702, programs and services to prevent
				and treat the abuse of multiple forms of substances, including alcohol, drugs,
				inhalants, and tobacco, among Indian youths residing in Indian communities, on
				or near reservations, and in urban areas and provide appropriate mental health
				services to address the incidence of mental illness among such youths.
									(h)Indian youth mental healthThe Secretary, acting through the Service,
				shall collect data for the report under section 801 with respect to—
										(1)the number of Indian youth who are being
				provided mental health services through the Service and tribal health
				programs;
										(2)a description of, and costs associated
				with, the mental health services provided for Indian youth through the Service
				and tribal health programs;
										(3)the number of youth referred to the Service
				or tribal health programs for mental health services;
										(4)the number of Indian youth provided
				residential treatment for mental health and behavioral problems through the
				Service and tribal health programs, reported separately for on- and
				off-reservation facilities; and
										(5)the costs of the services described in
				paragraph (4).
										709.Inpatient and community-based mental health
				facilities design, construction, and staffingNot later than 1 year after the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, the Secretary, acting through the
				Service, may provide, in each area of the Service, not less than 1 inpatient
				mental health care facility, or the equivalent, for Indians with behavioral
				health problems. For the purposes of this subsection, California shall be
				considered to be 2 area offices, 1 office whose location shall be considered to
				encompass the northern area of the State of California and 1 office whose
				jurisdiction shall be considered to encompass the remainder of the State of
				California. The Secretary shall consider the possible conversion of existing,
				underused Service hospital beds into psychiatric units to meet such
				need.
								710.Training and community education
									(a)ProgramThe Secretary, in cooperation with the
				Secretary of the Interior, shall develop and implement or assist Indian tribes
				and tribal organizations to develop and implement, within each Service unit or
				tribal program, a program of community education and involvement which shall be
				designed to provide concise and timely information to the community leadership
				of each tribal community. Such program shall include education about behavioral
				health issues to political leaders, tribal judges, law enforcement personnel,
				members of tribal health and education boards, health care providers including
				traditional practitioners, and other critical members of each tribal community.
				Such program may also include community-based training to develop local
				capacity and tribal community provider training for prevention, intervention,
				treatment, and aftercare.
									(b)InstructionThe Secretary, acting through the Service,
				shall provide instruction in the area of behavioral health issues, including
				instruction in crisis intervention and family relations in the context of
				alcohol and substance abuse, child sexual abuse, youth alcohol and substance
				abuse, and the causes and effects of fetal alcohol spectrum disorders to
				appropriate employees of the Bureau of Indian Affairs and the Service, and to
				personnel in schools or programs operated under any contract with the Bureau of
				Indian Affairs or the Service, including supervisors of emergency shelters and
				halfway houses described in section 4213 of the Indian Alcohol and Substance
				Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433).
									(c)Training modelsIn carrying out the education and training
				programs required by this section, the Secretary, in consultation with Indian
				tribes, tribal organizations, Indian behavioral health experts, and Indian
				alcohol and substance abuse prevention experts, shall develop and provide
				community-based training models. Such models shall address—
										(1)the elevated risk of alcohol abuse and
				other behavioral health problems faced by children of alcoholics;
										(2)the cultural, spiritual, and
				mul­ti­gen­er­a­tion­al aspects of behavioral health problem prevention and
				recovery; and
										(3)community-based and multidisciplinary
				strategies for preventing and treating behavioral health problems.
										711.Behavioral health program
									(a)Innovative programsThe Secretary, acting through the Service,
				consistent with section 702, may plan, develop, implement, and carry out
				programs to deliver innovative community-based behavioral health services to
				Indians.
									(b)Awards; criteriaThe Secretary may award a grant for a
				project under subsection (a) to an Indian tribe or tribal organization and may
				consider the following criteria:
										(1)The project will address significant unmet
				behavioral health needs among Indians.
										(2)The project will serve a significant number
				of Indians.
										(3)The project has the potential to deliver
				services in an efficient and effective manner.
										(4)The Indian tribe or tribal organization has
				the administrative and financial capability to administer the project.
										(5)The project may deliver services in a
				manner consistent with traditional health care practices.
										(6)The project is coordinated with, and avoids
				duplication of, existing services.
										(c)Equitable treatmentFor purposes of this subsection, the
				Secretary shall, in evaluating project applications or proposals, use the same
				criteria that the Secretary uses in evaluating any other application or
				proposal for such funding.
									712.Fetal alcohol spectrum disorders
				programs
									(a)Programs
										(1)EstablishmentThe Secretary, consistent with section 702,
				acting through the Service, Indian Tribes, and Tribal Organizations, is
				authorized to establish and operate fetal alcohol spectrum disorders programs
				as provided in this section for the purposes of meeting the health status
				objectives specified in section 3.
										(2)Use of funds
											(A)In generalFunding provided pursuant to this section
				shall be used for the following:
												(i)To develop and provide for Indians
				community and in-school training, education, and prevention programs relating
				to fetal alcohol spectrum disorders.
												(ii)To identify and provide behavioral health
				treatment to high-risk Indian women and high-risk women pregnant with an
				Indian’s child.
												(iii)To identify and provide appropriate
				psychological services, educational and vocational support, counseling,
				advocacy, and information to fetal alcohol spectrum disorders-affected Indians
				and their families or caretakers.
												(iv)To develop and implement counseling and
				support programs in schools for fetal alcohol spectrum disorders-affected
				Indian children.
												(v)To develop prevention and intervention
				models which incorporate practitioners of traditional health care practices,
				cultural values, and community involvement.
												(vi)To develop, print, and disseminate
				education and prevention materials on fetal alcohol spectrum disorders.
												(vii)To develop and implement, in consultation
				with Indian Tribes and Tribal Organizations, and in conference with urban
				Indian Organizations, culturally sensitive assessment and diagnostic tools
				including dysmorphology clinics and multidisciplinary fetal alcohol spectrum
				disorders clinics for use in Indian communities and urban Centers.
												(viii)To develop and provide training on fetal
				alcohol spectrum disorders to professionals providing services to Indians,
				including medical and allied health practitioners, social service providers,
				educators, and law enforcement, court officials and corrections personnel in
				the juvenile and criminal justice systems.
												(B)Additional usesIn addition to any purpose under
				subparagraph (A), funding provided pursuant to this section may be used for 1
				or more of the following:
												(i)Early childhood intervention projects from
				birth on to mitigate the effects of fetal alcohol spectrum disorders among
				Indians.
												(ii)Community-based support services for
				Indians and women pregnant with Indian children.
												(iii)Community-based housing for adult Indians
				with fetal alcohol spectrum disorders.
												(3)Criteria for applicationsThe Secretary shall establish criteria for
				the review and approval of applications for funding under this section.
										(b)ServicesThe Secretary, acting through the Service,
				Indian Tribes, and Tribal Organizations, shall—
										(1)develop and provide services for the
				prevention, intervention, treatment, and aftercare for those affected by fetal
				alcohol spectrum disorders in Indian communities; and
										(2)provide supportive services, including
				services to meet the special educational, vocational, school-to-work
				transition, and independent living needs of adolescent and adult Indians with
				fetal alcohol spectrum disorders.
										(c)Applied research projectsThe Secretary, acting through the Substance
				Abuse and Mental Health Services Administration, shall make grants to Indian
				Tribes, Tribal Organizations, and urban Indian Organizations for applied
				research projects which propose to elevate the understanding of methods to
				prevent, intervene, treat, or provide rehabilitation and behavioral health
				aftercare for Indians and urban Indians affected by fetal alcohol spectrum
				disorders.
									(d)Funding for urban Indian
				OrganizationsTen percent of
				the funds appropriated pursuant to this section shall be used to make grants to
				urban Indian Organizations funded under title V.
									713.Child sexual
				abuse prevention and treatment programs
									(a)EstablishmentThe Secretary, acting through the Service,
				shall establish, consistent with section 702, in every Service area, programs
				involving treatment for—
										(1)victims of sexual abuse who are Indian
				children or children in an Indian household; and
										(2)other members of
				the household or family of the victims described in paragraph (1).
										(b)Use of fundsFunding provided pursuant to this section
				shall be used for the following:
										(1)To develop and provide community education
				and prevention programs related to sexual abuse of Indian children or children
				in an Indian household.
										(2)To identify and provide behavioral health
				treatment to victims of sexual abuse who are Indian children or children in an
				Indian household, and to their family members who are affected by sexual
				abuse.
										(3)To develop prevention and intervention
				models which incorporate traditional health care practices, cultural values,
				and community involvement.
										(4)To develop and implement culturally
				sensitive assessment and diagnostic tools for use in Indian communities and
				urban centers.
										(c)CoordinationThe programs established under subsection
				(a) shall be carried out in coordination with programs and services authorized
				under the Indian Child Protection and Family Violence Prevention Act (25 U.S.C.
				3201 et seq.).
									714.Domestic and sexual violence prevention and
				treatment
									(a)In generalThe Secretary, in accordance with section
				702, is authorized to establish in each Service area programs involving the
				prevention and treatment of—
										(1)Indian victims of domestic violence or
				sexual abuse; and
										(2)other members of
				the household or family of the victims described in paragraph (1).
										(b)Use of fundsFunds made available to carry out this
				section shall be used—
										(1)to develop and implement prevention
				programs and community education programs relating to domestic violence and
				sexual abuse;
										(2)to provide behavioral health services,
				including victim support services, and medical treatment (including
				examinations performed by sexual assault nurse examiners) to Indian victims of
				domestic violence or sexual abuse;
										(3)to purchase rape
				kits; and
										(4)to develop
				prevention and intervention models, which may incorporate traditional health
				care practices.
										(c)Training and certification
										(1)In generalNot later than 1 year after the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, the Secretary shall establish
				appropriate protocols, policies, procedures, standards of practice, and, if not
				available elsewhere, training curricula and training and certification
				requirements for services for victims of domestic violence and sexual
				abuse.
										(2)ReportNot later than 18 months after the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, the Secretary shall submit to the
				Committee on Indian Affairs of the Senate and the Committee on Natural
				Resources of the House of Representatives a report that describes the means and
				extent to which the Secretary has carried out paragraph (1).
										(d)Coordination
										(1)In generalThe Secretary, in coordination with the
				Attorney General, Federal and tribal law enforcement agencies, Indian health
				programs, and domestic violence or sexual assault victim organizations, shall
				develop appropriate victim services and victim advocate training
				programs—
											(A)to improve domestic violence or sexual
				abuse responses;
											(B)to improve forensic examinations and
				collection;
											(C)to identify problems or obstacles in the
				prosecution of domestic violence or sexual abuse; and
											(D)to meet other needs or carry out other
				activities required to prevent, treat, and improve prosecutions of domestic
				violence and sexual abuse.
											(2)ReportNot later than 2 years after the date of
				enactment of the Indian Healthcare
				Improvement Act of 2011, the Secretary shall submit to the
				Committee on Indian Affairs of the Senate and the Committee on Natural
				Resources of the House of Representatives a report that describes, with respect
				to the matters described in paragraph (1), the improvements made and needed,
				problems or obstacles identified, and costs necessary to address the problems
				or obstacles, and any other recommendations that the Secretary determines to be
				appropriate.
										715.Behavioral health research
									(a)In generalThe Secretary, in consultation with
				appropriate Federal agencies, shall make grants to, or enter into contracts
				with, Indian tribes, tribal organizations, and urban Indian organizations or
				enter into contracts with, or make grants to appropriate institutions for, the
				conduct of research on the incidence and prevalence of behavioral health
				problems among Indians served by the Service, Indian tribes, or tribal
				organizations and among Indians in urban areas. Research priorities under this
				section shall include—
										(1)the multifactorial causes of Indian youth
				suicide, including—
											(A)protective and risk factors and scientific
				data that identifies those factors; and
											(B)the effects of loss of cultural identity
				and the development of scientific data on those effects;
											(2)the interrelationship and interdependence
				of behavioral health problems with alcoholism and other substance abuse,
				suicide, homicides, other injuries, and the incidence of family violence;
				and
										(3)the development of models of prevention
				techniques.
										(b)EmphasisThe effect of the interrelationships and
				interdependencies referred to in subsection (a)(2) on children, and the
				development of prevention techniques under subsection (a)(3) applicable to
				children, shall be emphasized.
									BIndian youth suicide prevention
								721.Findings and purpose
									(a)FindingsCongress finds that—
										(1)(A)the rate of suicide of American Indians and
				Alaska Natives is 1.9 times higher than the national average rate; and
											(B)the rate of suicide of Indian and Alaska
				Native youth aged 15 through 24 is—
												(i)3.5 times the national average rate;
				and
												(ii)the highest rate of any population group in
				the United States;
												(2)many risk behaviors and contributing
				factors for suicide are more prevalent in Indian country than in other areas,
				including—
											(A)history of previous suicide
				attempts;
											(B)family history of suicide;
											(C)history of depression or other mental
				illness;
											(D)alcohol or drug abuse;
											(E)health disparities;
											(F)stressful life events and losses;
											(G)easy access to lethal methods;
											(H)exposure to the suicidal behavior of
				others;
											(I)isolation; and
											(J)incarceration;
											(3)according to national data for 2005,
				suicide was the second-leading cause of death for Indians and Alaska Natives of
				both sexes aged 10 through 34;
										(4)(A)the suicide rates of Indian and Alaska
				Native males aged 15 through 24 are—
												(i)as compared to suicide rates of males of
				any other racial group, up to 4 times greater; and
												(ii)as compared to suicide rates of females of
				any other racial group, up to 11 times greater; and
												(B)data demonstrates that, over their
				lifetimes, females attempt suicide 2 to 3 times more often than males;
											(5)(A)Indian tribes, especially Indian tribes
				located in the Great Plains, have experienced epidemic levels of suicide, up to
				10 times the national average; and
											(B)suicide clustering in Indian country
				affects entire tribal communities;
											(6)death rates for Indians and Alaska Natives
				are statistically underestimated because many areas of Indian country lack the
				proper resources to identify and monitor the presence of disease;
										(7)(A)the Indian Health Service experiences
				health professional shortages, with physician vacancy rates of approximately 17
				percent, and nursing vacancy rates of approximately 18 percent, in 2007;
											(B)90 percent of all teens who die by suicide
				suffer from a diagnosable mental illness at time of death;
											(C)more than 1⁄2 of teens
				who die by suicide have never been seen by a mental health provider; and
											(D)1/3 of health needs in
				Indian country relate to mental health;
											(8)often, the lack of resources of Indian
				tribes and the remote nature of Indian reservations make it difficult to meet
				the requirements necessary to access Federal assistance, including
				grants;
										(9)the Substance Abuse and Mental Health
				Services Administration and the Service have established specific initiatives
				to combat youth suicide in Indian country and among Indians and Alaska Natives
				throughout the United States, including the National Suicide Prevention
				Initiative of the Service, which has worked with Service, tribal, and urban
				Indian health programs since 2003;
										(10)the National Strategy for Suicide
				Prevention was established in 2001 through a Department of Health and Human
				Services collaboration among—
											(A)the Substance Abuse and Mental Health
				Services Administration;
											(B)the Service;
											(C)the Centers for Disease Control and
				Prevention;
											(D)the National Institutes of Health;
				and
											(E)the Health Resources and Services
				Administration; and
											(11)the Service and other agencies of the
				Department of Health and Human Services use information technology and other
				programs to address the suicide prevention and mental health needs of Indians
				and Alaska Natives.
										(b)PurposesThe purposes of this subtitle are—
										(1)to authorize the Secretary to carry out a
				demonstration project to test the use of telemental health services in suicide
				prevention, intervention, and treatment of Indian youth, including
				through—
											(A)the use of psychotherapy, psychiatric
				assessments, diagnostic interviews, therapies for mental health conditions
				predisposing to suicide, and alcohol and substance abuse treatment;
											(B)the provision of clinical expertise to,
				consultation services with, and medical advice and training for frontline
				health care providers working with Indian youth;
											(C)training and related support for community
				leaders, family members, and health and education workers who work with Indian
				youth;
											(D)the development of culturally relevant
				educational materials on suicide; and
											(E)data collection and reporting;
											(2)to encourage Indian tribes, tribal
				organizations, and other mental health care providers serving residents of
				Indian country to obtain the services of predoctoral psychology and psychiatry
				interns; and
										(3)to enhance the provision of mental health
				care services to Indian youth through existing grant programs of the Substance
				Abuse and Mental Health Services Administration.
										722.DefinitionsIn this subtitle:
									(1)AdministrationThe term Administration means
				the Substance Abuse and Mental Health Services Administration.
									(2)Demonstration projectThe term demonstration project
				means the Indian youth telemental health demonstration project authorized under
				section 723(a).
									(3)Telemental healthThe term telemental health
				means the use of electronic information and telecommunications technologies to
				support long-distance mental health care, patient and professional-related
				education, public health, and health administration.
									723.Indian youth telemental health
				demonstration project
									(a)Authorization
										(1)In generalThe Secretary, acting through the Service,
				is authorized to carry out a demonstration project to award grants for the
				provision of telemental health services to Indian youth who—
											(A)have expressed suicidal ideas;
											(B)have attempted suicide; or
											(C)have behavioral health conditions that
				increase or could increase the risk of suicide.
											(2)Eligibility for grantsGrants under paragraph (1) shall be awarded
				to Indian tribes and tribal organizations that operate 1 or more
				facilities—
											(A)located in an area with documented
				disproportionately high rates of suicide;
											(B)reporting active clinical telehealth
				capabilities; or
											(C)offering school-based telemental health
				services to Indian youth.
											(3)Grant periodThe Secretary shall award grants under this
				section for a period of up to 4 years.
										(4)Maximum number of grantsNot more than 5 grants shall be provided
				under paragraph (1), with priority consideration given to Indian tribes and
				tribal organizations that—
											(A)serve a particular community or geographic
				area in which there is a demonstrated need to address Indian youth
				suicide;
											(B)enter into collaborative partnerships with
				Service or other tribal health programs or facilities to provide services under
				this demonstration project;
											(C)serve an isolated community or geographic
				area that has limited or no access to behavioral health services; or
											(D)operate a detention facility at which
				Indian youth are detained.
											(5)Consultation with
				AdministrationIn developing
				and carrying out the demonstration project under this subsection, the Secretary
				shall consult with the Administration as the Federal agency focused on mental
				health issues, including suicide.
										(b)Use of funds
										(1)In generalAn Indian tribe or tribal organization
				shall use a grant received under subsection (a) for the following
				purposes:
											(A)To provide telemental health services to
				Indian youth, including the provision of—
												(i)psychotherapy;
												(ii)psychiatric assessments and diagnostic
				interviews, therapies for mental health conditions predisposing to suicide, and
				treatment; and
												(iii)alcohol and substance abuse
				treatment.
												(B)To provide clinician-interactive medical
				advice, guidance and training, assistance in diagnosis and interpretation,
				crisis counseling and intervention, and related assistance to Service or tribal
				clinicians and health services providers working with youth being served under
				the demonstration project.
											(C)To assist, educate, and train community
				leaders, health education professionals and paraprofessionals, tribal outreach
				workers, and family members who work with the youth receiving telemental health
				services under the demonstration project, including with identification of
				suicidal tendencies, crisis intervention and suicide prevention, emergency
				skill development, and building and expanding networks among those individuals
				and with State and local health services providers.
											(D)To develop and distribute culturally
				appropriate community educational materials regarding—
												(i)suicide prevention;
												(ii)suicide education;
												(iii)suicide screening;
												(iv)suicide intervention; and
												(v)ways to mobilize communities with respect
				to the identification of risk factors for suicide.
												(E)To conduct data collection and reporting
				relating to Indian youth suicide prevention efforts.
											(2)Traditional health care
				practicesIn carrying out the
				purposes described in paragraph (1), an Indian tribe or tribal organization may
				use and promote the traditional health care practices of the Indian tribes of
				the youth to be served.
										(c)Applications
										(1)In generalSubject to paragraph (2), to be eligible to
				receive a grant under subsection (a), an Indian tribe or tribal organization
				shall prepare and submit to the Secretary an application, at such time, in such
				manner, and containing such information as the Secretary may require,
				including—
											(A)a description of the project that the
				Indian tribe or tribal organization will carry out using the funds provided
				under the grant;
											(B)a description of the manner in which the
				project funded under the grant would—
												(i)meet the telemental health care needs of
				the Indian youth population to be served by the project; or
												(ii)improve the access of the Indian youth
				population to be served to suicide prevention and treatment services;
												(C)evidence of support for the project from
				the local community to be served by the project;
											(D)a description of how the families and
				leadership of the communities or populations to be served by the project would
				be involved in the development and ongoing operations of the project;
											(E)a plan to involve the tribal community of
				the youth who are provided services by the project in planning and evaluating
				the behavioral health care and suicide prevention efforts provided, in order to
				ensure the integration of community, clinical, environmental, and cultural
				components of the treatment; and
											(F)a plan for sustaining the project after
				Federal assistance for the demonstration project has terminated.
											(2)Efficiency of grant application
				processThe Secretary shall
				carry out such measures as the Secretary determines to be necessary to maximize
				the time and workload efficiency of the process by which Indian tribes and
				tribal organizations apply for grants under paragraph (1).
										(d)CollaborationThe Secretary, acting through the Service,
				shall encourage Indian tribes and tribal organizations receiving grants under
				this section to collaborate to enable comparisons regarding best practices
				across projects.
									(e)Annual reportEach grant recipient shall submit to the
				Secretary an annual report that—
										(1)describes the number of telemental health
				services provided; and
										(2)includes any other information that the
				Secretary may require.
										(f)Reports to Congress
										(1)Initial report
											(A)In generalNot later than 2 years after the date on
				which the first grant is awarded under this section, the Secretary shall submit
				to the Committee on Indian Affairs of the Senate and the Committee on Natural
				Resources and the Committee on Energy and Commerce of the House of
				Representatives a report that—
												(i)describes each project funded by a grant
				under this section during the preceding 2-year period, including a description
				of the level of success achieved by the project; and
												(ii)evaluates whether the demonstration project
				should be continued during the period beginning on the date of termination of
				funding for the demonstration project under subsection (g) and ending on the
				date on which the final report is submitted under paragraph (2).
												(B)Continuation of demonstration
				projectOn a determination by
				the Secretary under clause (ii) of subparagraph (A) that the demonstration
				project should be continued, the Secretary may carry out the demonstration
				project during the period described in that clause using such sums otherwise
				made available to the Secretary as the Secretary determines to be
				appropriate.
											(2)Final reportNot later than 270 days after the date of
				termination of funding for the demonstration project under subsection (g), the
				Secretary shall submit to the Committee on Indian Affairs of the Senate and the
				Committee on Natural Resources and the Committee on Energy and Commerce of the
				House of Representatives a final report that—
											(A)describes the results of the projects
				funded by grants awarded under this section, including any data available that
				indicate the number of attempted suicides;
											(B)evaluates the impact of the telemental
				health services funded by the grants in reducing the number of completed
				suicides among Indian youth;
											(C)evaluates whether the demonstration project
				should be—
												(i)expanded to provide more than 5 grants;
				and
												(ii)designated as a permanent program;
				and
												(D)evaluates the benefits of expanding the
				demonstration project to include urban Indian organizations.
											(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $1,500,000 for each of
				fiscal years 2011 through 2013.
									724.Substance Abuse and Mental Health Services
				Administration grants
									(a)Grant applications
										(1)Efficiency of grant application
				processThe Secretary, acting
				through the Administration, shall carry out such measures as the Secretary
				determines to be necessary to maximize the time and workload efficiency of the
				process by which Indian tribes and tribal organizations apply for grants under
				any program administered by the Administration, including by providing methods
				other than electronic methods of submitting applications for those grants, if
				necessary.
										(2)Priority for certain grants
											(A)In generalTo fulfill the trust responsibility of the
				United States to Indian tribes, in awarding relevant grants pursuant to a
				program described in subparagraph (B), the Secretary shall take into
				consideration the needs of Indian tribes or tribal organizations, as
				applicable, that serve populations with documented high suicide rates,
				regardless of whether those Indian tribes or tribal organizations possess
				adequate personnel or infrastructure to fulfill all applicable requirements of
				the relevant program.
											(B)Description of grant programsA grant program referred to in subparagraph
				(A) is a grant program—
												(i)administered by the Administration to fund
				activities relating to mental health, suicide prevention, or suicide-related
				risk factors; and
												(ii)under which an Indian tribe or tribal
				organization is an eligible recipient.
												(3)Clarification regarding Indian tribes and
				tribal organizationsNotwithstanding any other provision of law,
				in applying for a grant under any program administered by the Administration,
				no Indian tribe or tribal organization shall be required to apply through a
				State or State agency.
										(4)Requirements for affected States
											(A)DefinitionsIn this paragraph:
												(i)Affected
				StateThe term affected
				State means a State—
													(I)the boundaries of which include 1 or more
				Indian tribes; and
													(II)the application for a grant under any
				program administered by the Administration of which includes statewide
				data.
													(ii)Indian populationThe term Indian population
				means the total number of residents of an affected State who are Indian.
												(B)RequirementsAs a condition of receipt of a grant under
				any program administered by the Administration, each affected State
				shall—
												(i)describe in the grant application—
													(I)the Indian population of the affected
				State; and
													(II)the contribution of that Indian population
				to the statewide data used by the affected State in the application; and
													(ii)demonstrate to the satisfaction of the
				Secretary that—
													(I)of the total amount of the grant, the
				affected State will allocate for use for the Indian population of the affected
				State an amount equal to the proportion that—
														(aa)the Indian population of the affected
				State; bears to
														(bb)the total population of the affected State;
				and
														(II)the affected
				State will take reasonable efforts to collaborate with each Indian tribe
				located within the affected State to carry out youth suicide prevention and
				treatment measures for members of the Indian tribe.
													(C)ReportNot later than 1 year after the date of
				receipt of a grant described in subparagraph (B), an affected State shall
				submit to the Secretary a report describing the measures carried out by the
				affected State to ensure compliance with the requirements of subparagraph
				(B)(ii).
											(b)No non-Federal share
				requirementNotwithstanding
				any other provision of law, no Indian tribe or tribal organization shall be
				required to provide a non-Federal share of the cost of any project or activity
				carried out using a grant provided under any program administered by the
				Administration.
									(c)Outreach for rural and isolated Indian
				tribesDue to the rural,
				isolated nature of most Indian reservations and communities (especially those
				reservations and communities in the Great Plains region), the Secretary shall
				conduct outreach activities, with a particular emphasis on the provision of
				telemental health services, to achieve the purposes of this subtitle with
				respect to Indian tribes located in rural, isolated areas.
									(d)Provision of other assistance
										(1)In generalThe Secretary, acting through the
				Administration, shall carry out such measures (including monitoring and the
				provision of required assistance) as the Secretary determines to be necessary
				to ensure the provision of adequate suicide prevention and mental health
				services to Indian tribes described in paragraph (2), regardless of whether
				those Indian tribes possess adequate personnel or infrastructure—
											(A)to submit an application for a grant under
				any program administered by the Administration, including due to problems
				relating to access to the Internet or other electronic means that may have
				resulted in previous obstacles to submission of a grant application; or
											(B)to fulfill all applicable requirements of
				the relevant program.
											(2)Description of Indian tribesAn Indian tribe referred to in paragraph
				(1) is an Indian tribe—
											(A)the members of which experience—
												(i)a high rate of youth suicide;
												(ii)low socioeconomic status; and
												(iii)extreme health disparity;
												(B)that is located in a remote and isolated
				area; and
											(C)that lacks technology and communication
				infrastructure.
											(3)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as the Secretary
				determines to be necessary to carry out this subsection.
										(e)Early intervention and assessment
				services
										(1)Definition of affected entityIn this subsection, the term affected
				entity means any entity—
											(A)that receives a grant for suicide
				intervention, prevention, or treatment under a program administered by the
				Administration; and
											(B)the population to be served by which
				includes Indian youth.
											(2)RequirementThe Secretary, acting through the
				Administration, shall ensure that each affected entity carrying out a youth
				suicide early intervention and prevention strategy described in section
				520E(c)(1) of the Public Health Service Act (42 U.S.C. 290bb–36(c)(1)), or any
				other youth suicide-related early intervention and assessment activity,
				provides training or education to individuals who interact frequently with the
				Indian youth to be served by the affected entity (including parents, teachers,
				coaches, and mentors) on identifying warning signs of Indian youth who are at
				risk of committing suicide.
										725.Use of predoctoral psychology and
				psychiatry internsThe
				Secretary shall carry out such activities as the Secretary determines to be
				necessary to encourage Indian tribes, tribal organizations, and other mental
				health care providers to obtain the services of predoctoral psychology and
				psychiatry interns—
									(1)to increase the quantity of patients served
				by the Indian tribes, tribal organizations, and other mental health care
				providers; and
									(2)for purposes of recruitment and
				retention.
									726.Indian youth life skills development
				demonstration program
									(a)PurposeThe purpose of this section is to authorize
				the Secretary, acting through the Administration, to carry out a demonstration
				program to test the effectiveness of a culturally compatible, school-based,
				life skills curriculum for the prevention of Indian and Alaska Native
				adolescent suicide, including through—
										(1)the establishment of tribal partnerships to
				develop and implement such a curriculum, in cooperation with—
											(A)behavioral health professionals, with a
				priority for tribal partnerships cooperating with mental health professionals
				employed by the Service;
											(B)tribal or local school agencies; and
											(C)parent and community groups;
											(2)the provision by the Administration or the
				Service of—
											(A)technical expertise; and
											(B)clinicians, analysts, and educators, as
				appropriate;
											(3)training for teachers, school
				administrators, and community members to implement the curriculum;
										(4)the establishment of advisory councils
				composed of parents, educators, community members, trained peers, and others to
				provide advice regarding the curriculum and other components of the
				demonstration program;
										(5)the development of culturally appropriate
				support measures to supplement the effectiveness of the curriculum; and
										(6)projects modeled after evidence-based
				projects, such as programs evaluated and published in relevant
				literature.
										(b)Demonstration grant program
										(1)DefinitionsIn this subsection:
											(A)CurriculumThe term curriculum means the
				culturally compatible, school-based, life skills curriculum for the prevention
				of Indian and Alaska Native adolescent suicide identified by the Secretary
				under paragraph (2)(A).
											(B)Eligible entityThe term eligible entity
				means—
												(i)an Indian tribe;
												(ii)a tribal organization;
												(iii)any other tribally authorized entity;
				and
												(iv)any partnership composed of 2 or more
				entities described in clause (i), (ii), or (iii).
												(2)EstablishmentThe Secretary, acting through the
				Administration, may establish and carry out a demonstration program under which
				the Secretary shall—
											(A)identify a culturally compatible,
				school-based, life skills curriculum for the prevention of Indian and Alaska
				Native adolescent suicide;
											(B)identify the Indian tribes that are at
				greatest risk for adolescent suicide;
											(C)invite those Indian tribes to participate
				in the demonstration program by—
												(i)responding to a comprehensive program
				requirement request of the Secretary; or
												(ii)submitting, through an eligible entity, an
				application in accordance with paragraph (4); and
												(D)provide grants to the Indian tribes
				identified under subparagraph (B) and eligible entities to implement the
				curriculum with respect to Indian and Alaska Native youths who—
												(i)are between the ages of 10 and 19;
				and
												(ii)attend school in a region that is at risk
				of high youth suicide rates, as determined by the Administration.
												(3)Requirements
											(A)TermThe term of a grant provided under the
				demonstration program under this section shall be not less than 4 years.
											(B)Maximum
				numberThe Secretary may
				provide not more than 5 grants under the demonstration program under this
				section.
											(C)AmountThe grants provided under this section
				shall be of equal amounts.
											(D)Certain schoolsIn selecting eligible entities to receive
				grants under this section, the Secretary shall ensure that not less than 1
				demonstration program shall be carried out at each of—
												(i)a school operated by the Bureau of Indian
				Education;
												(ii)a Tribal school; and
												(iii)a school receiving payments under section
				8002 or 8003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				7702, 7703).
												(4)ApplicationsTo be eligible to receive a grant under the
				demonstration program, an eligible entity shall submit to the Secretary an
				application, at such time, in such manner, and containing such information as
				the Secretary may require, including—
											(A)an assurance that, in implementing the
				curriculum, the eligible entity will collaborate with 1 or more local
				educational agencies, including elementary schools, middle schools, and high
				schools;
											(B)an assurance that the eligible entity will
				collaborate, for the purpose of curriculum development, implementation, and
				training and technical assistance, with 1 or more—
												(i)nonprofit entities with demonstrated
				expertise regarding the development of culturally sensitive, school-based,
				youth suicide prevention and intervention programs; or
												(ii)institutions of higher education with
				demonstrated interest and knowledge regarding culturally sensitive,
				school-based, life skills youth suicide prevention and intervention
				programs;
												(C)an assurance that the curriculum will be
				carried out in an academic setting in conjunction with at least 1 classroom
				teacher not less frequently than twice each school week for the duration of the
				academic year;
											(D)a description of the methods by which
				curriculum participants will be—
												(i)screened for mental health at-risk
				indicators; and
												(ii)if needed and on a case-by-case basis,
				referred to a mental health clinician for further assessment and treatment and
				with crisis response capability; and
												(E)an assurance that supportive services will
				be provided to curriculum participants identified as high-risk participants,
				including referral, counseling, and follow-up services for—
												(i)drug or alcohol abuse;
												(ii)sexual or domestic abuse; and
												(iii)depression and other relevant mental health
				concerns.
												(5)Use of fundsAn Indian tribe identified under paragraph
				(2)(B) or an eligible entity may use a grant provided under this
				subsection—
											(A)to develop and implement the curriculum in
				a school-based setting;
											(B)to establish an advisory council—
												(i)to advise the Indian tribe or eligible
				entity regarding curriculum development; and
												(ii)to provide support services identified as
				necessary by the community being served by the Indian tribe or eligible
				entity;
												(C)to appoint and train a school- and
				community-based cultural resource liaison, who will act as an intermediary
				among the Indian tribe or eligible entity, the applicable school
				administrators, and the advisory council established by the Indian tribe or
				eligible entity;
											(D)to establish an on-site, school-based,
				M.A.- or Ph.D.-level mental health practitioner (employed by the Service, if
				practicable) to work with tribal educators and other personnel;
											(E)to provide for the training of peer
				counselors to assist in carrying out the curriculum;
											(F)to procure technical and training support
				from nonprofit or State entities or institutions of higher education identified
				by the community being served by the Indian tribe or eligible entity as the
				best suited to develop and implement the curriculum;
											(G)to train teachers and school administrators
				to effectively carry out the curriculum;
											(H)to establish an effective referral
				procedure and network;
											(I)to identify and develop culturally
				compatible curriculum support measures;
											(J)to obtain educational materials and other
				resources from the Administration or other appropriate entities to ensure the
				success of the demonstration program; and
											(K)to evaluate the effectiveness of the
				curriculum in preventing Indian and Alaska Native adolescent suicide.
											(c)EvaluationsUsing such amounts made available pursuant
				to subsection (e) as the Secretary determines to be appropriate, the Secretary
				shall conduct, directly or through a grant, contract, or cooperative agreement
				with an entity that has experience regarding the development and operation of
				successful culturally compatible, school-based, life skills suicide prevention
				and intervention programs or evaluations, an annual evaluation of the
				demonstration program under this section, including an evaluation of—
										(1)the effectiveness of the curriculum in
				preventing Indian and Alaska Native adolescent suicide;
										(2)areas for program improvement; and
										(3)additional development of the goals and
				objectives of the demonstration program.
										(d)Report to Congress
										(1)In generalSubject to paragraph (2), not later than
				180 days after the date of termination of the demonstration program, the
				Secretary shall submit to the Committee on Indian Affairs and the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Natural Resources and the Committee on Education and Labor of the House of
				Representatives a final report that—
											(A)describes the results of the program of
				each Indian tribe or eligible entity under this section;
											(B)evaluates the effectiveness of the
				curriculum in preventing Indian and Alaska Native adolescent suicide;
											(C)makes recommendations regarding—
												(i)the expansion of the demonstration program
				under this section to additional eligible entities;
												(ii)designating the demonstration program as a
				permanent program; and
												(iii)identifying and distributing the curriculum
				through the Suicide Prevention Resource Center of the Administration;
				and
												(D)incorporates any public comments received
				under paragraph (2).
											(2)Public
				commentThe Secretary shall
				provide a notice of the report under paragraph (1) and an opportunity for
				public comment on the report for a period of not less than 90 days before
				submitting the report to Congress.
										(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $1,000,000 for each of
				fiscal years 2011 through
				2014.
									.
				HMiscellaneous
				191.Confidentiality of medical quality
			 assurance records; qualified immunity for participantsTitle VIII of the Indian Health Care
			 Improvement Act (as amended by section 101(b)) is amended by inserting after
			 section 804 (25 U.S.C. 1674) the following:
					
						805.Confidentiality of medical quality
				assurance records; qualified immunity for participants
							(a)DefinitionsIn this section:
								(1)Health care providerThe term health care provider
				means any health care professional, including community health aides and
				practitioners certified under section 119, who is—
									(A)granted clinical practice privileges or
				employed to provide health care services at—
										(i)an Indian health program; or
										(ii)a health program of an urban Indian
				organization; and
										(B)licensed or certified to perform health
				care services by a governmental board or agency or professional health care
				society or organization.
									(2)Medical quality assurance
				programThe term
				medical quality assurance program means any activity carried out
				before, on, or after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011 by or for any Indian health program or urban Indian
				organization to assess the quality of medical care, including activities
				conducted by or on behalf of individuals, Indian health program or urban Indian
				organization medical or dental treatment review committees, or other review
				bodies responsible for quality assurance, credentials, infection control,
				patient safety, patient care assessment (including treatment procedures, blood,
				drugs, and therapeutics), medical records, health resources management review,
				and identification and prevention of medical or dental incidents and
				risks.
								(3)Medical quality assurance
				recordThe term medical
				quality assurance record means the proceedings, records, minutes, and
				reports that—
									(A)emanate from quality assurance program
				activities described in paragraph (2); and
									(B)are produced or compiled by or for an
				Indian health program or urban Indian organization as part of a medical quality
				assurance program.
									(b)Confidentiality of recordsMedical quality assurance records created
				by or for any Indian health program or a health program of an urban Indian
				organization as part of a medical quality assurance program are confidential
				and privileged. Such records may not be disclosed to any person or entity,
				except as provided in subsection (d).
							(c)Prohibition on disclosure and
				testimony
								(1)In generalNo part of any medical quality assurance
				record described in subsection (b) may be subject to discovery or admitted into
				evidence in any judicial or administrative proceeding, except as provided in
				subsection (d).
								(2)TestimonyAn individual who reviews or creates
				medical quality assurance records for any Indian health program or urban Indian
				organization who participates in any proceeding that reviews or creates such
				records may not be permitted or required to testify in any judicial or
				administrative proceeding with respect to such records or with respect to any
				finding, recommendation, evaluation, opinion, or action taken by such person or
				body in connection with such records except as provided in this section.
								(d)Authorized disclosure and
				testimony
								(1)In generalSubject to paragraph (2), a medical quality
				assurance record described in subsection (b) may be disclosed, and an
				individual referred to in subsection (c) may give testimony in connection with
				such a record, only as follows:
									(A)To a Federal agency or private
				organization, if such medical quality assurance record or testimony is needed
				by such agency or organization to perform licensing or accreditation functions
				related to any Indian health program or to a health program of an urban Indian
				organization to perform monitoring, required by law, of such program or
				organization.
									(B)To an administrative or judicial proceeding
				commenced by a present or former Indian health program or urban Indian
				organization provider concerning the termination, suspension, or limitation of
				clinical privileges of such health care provider.
									(C)To a governmental board or agency or to a
				professional health care society or organization, if such medical quality
				assurance record or testimony is needed by such board, agency, society, or
				organization to perform licensing, credentialing, or the monitoring of
				professional standards with respect to any health care provider who is or was
				an employee of any Indian health program or urban Indian organization.
									(D)To a hospital, medical center, or other
				institution that provides health care services, if such medical quality
				assurance record or testimony is needed by such institution to assess the
				professional qualifications of any health care provider who is or was an
				employee of any Indian health program or urban Indian organization and who has
				applied for or been granted authority or employment to provide health care
				services in or on behalf of such program or organization.
									(E)To an officer, employee, or contractor of
				the Indian health program or urban Indian organization that created the records
				or for which the records were created. If that officer, employee, or contractor
				has a need for such record or testimony to perform official duties.
									(F)To a criminal or civil law enforcement
				agency or instrumentality charged under applicable law with the protection of
				the public health or safety, if a qualified representative of such agency or
				instrumentality makes a written request that such record or testimony be
				provided for a purpose authorized by law.
									(G)In an administrative or judicial proceeding
				commenced by a criminal or civil law enforcement agency or instrumentality
				referred to in subparagraph (F), but only with respect to the subject of such
				proceeding.
									(2)Identity of participantsWith the exception of the subject of a
				quality assurance action, the identity of any person receiving health care
				services from any Indian health program or urban Indian organization or the
				identity of any other person associated with such program or organization for
				purposes of a medical quality assurance program that is disclosed in a medical
				quality assurance record described in subsection (b) shall be deleted from that
				record or document before any disclosure of such record is made outside such
				program or organization.
								(e)Disclosure for certain purposes
								(1)In generalNothing in this section shall be construed
				as authorizing or requiring the withholding from any person or entity aggregate
				statistical information regarding the results of any Indian health program or
				urban Indian organization’s medical quality assurance programs.
								(2)Withholding from CongressNothing in this section shall be construed
				as authority to withhold any medical quality assurance record from a committee
				of either House of Congress, any joint committee of Congress, or the Government
				Accountability Office if such record pertains to any matter within their
				respective jurisdictions.
								(f)Prohibition on disclosure of record or
				testimonyAn individual or
				entity having possession of or access to a record or testimony described by
				this section may not disclose the contents of such record or testimony in any
				manner or for any purpose except as provided in this section.
							(g)Exemption from Freedom of Information
				ActMedical quality assurance
				records described in subsection (b) may not be made available to any person
				under section 552 of title 5, United States Code.
							(h)Limitation on civil liabilityAn individual who participates in or
				provides information to a person or body that reviews or creates medical
				quality assurance records described in subsection (b) shall not be civilly
				liable for such participation or for providing such information if the
				participation or provision of information was in good faith based on prevailing
				professional standards at the time the medical quality assurance program
				activity took place.
							(i)Application to information in certain other
				recordsNothing in this
				section shall be construed as limiting access to the information in a record
				created and maintained outside a medical quality assurance program, including a
				patient’s medical records, on the grounds that the information was presented
				during meetings of a review body that are part of a medical quality assurance
				program.
							(j)RegulationsThe Secretary, acting through the Service,
				shall promulgate regulations pursuant to section 802.
							(k)Continued protectionDisclosure under subsection (d) does not
				permit redisclosure except to the extent such further disclosure is authorized
				under subsection (d) or is otherwise authorized to be disclosed under this
				section.
							(l)InconsistenciesTo the extent that the protections under
				part C of title IX of the Public Health Service Act (42 U.S.C. 229b–21 et seq.)
				(as amended by the Patient Safety and Quality Improvement Act of 2005 (Public
				Law 109–41; 119 Stat. 424)) and this section are inconsistent, the provisions
				of whichever is more protective shall control.
							(m)Relationship to other lawThis section shall continue in force and
				effect, except as otherwise specifically provided in any Federal law enacted
				after the date of enactment of the Indian
				Healthcare Improvement Act of
				2011.
							.
				
				192.Limitation on
			 use of funds appropraited to the Indian Health ServiceSection 806 of the Indian Health Care
			 Improvement Act is amended—
					(1)by striking
			 Any limitation and inserting the following:
						
							(a)HHS
				appropriationsAny
				limitation
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Limitations
				pursuant to other Federal lawAny limitation pursuant to other Federal
				laws on the use of Federal funds appropriated to the Service shall apply with
				respect to the performance or coverage of
				abortions.
							.
					193.Arizona, North Dakota, and South Dakota as
			 contract health service delivery areas; eligibility of California
			 IndiansTitle VIII of the
			 Indian Health Care Improvement Act is amended—
					(1)by striking section 808 (25 U.S.C. 1678)
			 and inserting the following:
						
							808.Arizona as contract health service delivery
				area
								(a)In generalThe State of Arizona shall be designated as
				a contract health service delivery area by the Service for the purpose of
				providing contract health care services to members of Indian tribes in the
				State of Arizona.
								(b)Maintenance of servicesThe Service shall not curtail any health
				care services provided to Indians residing on reservations in the State of
				Arizona if the curtailment is due to the provision of contract services in that
				State pursuant to the designation of the State as a contract health service
				delivery area by subsection (a).
								;
				
					(2)by inserting after section 808 (25 U.S.C.
			 1678) the following:
						
							808A.North Dakota and South Dakota as contract
				health service delivery area
								(a)In generalThe States of North Dakota and South Dakota
				shall be designated as a contract health service delivery area by the Service
				for the purpose of providing contract health care services to members of Indian
				tribes in the States of North Dakota and South Dakota.
								(b)Maintenance of servicesThe Service shall not curtail any health
				care services provided to Indians residing on any reservation, or in any county
				that has a common boundary with any reservation, in the State of North Dakota
				or South Dakota if the curtailment is due to the provision of contract services
				in those States pursuant to the designation of the States as a contract health
				service delivery area by subsection
				(a).
								;
				and
					(3)by striking section 809 (25 U.S.C. 1679)
			 and inserting the following:
						
							809.Eligibility of California Indians
								(a)In generalThe following California Indians shall be
				eligible for health services provided by the Service:
									(1)Any member of a federally recognized Indian
				tribe.
									(2)Any descendant of an Indian who was
				residing in California on June 1, 1852, if such descendant—
										(A)is a member of the Indian community served
				by a local program of the Service; and
										(B)is regarded as an Indian by the community
				in which such descendant lives.
										(3)Any Indian who holds trust interests in
				public domain, national forest, or reservation allotments in California.
									(4)Any Indian of California who is listed on
				the plans for distribution of the assets of rancherias and reservations located
				within the State of California under the Act of August 18, 1958 (72 Stat. 619),
				and any descendant of such an Indian.
									(b)ClarificationNothing in this section may be construed as
				expanding the eligibility of California Indians for health services provided by
				the Service beyond the scope of eligibility for such health services that
				applied on May 1,
				1986.
								.
					194.Methods to increase access to professionals
			 of certain corpsSection 812
			 of the Indian Health Care Improvement Act (25 U.S.C. 1680b) is amended to read
			 as follows:
					
						812.National Health Service Corps
							(a)No reduction in servicesThe Secretary shall not remove a member of
				the National Health Service Corps from an Indian health program or urban Indian
				organization or withdraw funding used to support such a member, unless the
				Secretary, acting through the Service, has ensured that the Indians receiving
				services from the member will experience no reduction in services.
							(b)Treatment of Indian health
				programsAt the request of an
				Indian health program, the services of a member of the National Health Service
				Corps assigned to the Indian health program may be limited to the individuals
				who are eligible for services from that Indian health
				program.
							.
				195.Health services for ineligible
			 personsSection 813 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1680c) is amended to read as
			 follows:
					
						813.Health services for ineligible
				persons
							(a)ChildrenAny individual who—
								(1)has not attained 19 years of age;
								(2)is the natural or adopted child, stepchild,
				foster child, legal ward, or orphan of an eligible Indian; and
								(3)is not otherwise eligible for health
				services provided by the Service,
								shall be eligible for all health
				services provided by the Service on the same basis and subject to the same
				rules that apply to eligible Indians until such individual attains 19 years of
				age. The existing and potential health needs of all such individuals shall be
				taken into consideration by the Service in determining the need for, or the
				allocation of, the health resources of the Service. If such an individual has
				been determined to be legally incompetent prior to attaining 19 years of age,
				such individual shall remain eligible for such services until 1 year after the
				date of a determination of competency.(b)SpousesAny spouse of an eligible Indian who is not
				an Indian, or who is of Indian descent but is not otherwise eligible for the
				health services provided by the Service, shall be eligible for such health
				services if all such spouses or spouses who are married to members of each
				Indian tribe being served are made eligible, as a class, by an appropriate
				resolution of the governing body of the Indian tribe or tribal organization
				providing such services. The health needs of persons made eligible under this
				paragraph shall not be taken into consideration by the Service in determining
				the need for, or allocation of, its health resources.
							(c)Health facilities providing health
				services
								(1)In generalThe Secretary is authorized to provide
				health services under this subsection through health facilities operated
				directly by the Service to individuals who reside within the Service unit and
				who are not otherwise eligible for such health services if—
									(A)the Indian tribes served by such Service
				unit requests such provision of health services to such individuals, and
									(B)the Secretary and the served Indian tribes
				have jointly determined that the provision of such health services will not
				result in a denial or diminution of health services to eligible Indians.
									(2)ISDEAA programsIn the case of health facilities operated
				under a contract or compact entered into under the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.), the governing body of the
				Indian tribe or tribal organization providing health services under such
				contract or compact is authorized to determine whether health services should
				be provided under such contract or compact to individuals who are not eligible
				for such health services under any other subsection of this section or under
				any other provision of law. In making such determinations, the governing body
				of the Indian tribe or tribal organization shall take into account the
				consideration described in paragraph (1)(B). Any services provided by the
				Indian tribe or tribal organization pursuant to a determination made under this
				subparagraph shall be deemed to be provided under the agreement entered into by
				the Indian tribe or tribal organization under the Indian Self-Determination and
				Education Assistance Act. The provisions of section 314 of Public Law 101–512
				(104 Stat. 1959), as amended by section 308 of Public Law 103–138 (107 Stat.
				1416), shall apply to any services provided by the Indian tribe or tribal
				organization pursuant to a determination made under this subparagraph.
								(3)Payment for services
									(A)In generalPersons receiving health services provided
				by the Service under this subsection shall be liable for payment of such health
				services under a schedule of charges prescribed by the Secretary which, in the
				judgment of the Secretary, results in reimbursement in an amount not less than
				the actual cost of providing the health services. Notwithstanding section 207
				of this Act or any other provision of law, amounts collected under this
				subsection, including Medicare, Medicaid, or children’s health insurance
				program reimbursements under titles XVIII, XIX, and XXI of the Social Security
				Act (42 U.S.C. 1395 et seq.), shall be credited to the account of the program
				providing the service and shall be used for the purposes listed in section
				401(d)(2) and amounts collected under this subsection shall be available for
				expenditure within such program.
									(B)Indigent peopleHealth services may be provided by the
				Secretary through the Service under this subsection to an indigent individual
				who would not be otherwise eligible for such health services but for the
				provisions of paragraph (1) only if an agreement has been entered into with a
				State or local government under which the State or local government agrees to
				reimburse the Service for the expenses incurred by the Service in providing
				such health services to such indigent individual.
									(4)Revocation of consent for services
									(A)Single tribe service areaIn the case of a Service Area which serves
				only 1 Indian tribe, the authority of the Secretary to provide health services
				under paragraph (1) shall terminate at the end of the fiscal year succeeding
				the fiscal year in which the governing body of the Indian tribe revokes its
				concurrence to the provision of such health services.
									(B)Multitribal service areaIn the case of a multitribal Service Area,
				the authority of the Secretary to provide health services under paragraph (1)
				shall terminate at the end of the fiscal year succeeding the fiscal year in
				which at least 51 percent of the number of Indian tribes in the Service Area
				revoke their concurrence to the provisions of such health services.
									(d)Other
				servicesThe Service may
				provide health services under this subsection to individuals who are not
				eligible for health services provided by the Service under any other provision
				of law in order to—
								(1)achieve stability in a medical
				emergency;
								(2)prevent the spread of a communicable
				disease or otherwise deal with a public health hazard;
								(3)provide care to non-Indian women pregnant
				with an eligible Indian's child for the duration of the pregnancy through
				postpartum; or
								(4)provide care to immediate family members of
				an eligible individual if such care is directly related to the treatment of the
				eligible individual.
								(e)Hospital privileges for
				practitioners
								(1)In generalHospital privileges in health facilities
				operated and maintained by the Service or operated under a contract or compact
				pursuant to the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) may be extended to non-Service health care practitioners
				who provide services to individuals described in subsection (a), (b), (c), or
				(d). Such non-Service health care practitioners may, as part of the privileging
				process, be designated as employees of the Federal Government for purposes of
				section 1346(b) and chapter 171 of title 28, United States Code (relating to
				Federal tort claims) only with respect to acts or omissions which occur in the
				course of providing services to eligible individuals as a part of the
				conditions under which such hospital privileges are extended.
								(2)DefinitionFor purposes of this subsection, the term
				non-Service health care practitioner means a practitioner who is
				not—
									(A)an employee of the Service; or
									(B)an employee of an Indian tribe or tribal
				organization operating a contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) or an
				individual who provides health care services pursuant to a personal services
				contract with such Indian tribe or tribal organization.
									(f)Eligible IndianFor purposes of this section, the term
				eligible Indian means any Indian who is eligible for health
				services provided by the Service without regard to the provisions of this
				section.
							.
				196.Annual budget submissionTitle VIII of the Indian Health Care
			 Improvement Act (25 U.S.C. 1671 et seq.) is amended by adding at the end the
			 following:
					
						826.Annual budget submissionEffective beginning with the submission of
				the annual budget request to Congress for fiscal year 2011, the President shall
				include, in the amount requested and the budget justification, amounts that
				reflect any changes in—
							(1)the cost of health care services, as
				indexed for United States dollar inflation (as measured by the Consumer Price
				Index); and
							(2)the size of the population served by the
				Service.
							.
				197.Prescription
			 drug monitoringTitle VIII of
			 the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by
			 section 195) is amended by adding at the end the following:
					
						827.Prescription
				drug monitoring
							(a)Monitoring
								(1)EstablishmentThe
				Secretary, in coordination with the Secretary of the Interior and the Attorney
				General, shall establish a prescription drug monitoring program, to be carried
				out at health care facilities of the Service, tribal health care facilities,
				and urban Indian health care facilities.
								(2)ReportNot
				later than 18 months after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Secretary shall submit to the Committee on Indian
				Affairs of the Senate and the Committee on Natural Resources of the House of
				Representatives a report that describes—
									(A)the needs of the
				Service, tribal health care facilities, and urban Indian health care facilities
				with respect to the prescription drug monitoring program under paragraph
				(1);
									(B)the planned
				development of that program, including any relevant statutory or administrative
				limitations; and
									(C)the means by which
				the program could be carried out in coordination with any State prescription
				drug monitoring program.
									(b)Abuse
								(1)In
				generalThe Attorney General, in conjunction with the Secretary
				and the Secretary of the Interior, shall conduct—
									(A)an assessment of
				the capacity of, and support required by, relevant Federal and tribal
				agencies—
										(i)to
				carry out data collection and analysis regarding incidents of prescription drug
				abuse in Indian communities; and
										(ii)to exchange among
				those agencies and Indian health programs information relating to prescription
				drug abuse in Indian communities, including statutory and administrative
				requirements and limitations relating to that abuse; and
										(B)training for
				Indian health care providers, tribal leaders, law enforcement officers, and
				school officials regarding awareness and prevention of prescription drug abuse
				and strategies for improving agency responses to addressing prescription drug
				abuse in Indian communities.
									(2)ReportNot
				later than 18 months after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Attorney General shall submit to the Committee on
				Indian Affairs of the Senate and the Committee on Natural Resources of the
				House of Representatives a report that describes—
									(A)the capacity of
				Federal and tribal agencies to carry out data collection and analysis and
				information exchanges as described in paragraph (1)(A);
									(B)the training
				conducted pursuant to paragraph (1)(B);
									(C)infrastructure
				enhancements required to carry out the activities described in paragraph (1),
				if any; and
									(D)any statutory or
				administrative barriers to carrying out those
				activities.
									.
				198.Tribal health
			 program option for cost sharingTitle VIII of the Indian Health Care
			 Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 196) is amended
			 by adding at the end the following:
					
						828.Tribal health
				program option for cost sharing
							(a)In
				generalNothing in this Act limits the ability of a tribal health
				program operating any health program, service, function, activity, or facility
				funded, in whole or part, by the Service through, or provided for in, a compact
				with the Service pursuant to title V of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 458aaa et seq.) to charge an Indian for
				services provided by the tribal health program.
							(b)ServiceNothing
				in this Act authorizes the Service—
								(1)to charge an
				Indian for services; or
								(2)to require any
				tribal health program to charge an Indian for
				services.
								.
				199.Disease and
			 injury prevention reportTitle
			 VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as
			 amended by section 197) is amended by adding at the end the following:
					
						829.Disease and
				injury prevention reportNot
				later than 18 months after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Secretary shall submit to the Committee on Indian
				Affairs of the Senate and the Committees on Natural Resources and Energy and
				Commerce of the House of Representatives describing—
							(1)all disease and injury prevention
				activities conducted by the Service, independently or in conjunction with other
				Federal departments and agencies and Indian tribes; and
							(2)the effectiveness of those activities,
				including the reductions of injury or disease conditions achieved by the
				activities.
							.
				200.Other GAO
			 reportsTitle VIII of the
			 Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by
			 section 198) is amended by adding at the end the following:
					
						830.Other GAO
				reports
							(a)Coordination of
				services
								(1)Study and
				evaluationThe Comptroller General of the United States shall
				conduct a study, and evaluate the effectiveness, of coordination of health care
				services provided to Indians—
									(A)through Medicare,
				Medicaid, or SCHIP;
									(B)by the Service;
				or
									(C)using funds
				provided by—
										(i)State or local
				governments; or
										(ii)Indian
				tribes.
										(2)ReportNot
				later than 18 months after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Comptroller General shall submit to Congress a
				report—
									(A)describing the
				results of the evaluation under paragraph (1); and
									(B)containing
				recommendations of the Comptroller General regarding measures to support and
				increase coordination of the provision of health care services to Indians as
				described in paragraph (1).
									(b)Payments for
				contract health services
								(1)In
				generalThe Comptroller General shall conduct a study on the use
				of health care furnished by health care providers under the contract health
				services program funded by the Service and operated by the Service, an Indian
				tribe, or a tribal organization.
								(2)AnalysisThe
				study conducted under paragraph (1) shall include an analysis of—
									(A)the amounts
				reimbursed under the contract health services program described in paragraph
				(1) for health care furnished by entities, individual providers, and suppliers,
				including a comparison of reimbursement for that health care through other
				public programs and in the private sector;
									(B)barriers to
				accessing care under such contract health services program, including barriers
				relating to travel distances, cultural differences, and public and private
				sector reluctance to furnish care to patients under the program;
									(C)the adequacy of
				existing Federal funding for health care under the contract health services
				program;
									(D)the administration
				of the contract health service program, including the distribution of funds to
				Indian health programs pursuant to the program; and
									(E)any other items
				determined appropriate by the Comptroller General.
									(3)ReportNot
				later than 18 months after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, the Comptroller General shall submit to Congress a report
				on the study conducted under paragraph (1), together with recommendations
				regarding—
									(A)the appropriate
				level of Federal funding that should be established for health care under the
				contract health services program described in paragraph (1);
									(B)how to most
				efficiently use that funding; and
									(C)the identification
				of any inequities in the current distribution formula or inequitable results
				for any Indian tribe under the funding level, and any recommendations for
				addressing any inequities or inequitable results identified.
									(4)ConsultationIn
				conducting the study under paragraph (1) and preparing the report under
				paragraph (3), the Comptroller General shall consult with the Service, Indian
				tribes, and tribal
				organizations.
								.
				201.Traditional
			 health care practicesTitle
			 VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as
			 amended by section 199) is amended by adding at the end the following:
					
						831.Traditional
				health care practicesAlthough
				the Secretary may promote traditional health care practices, consistent with
				the Service standards for the provision of health care, health promotion, and
				disease prevention under this Act, the United States is not liable for any
				provision of traditional health care practices pursuant to this Act that
				results in damage, injury, or death to a patient. Nothing in this subsection
				shall be construed to alter any liability or other obligation that the United
				States may otherwise have under the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) or this
				Act.
						.
				202.Director of
			 HIV/AIDS Prevention and TreatmentTitle VIII of the Indian Health Care
			 Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 199A) is
			 amended by adding at the end the following:
					
						832.Director of
				HIV/AIDS Prevention and Treatment
							(a)EstablishmentThe
				Secretary, acting through the Service, shall establish within the Service the
				position of the Director of HIV/AIDS Prevention and Treatment (referred to in
				this section as the Director).
							(b)DutiesThe
				Director shall—
								(1)coordinate and
				promote HIV/AIDS prevention and treatment activities specific to
				Indians;
								(2)provide technical
				assistance to Indian tribes, tribal organizations, and urban Indian
				organizations regarding existing HIV/AIDS prevention and treatment programs;
				and
								(3)ensure interagency
				coordination to facilitate the inclusion of Indians in Federal HIV/AIDS
				research and grant opportunities, with emphasis on the programs operated under
				the Ryan White Comprehensive Aids Resources Emergency Act of 1990 (Public Law
				101–381; 104 Stat. 576) and the amendments made by that Act.
								(c)ReportNot
				later than 2 years after the date of enactment of the
				Indian Healthcare Improvement Act of
				2011, and not less frequently than once every 2 years thereafter,
				the Director shall submit to Congress a report describing, with respect to the
				preceding 2-year period—
								(1)each activity
				carried out under this section; and
								(2)any findings of
				the Director with respect to HIV/AIDS prevention and treatment activities
				specific to
				Indians.
								.
				IIAmendments to other Acts and miscellaneous
			 provisions
			201.Elimination of
			 sunset for reimbursement for all Medicare part B services furnished by certain
			 Indian hospitals and clinics
				(a)Reimbursement
			 for all medicare part b services furnished by certain indian hospitals and
			 clinicsSection 1880(e)(1)(A) of the Social Security Act (42
			 U.S.C. 1395qq(e)(1)(A)) is amended by striking during the 5-year period
			 beginning on and inserting on or after.
				(b)Effective
			 dateThe amendments made by this section shall apply to items or
			 services furnished on or after January 1, 2010.
				202.Including costs
			 incurred by aids drug assistance programs and Indian health service in
			 providing prescription drugs toward the annual out-of-pocket threshold under
			 part D
				(a)In
			 generalSection 1860D–2(b)(4)(C) of the Social Security Act (42
			 U.S.C. 1395w–102(b)(4)(C)) is amended—
					(1)in clause (i), by
			 striking and at the end;
					(2)in clause
			 (ii)—
						(A)by striking
			 such costs shall be treated as incurred only if and inserting
			 subject to clause (iii), such costs shall be treated as incurred only
			 if;
						(B)by striking
			 , under section 1860D–14, or under a State Pharmaceutical Assistance
			 Program;
						(C)by striking the
			 period at the end and inserting ; and; and
						(3)by inserting after
			 clause (ii) the following new clause:
						
							(iii)such costs shall
				be treated as incurred and shall not be considered to be reimbursed under
				clause (ii) if such costs are borne or paid—
								(I)under section
				1860D–14;
								(II)under a State
				Pharmaceutical Assistance Program;
								(III)by the Indian
				Health Service, an Indian tribe or tribal organization, or an urban Indian
				organization (as defined in section 4 of the Indian Health Care Improvement
				Act); or
								(IV)under an AIDS
				Drug Assistance Program under part B of title XXVI of the Public Health Service
				Act.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to costs
			 incurred on or after January 1, 2011.
				203.Prohibition of
			 use of Federal funds for abortionNo funds authorized or appropriated by this
			 Act (or an amendment made by this Act) may be used to pay for any abortion or
			 to cover any part of the costs of any health plan that includes coverage of
			 abortion, except in the case where a woman suffers from a physical disorder,
			 physical injury, or physical illness that would, as certified by a physician,
			 place the woman in danger of death unless an abortion is performed, including a
			 life-endangering physical condition caused by or arising from the pregnancy
			 itself, or unless the pregnancy is the result of an act of rape or
			 incest.
			204.Reauthorization
			 of Native Hawaiian health care programs
				(a)ReauthorizationThe Native Hawaiian Health Care Act of 1988
			 (42 U.S.C. 11701 et seq.) is amended by striking 2001 each place
			 it appears in sections 6(h)(1), 7(b), and 10(c) (42 U.S.C. 11705(h)(1),
			 11706(b), 11709(c)) and inserting 2019.
				(b)Health and education
					(1)In generalSection 6(c) of the Native Hawaiian Health
			 Care Act of 1988 (42 U.S.C. 11705) is amended by adding at the end the
			 following:
						
							(4)Health and educationIn order to enable privately funded
				organizations to continue to supplement public efforts to provide educational
				programs designed to improve the health, capability, and well-being of Native
				Hawaiians and to continue to provide health services to Native Hawaiians,
				notwithstanding any other provision of Federal or State law, it shall be lawful
				for the private educational organization identified in section 7202(16) of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7512(16)) to continue
				to offer its educational programs and services to Native Hawaiians (as defined
				in section 7207 of that Act (20 U.S.C. 7517)) first and to others only after
				the need for such programs and services by Native Hawaiians has been
				met.
							.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) takes effect on December 5, 2006.
					(c)Definition of health
			 promotionSection 12(2) of
			 the Native Hawaiian Health Care Act of 1988 (42 U.S.C. 11711(2)) is
			 amended—
					(1)in subparagraph (F), by striking
			 and at the end;
					(2)in subparagraph (G), by striking the period
			 at the end and inserting , and; and
					(3)by adding at the end the following:
						
							(H)educational programs with the mission of
				improving the health, capability, and well-being of Native
				Hawaiians.
							.
					
